Exhibit 10.2

$790,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 18, 2011

among

KNOLOGY, INC.

as Borrower,

THE LENDERS AND ISSUERS PARTY HERETO,

CREDIT SUISSE AG

as Administrative Agent and Collateral Agent,

SUNTRUST ROBINSON HUMPHREY, INC.

as Syndication Agent for the Term A Loan Facility,

COBANK, ACB

as Syndication Agent for the Term B Loan Facility and Revolving Credit Facility,

BANK OF AMERICA, N.A., RBC CAPITAL MARKETS and RAYMOND JAMES BANK,

FSB

as Co-Documentation Agents,

and

CREDIT SUISSE SECURITIES (USA) LLC

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I                  DEFINITIONS, INTERPRETATIONS AND ACCOUNTING TERMS

     2   

Section 1.1

     Defined Terms      2   

Section 1.2

     Computation of Time Periods      39   

Section 1.3

     Accounting Terms and Principles      39   

Section 1.4

     Conversion of Foreign Currencies      40   

Section 1.5

     Certain Terms      40   

ARTICLE II                 THE FACILITIES

     41   

Section 2.1

     The Commitments      41   

Section 2.2

     Borrowing Procedures      44   

Section 2.3

     Swing Loans      45   

Section 2.4

     Letters of Credit      47   

Section 2.5

     Reduction and Termination of Commitments      52   

Section 2.6

     Repayment of Loans      52   

Section 2.7

     Evidence of Debt      53   

Section 2.8

     Optional Prepayments      54   

Section 2.9

     Mandatory Prepayments      55   

Section 2.10

     Interest      57   

Section 2.11

     Conversion/Continuation Option      58   

Section 2.12

     Fee      59   

Section 2.13

     Payments and Computations      60   

Section 2.14

     Special Provisions Governing Eurodollar Rate Loans      63   

Section 2.15

     Capital Adequacy      64   

Section 2.16

     Taxes      64   

Section 2.17

     Substitution of Lender      67   

Section 2.18

     Discounted Voluntary Prepayments      68   

ARTICLE III                CONDITIONS TO LOANS AND LETTERS OF CREDIT

     70   

Section 3.1

     Conditions Precedent to Effectiveness      70   

Section 3.2

     Conditions Precedent to Each Loan and Letter of Credit      72   

Section 3.3

     Determinations of Initial Borrowing Conditions      73   

ARTICLE IV              REPRESENTATIONS AND WARRANTIES

     73   

Section 4.1

     Corporate Existence; Compliance with Law      73   

Section 4.2

     Corporate Power; Authorization; Enforceable Obligations      74   

Section 4.3

     Ownership of Borrower; Subsidiaries      75   

Section 4.4

     Financial Statements      75   

Section 4.5

     Material Adverse Change      76   

Section 4.6

     Solvency      76   

Section 4.7

     Litigation      76   

Section 4.8

     Taxes      76   

Section 4.9

     Full Disclosure      77   

Section 4.10

     Margin Regulation      77   

Section 4.11

     No Burdensome Restrictions; No Defaults      77   

Section 4.12

     Investment Company Act      77   

Section 4.13

     Use of Proceeds      77   



--------------------------------------------------------------------------------

Section 4.14

     Insurance   

78

Section 4.15

     Labor Matters   

78

Section 4.16

     ERISA   

78

Section 4.17

     Environmental Matters   

79

Section 4.18

     Intellectual Property   

79

Section 4.19

     Title; Real Property   

80

Section 4.20

     Interactive Broadband Networks and Communications Law Matters   

81

Section 4.21

     Prohibited Persons; Trade Restriction   

83

Section 4.22

     [Intentionally Omitted]   

83

Section 4.23

     Security Document   

83

ARTICLE V                 FINANCIAL COVENANTS

   84

Section 5.1

     Maximum Leverage Ratio   

84

Section 5.2

     Minimum Interest Coverage Ratio   

85

Section 5.3

     Capital Expenditures   

85

ARTICLE VI                REPORTING COVENANTS

   85

Section 6.1

     Financial Statements   

85

Section 6.2

     Default Notices   

87

Section 6.3

     Litigation and Regulatory Matters   

87

Section 6.4

     Asset Sales   

88

Section 6.5

     Notices under Related Document   

88

Section 6.6

     SEC Filings; Press Releases   

88

Section 6.7

     Labor Relations   

88

Section 6.8

     Tax Returns   

88

Section 6.9

     Insurance   

89

Section 6.10

     ERISA Matter   

89

Section 6.11

     Environmental Matters   

89

Section 6.12

     Other Information   

90

ARTICLE VII               AFFIRMATIVE COVENANTS

   90

Section 7.1

     Preservation of Corporate Existence, Etc.   

90

Section 7.2

     Compliance with Laws, Etc.   

90

Section 7.3

     [Intentionally Omitted]   

90

Section 7.4

     Payment of Taxes, Etc.   

91

Section 7.5

     Maintenance of Insurance   

91

Section 7.6

     Access   

91

Section 7.7

     Keeping of Books   

91

Section 7.8

     Maintenance of Properties, Etc.   

91

Section 7.9

     Application of Proceeds   

92

Section 7.10

     Environmental   

92

Section 7.11

     Additional Collateral and Guaranties   

92

Section 7.12

     Regulatory Consents   

93

Section 7.13

     Control Accounts, Approved Deposit Accounts   

94

Section 7.14

     Real Property   

95

Section 7.15

     Interest Rate Contracts   

95

Section 7.16

     Ratings   

95

Section 7.17

     Post-Effectiveness Matters   

96

ARTICLE VIII              NEGATIVE COVENANTS

   96

 

iii



--------------------------------------------------------------------------------

Section 8.1

     Indebtedness      96   

Section 8.2

     Liens, Etc.      97   

Section 8.3

     Investments      98   

Section 8.4

     Sale of Assets      99   

Section 8.5

     Restricted Payment      100   

Section 8.6

     Prepayment and Cancellation of Indebtedness      101   

Section 8.7

     Restriction on Fundamental Changes; Permitted Acquisitions; Restricted
Subsidiaries      102   

Section 8.8

     Change in Nature of Business      102   

Section 8.9

     Transactions with Affiliates      102   

Section 8.10

     Limitations on Restrictions on Subsidiary Distributions; No New Negative
Pledge; Restricted Subsidiaries      102   

Section 8.11

     Modification of Constituent Documents      103   

Section 8.12

     Modification of Related Documents      103   

Section 8.13

     Accounting Changes; Fiscal Year      103   

Section 8.14

     Margin Regulations      104   

Section 8.15

     Sale/Leasebacks      104   

Section 8.16

     No Speculative Transactions      104   

Section 8.17

     Compliance with ERISA      104   

Section 8.18

     Environmental      104   

Section 8.19

     Patriot Act      104   

ARTICLE IX                EVENTS OF DEFAULT

     104   

Section 9.1

     Events of Default      104   

Section 9.2

     Remedies      106   

Section 9.3

     Actions in Respect of Letters of Credit      107   

Section 9.4

     Regulatory Approvals      107   

Section 9.5

     Rescission      107   

ARTICLE X                 THE ADMINISTRATIVE AGENT

     108   

Section 10.1

     Authorization and Action      108   

Section 10.2

     Reliance by Agents, Etc      109   

Section 10.3

     Posting of Approved Electronic Communications      109   

Section 10.4

     The Agents Individually      110   

Section 10.5

     Lender Credit Decision      111   

Section 10.6

     Indemnification      111   

Section 10.7

     Successor Agents      111   

Section 10.8

     Concerning the Collateral and the Collateral Documents      112   

Section 10.9

     Actions by the Collateral Agent      113   

Section 10.10

     Collateral Matters Relating to Related Obligation      114   

ARTICLE XI                MISCELLANEOUS

     115   

Section 11.1

     Amendments, Waivers, Etc.      115   

Section 11.2

     Assignments and Participations      117   

Section 11.3

     Costs and Expenses      121   

Section 11.4

     Indemnities      122   

Section 11.5

     Limitation of Liability      124   

Section 11.6

     Right of Set-off      124   

Section 11.7

     Sharing of Payments, Etc.      125   

Section 11.8

     Notices, Etc.      125   

Section 11.9

     No Waiver; Remedies      127   

 

iv



--------------------------------------------------------------------------------

Section 11.10

     Binding Effect      127   

Section 11.11

     Governing Law      127   

Section 11.12

     Submission to Jurisdiction; Service of Process      127   

Section 11.13

     Waiver of Jury Trial      128   

Section 11.14

     Marshaling; Payments Set Aside      128   

Section 11.15

     Section Titles      128   

Section 11.16

     Execution in Counterparts      129   

Section 11.17

     Entire Agreement      129   

Section 11.18

     Confidentiality      129   

Section 11.19

     PATRIOT Act Notification      130   

Section 11.20

     Effect of Restatement      130   

 

v



--------------------------------------------------------------------------------

Schedules

 

Schedule I

    –       Commitments

Schedule II

    –       Applicable Lending Offices and Addresses for Notices

Schedule 2.4

    –       Existing Letters of Credit

Schedule 4.2(a)

    –       Consents

Schedule 4.2(b)

    –       Regulatory Consents

Schedule 4.3

    –       Ownership of Subsidiaries

Schedule 4.15

    –       Labor Matters

Schedule 4.16

    –       List of Plans

Schedule 4.17

    –       Environmental Matters

Schedule 4.19

    –       Real Property

Schedule 4.20

    –       Regulatory Schedules

Schedule 7.17

    –       Post-Effectiveness Matters

Schedule 8.1

    –       Existing Indebtedness

Schedule 8.1(d)

    –       Capital Leases

Schedule 8.2

    –       Existing Liens

Schedule 8.3

    –       Existing Investments

Schedule 8.10(b)

    –       Restricted Subsidiaries

Exhibits

 

Exhibit A

    –       Form of Assignment and Acceptance

Exhibit B-1

    –       Form of Revolving Credit Note

Exhibit B-2

    –       Form of Term A Loan Note

Exhibit B-3

    –       Form of Term B Loan Note

Exhibit C

    –       Form of Notice of Borrowing

Exhibit D

    –       Form of Swing Loan Request

Exhibit E

    –       Form of Letter of Credit Request

Exhibit F

    –       Form of Notice of Conversion or Continuation

Exhibit G

    –       Form of Guaranty

Exhibit H

    –       Form of Pledge and Security Agreement

Exhibit I

    –       Auction Procedures

 

vi



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 18, 2011 among
KNOLOGY, INC., a Delaware corporation (the “Borrower”), the Lenders (as defined
below), the Issuers (as defined below), CREDIT SUISSE AG, acting through one or
more of its branches, as administrative agent for the Lenders and the Issuers
(in such capacity, together with its successors and assigns, the “Administrative
Agent”) and as collateral agent for the Secured Parties (as defined below) under
the Collateral Documents (as defined below) (in such capacity, the “Collateral
Agent”).

W I T N E S S E T H

WHEREAS, the Borrower, the other loan parties from time to time party thereto,
the lenders, agents, issuers from time to time party thereto and Credit Suisse,
as administrative agent and collateral agent, are parties to the Credit
Agreement, dated as of October 15, 2010 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Existing
Credit Agreement”) under which (a) the Term A Loan Lenders (as defined therein)
made Term A Loans (as defined therein) to the Borrower on the Effective Date in
an aggregate principal amount of $175,000,000, (b) the Term B Loan Lenders (as
defined therein) made Term B Loans (as defined therein) to the Borrower on the
Effective Date in an aggregate principal amount of $545,000,000, (c) the
Revolving Credit Lenders agreed to extend credit to the Borrower in the form of
Revolving Loans at any time and from time to time prior to the Revolving Credit
Termination Date, in an aggregate principal amount at any time outstanding not
in excess of $50,000,000, (d) the Swing Loan Lender agreed to extend credit at
any time and from time to time prior to the Revolving Credit Termination Date in
the form of Swing Loans, in an aggregate principal amount at any time
outstanding not in excess of $3,000,000, and (e) the Issuers agreed to issue
Letters of Credit at any time and from time to time prior to the Revolving
Credit Termination Date, in an aggregate face amount at any time outstanding the
Dollar Equivalent of which is not in excess of $10,000,000;

WHEREAS, the Borrower has requested (a) the Term A Loan Lenders to extend credit
in the form of new Term A Loans on the Restatement Date, in an aggregate
principal amount of $195,000,000, (b) the Term B Loan Lenders to extend credit
in the form of new Term B Loans on the Restatement Date, in an aggregate
principal amount of $545,000,000 and (c) the Revolving Credit Lenders to extend
credit in the form of new Revolving Loans on the Restatement Date, in an
aggregate principal amount of $50,000,000;

WHEREAS, the Lenders and the Issuers are willing to extend or continue to extend
such credit to the Borrower on the terms and subject to the conditions set forth
herein;

WHEREAS, the proceeds of the new Term A Loans, the new Term B Loans, the
Revolving Loans, the Swing Loans and the Letters of Credit shall be used solely
for the purposes set forth in Section 4.13; and

WHEREAS, pursuant to the Amendment Agreement, the Borrower, the Requisite
Lenders (as defined in the Existing Credit Agreement) and the Administrative
Agent have agreed to amend and restate the Existing Credit Agreement in the form
hereof. The amendment and restatement of the Existing Credit Agreement evidenced
by this Agreement shall become effective as provided in the Amendment Agreement;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS, INTERPRETATIONS AND ACCOUNTING TERMS

Section 1.1        Defined Terms

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“2011 Refinancing” has the meaning given to such term in the Amendment
Agreement.

“Account” has the meaning given to such term in the UCC.

“Account Debtor” has the meaning given to such term in the UCC.

“Acquired Assets” means the “Assets” under and as defined in the Purchase
Agreement.

“Acquired Business” has the meaning specified in the definition of “Sunflower
Acquisition”.

“Acquisition Consideration” has the meaning specified in the definition of
“Sunflower Acquisition”.

“Acquisition Sub” has the meaning specified in the definition of “Sunflower
Acquisition”.

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

“Affected Lender” has the meaning specified in Section 2.17 (Substitution of
Lenders).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or that is controlled by or is under common control with
such Person, each officer, director, general partner or joint-venturer of such
Person, and each Person that is the beneficial owner of 5% or more of any class
of Voting Stock of such Person. For the purposes of this definition, “control”
means the possession of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agent Affiliate” has the meaning specified in Section 10.3 (Posting of Approved
Electronic Communications).

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Agreement” means this Amended and Restated Credit Agreement dated as of

 

2



--------------------------------------------------------------------------------

February 18, 2011, as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Amendment Agreement” means the Amendment Agreement dated as of the Restatement
Date, effecting, among other things, the amendment and restatement of the
Existing Credit Agreement.

“Annualized” means for purposes of calculating Cash Interest Expense, (a) with
respect to any amount of Cash Interest Expense attributable to one Fiscal
Quarter, such amount multiplied by 4, (b) with respect to any amount of Cash
Interest Expense attributable to two Fiscal Quarters, such amount multiplied by
2, and (c) with respect to any amount of Cash Interest Expense attributable to
three Fiscal Quarters, such amount divided by 0.75.

“Applicable Lending Office” means, with respect to each Lender, its Domestic
Lending Office in the case of a Base Rate Loan and its Eurodollar Lending Office
in the case of a Eurodollar Rate Loan.

“Applicable Margin” means (a) with respect to the Term B Loans maintained (i) as
Base Rate Loans, a rate equal to 2.00% per annum and (ii) as Eurodollar Rate
Loans, a rate equal to 3.00% per annum and (b) with respect to the Term A Loans,
Revolving Loans or Swing Loans (i) during the period commencing on the
Restatement Date and ending one Business Day after the receipt by the
Administrative Agent of the Financial Statements for the Fiscal Quarter ending
March 31, 2011, maintained as (A) Base Rate Loans, a rate equal to 2.00% per
annum and (B) as Eurodollar Rate Loans, a rate equal to 3.00% per annum and
(ii) thereafter, a per annum rate equal to the rate set forth below opposite the
applicable type of Loan and the applicable Leverage Ratio (determined on the
last day of the most recent Fiscal Quarter for which Financial Statements have
been delivered pursuant to Section 6.1 (b) or (c) (Financial Statements)).
Notwithstanding the foregoing, the Leverage Ratio for purposes of the Applicable
Margin shall be deemed to be in Level I at any time that an Event of Default
shall have occurred and is continuing

 

     LEVERAGE RATIO   

BASE RATE

LOANS

  

EURODOLLAR

RATE LOANS

Level I

 

Greater than 5.00 to 1.00

   2.25%    3.25%

Level II

 

Equal to or less than 5.00 to 1.00 and greater than  4.00 to 1.00

   2.00%    3.00%

Level III

 

Equal to or less than 4.00 to 1.00 and equal to or  greater than 3.50 to 1.00

   1.75%    2.75%

Level IV

 

Less than 3.50 to 1.00

   1.50%    2.50%

Changes in the Applicable Margin resulting from a change in the Leverage Ratio
on the last day of any subsequent Fiscal Quarter shall become effective as to
all Term A Loans, Revolving Loans and Swing Loans one Business Day following
delivery by the Borrower to the Administrative Agent of new Financial Statements
pursuant to Section 6.1(b) or (c) (Financial Statements), as applicable.
Notwithstanding anything to the contrary set forth in this Agreement (including
the then effective Leverage Ratio), if the Borrower shall fail to deliver such
Financial Statements within any of the time periods specified in Section 6.1(b)
or (c) (Financial Statements), the

 

3



--------------------------------------------------------------------------------

Applicable Margin from and including the 51st day after the end of such Fiscal
Quarter or the 91st day after the end of such Fiscal Year, as the case may be,
to but not including the date the Borrower delivers to the Administrative Agent
such Financial Statements shall equal the highest possible Applicable Margin for
such Loans provided for by this definition.

In the event that any Financial Statement or Compliance Certificate delivered
pursuant to Section 6.1 (Financial Statements) is inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Borrower shall immediately deliver to the Administrative Agent a
corrected Financial Statement and a corrected Compliance Certificate for such
Applicable Period, (ii) the Applicable Margin shall be determined based on the
corrected Compliance Certificate for such Applicable Period, and (iii) the
Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 2.13(g) (Payments and
Computations). This paragraph shall not limit the rights of the Administrative
Agent or the Lenders with respect to Section 2.10(c) (Default Interest) and
Article IX (Events of Default).

“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Loan
Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in a Deposit Account and all certificates and instruments, if
any, representing or evidencing such Deposit Account.

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement
to the Guaranty, any joinder to the Pledge and Security Agreement and any other
written Contractual Obligation delivered or required to be delivered in respect
of any Loan Document or the transactions contemplated therein and (b) any
Financial Statement, financial and other report, notice, request, certificate
and other information material; provided, however, that, “Approved Electronic
Communication” shall exclude (i) any Notice of Borrowing, Letter of Credit
Request, Swing Loan Request, Notice of Conversion or Continuation, Facility
Increase Notice and any other notice, demand, communication, information,
document and other material relating to a request for a new, or a conversion of
an existing, Borrowing, (ii) any notice pursuant to Section 2.8 (Optional
Prepayments) and Section 2.9 (Mandatory Prepayments) and any other notice
relating to the payment of any principal or other amount due under any Loan
Document prior to the scheduled date therefor, (iii) all notices of any Default
or Event of Default and (iv) any notice, demand, communication, information,
document and other material required to be delivered to satisfy any of the
conditions set forth in Article III (Conditions To Loans And Letters Of Credit)
or Section 2.4(a) (Letters of Credit) or any other condition to any Borrowing or
other extension of credit hereunder or any condition precedent to the
effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 10.3
(Posting of Approved Electronic Communications).

“Approved Fund” means any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
advises, administers or

 

4



--------------------------------------------------------------------------------

manages a Lender or another Fund.

“Approved Securities Intermediary” means a “securities intermediary” or
“commodity intermediary” (as such terms are defined in the UCC) selected or
approved by the Administrative Agent.

“Arrangers” means Credit Suisse Securities (USA) LLC and SunTrust Robinson
Humphrey, Inc.

“Asset Sale” has the meaning specified in Section 8.4 (Sale of Assets).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A (Form of Assignment and Acceptance).

“Attributable EBITDA” has the meaning specified in Section 8.4(h) (Sale of
Assets).

“Auction Manager” shall mean the Arrangers (or, if the Arrangers decline to act
as Auction Manager, an investment bank of recognized standing selected by the
Borrower), which shall be engaged to act in such capacity on terms and
conditions reasonably satisfactory to the Arrangers (or such other investment
bank).

“Auction Procedures” shall mean the auction procedures with respect to
Discounted Prepayment Offers set forth in Exhibit I (Auction Procedures) hereto.

“Available Credit” means, at any time, (a) the then effective Revolving Credit
Commitments minus (b) the aggregate Revolving Credit Outstandings at such time.

“Average Unused Commitments” has the meaning specified in Section 2.12(a)
(Fees).

“Bankruptcy Code” means title 11, United States Code.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (c) the Eurodollar Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, the Eurodollar Rate for any day shall be based on the rate determined
on such day at approximately 11 a.m. (London time) by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized vendor for the
purpose of displaying such rates). Any change in the Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate shall
be effective on the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate, as the case may be.

“Base Rate Loan” means any Swing Loan or any other Loan during any period in
which it bears interest based on the Base Rate.

“Borrower” has the meaning specified in the preamble to this Agreement.

 

5



--------------------------------------------------------------------------------

“Borrower’s Accountants” means BDO USA, LLP or other independent
nationally-recognized public accountants acceptable to the Administrative Agent.

“Borrowing” means a Revolving Credit Borrowing, a Term A Loan Borrowing, a Term
B Loan Borrowing or a borrowing of Swing Loans.

“Broadband Services” means all broadband communication services, including
Broadband Carrier Services, cable television, telephone, other
telecommunications and high-speed internet access service, provided by any
Person to residential, business or other customers.

“Broadband Carrier Services” means, collectively, the provision of certain
wholesale telecommunication transport services over the broadband hybrid-fiber
coax network (“Broadband Network”), primarily to Interexchange Carriers (“IXC”),
Internet Service Providers (“ISP”) and large multi-location commercial
enterprises desiring high capacity connectivity within a Metropolitan Service
Area (“MSA”). These services are termed (a) Internal Local Transport (“ILT”) by
which ISP’s are connected from their point-of-presence (“POP”) to end-users at
wholesale transport revenue rates per customer (as distinguished from the
provision of high-speed Internet access at retail revenue rates using the
Olobahn brand name), (b) Local Exchange Transport (“LET”) by which IXCs are
connected to end-users, Local Exchange Carriers (“LEC”) or other IXCs via the
Broadband Network and/or twisted pair cabling, (c) Private Line Services by
which carriers or commercial businesses operating in multiple locations within
the MSA are interconnected via point-to-point facilities owned or leased by any
Person and (d) Special Access Services by which corporate locations or central
offices are directly connected to an IXS point-of-presence.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.

“Cable Act” means the Cable Television Communications Policy Act of 1984, as
amended by the Consumer Protection and Competition Act of 1992, and the
Telecommunications Act of 1996, and as further amended or supplemented from time
to time.

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries,
for any period, the aggregate of amounts that would be reflected as additions to
property, plant or equipment on a Consolidated balance sheet of such Person and
its Subsidiaries (in accordance with GAAP) but excluding (a) interest
capitalized during construction, (b) expenditures on such property, plant or
equipment funded with Net Cash Proceeds from any Asset Sale, Equity Issuance or
Property Loss Event, (c) expenditures in connection with Permitted MDU
Transactions and Permitted CIU Transactions, in each case, to the extent treated
as Capital Lease Obligations in accordance with GAAP (except, in the case of
expenditures under this clause (c), expenditures funded from available cash of
the Borrower or its Subsidiaries) and (d) such property, plant and equipment
acquired as part of a Permitted Acquisition.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

 

6



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all Consolidated obligations of such Person or any of its Subsidiaries
under Capital Leases.

“Cash Collateral Account” means any Deposit Account or Securities Account that
is established (a) by the Administrative Agent or Collateral Agent from time to
time in its sole discretion to receive cash and Cash Equivalents (or purchase
cash or Cash Equivalents with funds received) from the Loan Parties or Persons
acting on their behalf pursuant to the Loan Documents, (b) with such
depositaries and securities intermediaries as the Administrative Agent may
determine in its sole discretion, (c) in the name of the Administrative Agent or
Collateral Agent (although such account may also have words referring to the
Borrower and the account’s purpose), (d) under the control of the Administrative
Agent or Collateral Agent and (e) as a Securities Account, with respect to which
the Administrative Agent or Collateral Agent shall be the Entitlement Holder and
the only Person authorized to give Entitlement Orders with respect thereto.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States of America or issued by any
agency thereof and backed by the full faith and credit of the United States of
America or any agency, state or territory thereof, in each case maturing within
one year from the date of acquisition; (b) certificates of deposit, time
deposits or overnight bank deposits having maturities of 364 days or less from
the date of acquisition issued by (i) any Lender, (ii) by any commercial bank or
trust company organized under the laws of the United States of America or any
state thereof and having combined capital and surplus of not less than
$500,000,000 or (iii) other commercial banks or savings and loan associations so
long as the full amount of such deposits is insured by the Federal Deposit
Insurance Corporation; (c) commercial paper, bonds, notes or debentures of an
issuer rated at least “A-2” by S&P or “P-2” by Moody’s or carrying an equivalent
rating by a nationally recognized rating agency, if all of the three named
rating agencies cease publishing ratings of commercial paper issuers generally,
and maturing within 364 days from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
of America; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, by any political subdivision or taxing
authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least “A” by S&P, or “A” by Moody’s; (f) securities with maturities of
364 days or less from the date of acquisition backed by standby letters of
credit issued by any Lender or any commercial bank satisfying the requirements
of clause (b) of this definition; and (g) shares of money market mutual or
similar funds which invest exclusively in assets satisfying the requirements of
any of clauses (a) through (f) of this definition.

“Cash Interest Expense” means, with respect to the Borrower for any period, the
sum of the Interest Expense of the Borrower for such period less the Non-Cash
Interest Expense of the Borrower for such period; provided, however, that for
any date of determination prior to the first anniversary of the Effective Date,
“Cash Interest Expense” for the applicable period shall be Annualized.

“Cash Management Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services

 

7



--------------------------------------------------------------------------------

(including treasury, depository, overdraft, credit or debit card, electronic
funds transfer and other cash management arrangements) provided by the
Administrative Agent, any Lender or any Affiliate of any of them, including
obligations for the payment of fees, interest, charges, expenses, attorneys’
fees and disbursements in connection therewith.

“CATV Franchise” means (a) any franchise, license, permit, wire agreement or
easement granted by any local Governmental Authority, including any local
franchising authority, pursuant to which any Person has the right or license to
provide Broadband Services or to operate any cable distribution system for the
purpose of receiving and distributing audio, video, digital, other broadcast
signals or information or telecommunications by cable, optical, antenna,
microwave or satellite transmission and (b) any law, regulation, ordinance,
agreement or other instrument or document expressly setting forth all or any
part of the terms of any franchise, license, permit, wire agreement or easement
described in clause (a) of this definition (excluding any law, regulation,
ordinance, agreement, instrument or document which relates to but does not
expressly set forth any terms of any such franchise, license, permit, wire
agreement or easement).

“Change of Control” means the occurrence of any of the following:

(a)        any person or group of persons (within the meaning of the Exchange
Act) shall have acquired beneficial ownership (within the meaning of Rule 13d-3
of the Securities and Exchange Commission under the Exchange Act) of 50% or more
of the issued and outstanding Voting Stock of Borrower; or

(b)        during any period of twelve consecutive calendar months, individuals
who, at the beginning of such period, constituted the board of directors of
Borrower (together with any new directors whose election by the board of
directors of Borrower or whose nomination for election by the stockholders of
Borrower was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose elections or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, Term A Loan Lenders or Term B Loan Lenders,
(b) when used with respect to Commitments, refers to whether such Commitments
are Revolving Credit Commitments, Term A Loan Commitments, Term B Loan
Commitments or, to the extent not part of an existing Class, Incremental Term
Loan Commitments and (c) when used with respect to Loans or a Borrowing, refers
to whether such Loans, or the Loans comprising such Borrowing, are Revolving
Loans, Term A Loans, Term B Loans or, to the extent not part of an existing
Class, Incremental Term Loans.

“Code” means the U.S. Internal Revenue Code of 1986, as currently amended.

“Co-Documentation Agents” means Bank of America, N.A., RBC Capital Markets and
Raymond James Bank, FSB.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.

“Collateral Agent” has the meaning specified in the preamble to the Agreement.

 

8



--------------------------------------------------------------------------------

“Collateral Documents” means the Pledge and Security Agreement, the
Reaffirmation Agreement, the Mortgages, the Deposit Account Control Agreements,
the Securities Account Control Agreements and any other document executed and
delivered by a Loan Party granting a Lien on any of its property to secure
payment of the Secured Obligations.

“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment, if any, Term A Loan Commitment, if any, and Term B Loan Commitment,
if any, and “Commitments” means the aggregate Revolving Credit Commitments, Term
A Loan Commitments and Term B Loan Commitments of all Lenders.

“Commodity Account” has the meaning given to such term in the UCC.

“Communications License” means any local telecommunications, long distance
telecommunications, or other license, permit, consent, certificate of
compliance, franchise, approval, waiver or authorization granted or issued by
the FCC or other applicable federal Governmental Authority pertaining to the
provision of Broadband Services, including any of the foregoing authorizing or
permitting the acquisition, construction or operation of any Interactive
Broadband Network.

“Communications Law” means any statute, law, ordinance, or regulation applicable
to the operation of any cable television system or Interactive Broadband Network
or the provision of intrastate, interstate, or international telecommunications.

“Compliance Certificate” has the meaning specified in Section 6.1(d) (Financial
Statements).

“Confidential Information Memorandum” means the Confidential Information
Memorandum, dated September 2010, prepared by the Borrower in connection with
the syndication of the Facilities (as defined in the Existing Credit Agreement).

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its Subsidiaries in accordance with GAAP.

“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated current assets (other than cash and Cash Equivalents) of such
Person and its Subsidiaries at such date.

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such Person and its Subsidiaries, but excluding, in the case of the Borrower the
sum of (a) the principal amount of any current portion of long-term Financial
Covenant Debt and (b) (without duplication of clause (a) above) the then
outstanding principal amount of the Loans.

“Consolidated Net Income” means, for any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that (a) the net income of any other Person in which
such Person or one of its Subsidiaries has a joint interest with a third party
(which interest does not cause the net income of such other Person to be
Consolidated into the net income of such Person) shall be included only to the
extent of the amount of dividends or distributions paid to such Person or
Subsidiary, (b) the net income of any Subsidiary of such Person that is subject
to any restriction or limitation on the

 

9



--------------------------------------------------------------------------------

payment of dividends or the making of other distributions shall be excluded to
the extent of such restriction or limitation, (c) extraordinary and/or
non-recurring gains and losses and any one-time increase or decrease to net
income that is required to be recorded because of the adoption of new accounting
policies, practices or standards required by GAAP shall be excluded and (d) net
income (or net loss) from or attributable to discontinued operations of such
Person and its Subsidiaries shall be excluded.

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws, operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock.

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Loan Document) to which such Person is a party or
by which it or any of its property is bound or to which any of its property is
subject.

“Control Account” means a Securities Account or Commodity Account that is the
subject of an effective Securities Account Control Agreement and that is
maintained by any Loan Party with an Approved Securities Intermediary. “Control
Account” includes all Financial Assets held in a Securities Account or a
Commodity Account and all certificates and instruments, if any, representing or
evidencing the Financial Assets contained therein.

“Corporate Chart” means a corporate organizational chart, list or other similar
document in each case in form reasonably acceptable to the Administrative Agent
and setting forth, for each Person that is a Loan Party, that is subject to
Section 7.11 (Additional Collateral and Guaranties) or that is a Subsidiary of
any of them, (a) the full legal name of such Person (and any trade name,
fictitious name or other name such Person may have had or operated under),
(b) the jurisdiction of organization, the organizational number (if any) and the
tax identification number (if any) of such Person, (c) the location of such
Person’s chief executive office (or sole place of business) and (d) the number
of shares of each class of such Person’s Stock authorized (if applicable), the
number outstanding as of the date of delivery and the number and percentage of
such outstanding shares for each such class owned (directly or indirectly) by
any Loan Party or any Subsidiary of any of them.

“Credit Suisse” means Credit Suisse AG, acting through one or more of its
branches and any Affiliate thereof.

“Cumulative RP Amount” means, on any date of determination, the amount equal to
the aggregate amount of Excess Cash Flow for each Fiscal Year for which
Financial Statements have been delivered for the immediately preceding Fiscal
Year pursuant to Section 6.1(c) (Financial Statements), commencing with the
Fiscal Year ending December 31, 2011, in

 

10



--------------------------------------------------------------------------------

each case not required to prepay the Loans pursuant to Section 2.9 (Mandatory
Prepayments) and to the extent not previously applied pursuant to Section 8.5(d)
(Restricted Payments), Section 8.6(b)(vii)(A) (Prepayment and Cancellation of
Indebtedness) or clause (e) of the definition of “Permitted Acquisition”, in
each case as set forth in the corresponding RP Certificate.

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

(a)        Liens with respect to the payment of taxes, assessments or
governmental charges in each case that are not yet due or that are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP;

(b)        Liens of landlords arising by statute and liens of suppliers,
mechanics, carriers, materialmen, warehousemen or workmen and other similar
Liens, in each case (i) imposed by law or arising in the ordinary course of
business, (ii) for amounts not yet due or that are being contested in good faith
by appropriate proceedings and (iii) with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

(c)        deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other types of social security
benefits or to secure the performance of bids, tenders, sales, contracts (other
than for the repayment of borrowed money) and surety, appeal, customs or
performance bonds-entered into in the ordinary course of business;

(d)        encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of real property not
materially detracting from the value of such real property or not materially
interfering with the ordinary conduct of the business conducted and proposed to
be conducted at such real property;

(e)        encumbrances arising under leases or subleases of real property that
do not, in the aggregate, materially detract from the value of such real
property or interfere with the ordinary conduct of the business conducted and
proposed to be conducted at such real property;

(f)        financing statements with respect to a lessor’s rights in and to
personal property leased to such Person in the ordinary course of such Person’s
business other than through a Capital Lease;

(g)        Liens created in the ordinary course of business on assets subject to
rights-of-way, pole attachment, use of conduit, use of trenches or similar
agreements securing any Loan Party’s obligations under such agreements;
provided, however, that such Liens apply only to the assets subject to any of
the foregoing agreements;

(h)        judgment Liens in existence for less than 45 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to a customary deductible) by insurance
maintained with nationally recognized

 

11



--------------------------------------------------------------------------------

(i)        insurance companies and which do not otherwise result in a Default or
Event of Default; and

(j)        Liens consisting of rights of set-off of a customary nature or
bankers’ liens on an amount of deposit, whether arising by contract or operation
of law, incurred in the ordinary course of business so long as such deposits are
not intended as collateral for any obligation.

“Debt Issuance” means the incurrence of Indebtedness by the Borrower or any of
its Subsidiaries of the type specified in clause (a) or (b) of the definition of
“Indebtedness”.

“Declining Lender” has the meaning specified in Section 2.9(e) (Mandatory
Prepayments).

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

“Deposit Account” has the meaning given to such term in the UCC.

“Deposit Account Bank” means a financial institution selected or approved by the
Administrative Agent.

“Deposit Account Control Agreement” has the meaning specified in the Pledge and
Security Agreement.

“Disclosure Documents” means, collectively, the Form 10-K, Form 10-Q and Form
8-K filed by the Borrower with the Securities and Exchange Commission, as
amended from time to time.

“Discounted Prepayment Offer” shall have the meaning assigned to such term in
Section 2.18(a).

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in a currency other than Dollars, the equivalent of such amount in
Dollars determined by using the rate of exchange quoted by Credit Suisse in New
York, New York at 10:00 a.m. (New York time) on the date of determination (or,
if such date is not a Business Day, the last Business Day prior thereto) to
prime banks in New York for the spot purchase in the New York foreign exchange
market of such amount of Dollars with such other currency and (c) if such amount
is denominated in any currency not quoted by Credit Suisse in New York, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
II (Applicable Lending Offices and Addresses for Notices) or on the Assignment
and Acceptance by which it became a Lender or such other office of such Lender
as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

 

12



--------------------------------------------------------------------------------

“Domestic Person” means any “United States person” under and as defined in
Section 770 l(a)(30) of the Code.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any state of the United States of America or the District of Columbia.

“EBITDA” means, with respect to any Person for any period, (a) Consolidated Net
Income of such Person for such period plus (b) the sum of, in each case to the
extent included in the calculation of such Consolidated Net Income but without
duplication, (i) any provision for income taxes, (ii) Interest Expense,
(iii) loss from extraordinary items, litigation expenses, cash charges resulting
from hurricanes, floods, tornadoes, earthquakes or other natural disasters,
(iv) depreciation, depletion and amortization expenses, (v) all other non-cash
charges and non-cash losses for such period, including the amount of any
compensation deduction as the result of any grant of Stock or Stock Equivalents
to employees, officers, directors or consultants; provided, that to the extent
any amount of non-cash charges for any period are subsequently paid in cash,
EBITDA shall be reduced by such cash payment for that period, (vi) all cash
expenses incurred in connection with (A) the Transactions or any Permitted
Acquisition, (B) any capital markets transaction (including any merger or
acquisition transaction) for the issuance of any debt, equity or convertible
security, whether or not such transaction is completed and (C) any Asset Sale
whether or not such Asset Sale is completed, including, in the case of clause
(A), any integration costs in connection with the Transactions or any Permitted
Acquisition; provided, that, with respect to transactions specified in clauses
(B) and (C) above that are not completed, the aggregate amount of such cash
expenses shall not exceed $500,000 during any Fiscal Year, (vii) fees and
expenses paid in connection with the early extinguishment of Indebtedness and
(viii) non-cash losses from Asset Sales minus (c) the sum of, in each case to
the extent included in the calculation of such Consolidated Net Income but
without duplication, (i) any credit for income taxes, (ii) interest income,
(iii) gains from extraordinary items for such period, (iv) any aggregate net
gain from the sale, exchange or other disposition of capital assets by such
Person, (v) any cancellation of indebtedness income, including as a result of
any prepayments pursuant to Section 2.18 (Discounted Voluntary Prepayments), and
(vi) any other non-cash gains or other items which have been added in
determining Consolidated Net Income, including any reversal of a change referred
to in clause (b)(v) above by reason of a decrease in the value of any Stock or
Stock Equivalent. Notwithstanding anything herein to the contrary, “EBITDA” of
the Borrower and its Subsidiaries on a Consolidated basis for the Fiscal
Quarters ending December 31, 2009, March 31, 2010, and June 30, 2010 shall be
deemed to be $41,400,000, $43,000,000, and $44,700,000, respectively.

“Effective Date” shall mean October 15, 2010.

“Eligible Assignee” means (a) a Lender or an Affiliate of any Lender or Approved
Fund, (b) a commercial bank having total assets whose Dollar Equivalent exceeds
$5,000,000,000, (c) a finance company, insurance company or any other financial
institution or Fund, in each case reasonably acceptable to the Administrative
Agent and regularly engaged in making, purchasing or investing in loans or (d) a
savings and loan association or savings bank organized under the laws of the
United States or any state thereof having a net worth, determined in accordance
with GAAP, whose Dollar Equivalent exceeds $250,000,000.

“Entitlement Holder” has the meaning given to such term in the UCC. “Entitlement
Order” has the meaning given to such term in the UCC.

“Environmental Laws” means all applicable Requirements of Law now or

 

13



--------------------------------------------------------------------------------

hereafter in effect and as amended or supplemented from time to time, relating
to pollution or the regulation and protection of human or animal health, safety,
the environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).

“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and whether arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case relating to any environmental, health or safety
condition or to any Release or threatened Release and resulting from the past,
present or future operations of, or ownership of property by, such Person or any
of its Subsidiaries.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” has the meaning given to such term in the UCC.

“Equity Issuance” means the issue or sale of any Stock of the Borrower or any
Subsidiary of the Borrower by the Borrower or any Subsidiary of the Borrower to
any Person other than the Borrower or any Subsidiary of the Borrower.

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower or any of
its Subsidiaries within the meaning of Section 414(b), (c), (m) or (o) of the
Code.

“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a Title IV
Plan or a Multiemployer Plan, (b) the withdrawal of the Borrower, any of its
Subsidiaries or any ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA, (c) the complete or partial withdrawal of the
Borrower, any of its Subsidiaries or any ERISA Affiliate from any Multiemployer
Plan, (d) notice of reorganization or insolvency of a Multiemployer Plan,
(e) the filing of a notice of intent to terminate a Title IV Plan or the
treatment of a plan amendment as a termination under Section 4041 of ERISA,
(f) the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by the PBGC, (g) the failure to make any required contribution to a Title
IV Plan or Multiemployer Plan, (h) the imposition of a lien under Section 412 of
the Code

 

14



--------------------------------------------------------------------------------

or Section 302 of ERISA on the Borrower or any of its Subsidiaries or any ERISA
Affiliate or (i) any other event or condition that might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan
or the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA.

“Eurocurrency Reserve Requirements” means, for any period, the aggregate
(without duplication) of the maximum rates (expressed as a decimal fraction) of
reserve requirements in effect on such day (including, without limitation,
basic, supplemental, marginal and emergency reserves) under any regulations of
the Federal Reserve Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate” means, with respect to each day during each Interest
Period, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars (as set forth by the Bloomberg
Information Service or any successor thereto or any other service selected by
the Administrative Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates) as of 11:00 A.M., London time, two Business Days prior to the
beginning of such Interest Period. In the event that such rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Base Rate” for purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
Eurodollar rates as may be selected by the Administrative Agent.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance by which it became a Lender (or, if no such office is
specified, its Domestic Lending Office) or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.

“Eurodollar Rate” means, with respect to any Interest Period for any Eurodollar
Rate Loan, an interest rate per annum determined for such day in accordance with
the following formula:

                   Eurodollar Base Rate                   

1.00 - Eurocurrency Reserve Requirements

; provided, however, that with respect to Term B Loans and other Obligations
owed to the Term B Loan Lenders, such interest rate shall not be less than
1.00% per annum.

“Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 9.1 (Events of Default).

“Excess Cash Flow” means, for the Borrower for any period, without duplication

 

15



--------------------------------------------------------------------------------

(a) EBITDA of the Borrower on a Consolidated basis for such period plus (b) the
sum of (i) the excess, if any, of the Working Capital of the Borrower at the
beginning of such period over the Working Capital of the Borrower at the end of
such period and (ii) cash income and cash gains described in clauses (c) and
(d) of the definition of “Consolidated Net Income” minus (d) the sum of (without
duplication) (i) Cash Interest Expense (including fees and costs associated with
the early extinguishment of Indebtedness and amounts under Capital Lease
Obligations allocable as an interest component), (ii) scheduled cash principal
payments on the Loans during such period and optional cash principal payments on
the Loans during such period (but only, in the case of any payment in respect of
Revolving Loans, to the extent that the Revolving Credit Commitments are
permanently reduced by the amount of such payments), in each case, excluding any
prepayments of the Term Loans made in accordance with Section 2.18 (Discounted
Voluntary Prepayments), (iii) scheduled cash principal payments made by the
Borrower or any of its Subsidiaries during such period on other Indebtedness to
the extent such other Indebtedness and payments are permitted by this Agreement,
(iv) scheduled payments made by the Borrower or any of its Subsidiaries on
Capital Lease Obligations to the extent such Capital Lease Obligations and
payments are permitted by this Agreement, (v) Capital Expenditures (other than
from proceeds of Equity Issuances or Debt Issuances) made by the Borrower or any
of its Subsidiaries during such period to the extent permitted by this
Agreement, (vi) the excess, if any, of the Working Capital of the Borrower at
the end of such period over the Working Capital of the Borrower at the beginning
of such period, (vii) cash income taxes paid during such period, (viii) cash
payments (other than from proceeds of Equity Issuances or Debt Issuances) with
respect to Investments made during such period and permitted under Section 8.3
(Investments) (other than investments pursuant to clause (b) thereof), and
(ix) cash losses or charges described in clauses (c) and (d) of the definition
of “Consolidated Net Income” and clauses (b)(vi) and (b)(vii) of the definition
of “EBITDA” to the extent paid in cash.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary in respect of which either (a) the pledge of all of the Stock of such
Subsidiary as Collateral to secure payment of the Obligations of the Borrower,
(b) the grant of a Lien on any of its property as Collateral to secure payment
of the Obligations of the Borrower or (c) the guaranteeing by such Subsidiary of
the Obligations of the Borrower, would, in the good faith judgment of the
Borrower based on an analysis reasonably satisfactory to the Administrative
Agent, result in materially adverse tax consequences to the Loan Parties and
their Subsidiaries, taken as a whole.

“Existing Credit Agreement” has the meaning specified in the recitals to this
Agreement.

“Existing Loan Document” has the meaning specified in Section 11.4(d)
(Indemnities) of this Agreement.

“Existing Indebtedness” means all amounts outstanding or owed, including
principal, accrued and unpaid interest, fees and expenses (including any
breakage costs), under or in connection with the Existing Credit Agreement.

“Facilities” means (a) the Term A Loan Facility, (b) the Term B Loan Facility
and (c) the Revolving Credit Facility.

“Facility Increase” shall have the meaning specified in Section 2.1(c)(i).

 

16



--------------------------------------------------------------------------------

“Facility Increase Cap” shall have the meaning specified in Section 2.1(c)(i).
“Facility Increase Date” shall have the meaning specified in Section 2.1(c)(iv).

“Facility Increase Notice” shall mean a notice from the Borrower to the
Administrative Agent requesting a Facility Increase, which may include any
proposed term and condition for such proposed Facility Increase but shall
include in any event the amount of such proposed Facility Increase.

“Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as reasonably determined by the board of
directors of the Borrower or, if such asset shall have been the subject of a
relatively contemporaneous appraisal by an independent third party appraiser,
the basic assumptions underlying which have not materially changed since its
date, the value set forth in such appraisal and (b) with respect to any
marketable Security at any date, the closing sale price of such Security on the
Business Day next preceding such date, as appearing in any published list of any
national securities exchange or the NASDAQ Stock Market or, if there is no such
closing sale price of such Security, the final price for the purchase of such
Security at face value quoted on such Business Day by a financial institution of
recognized standing regularly dealing in Securities of such type and selected by
the Administrative Agent.

“FCC” means the Federal Communications Commission or any successor Governmental
Authority.

“Federal Funds Rate” means, for any period, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

“Financial Asset” has the meaning given to such term in the UCC.

“Financial Covenant Debt” means, as of any date of determination, the aggregate
amount of the Indebtedness of the Borrower and its Subsidiaries of the type
specified, without duplication, in (i) clauses (a), (b), (d), (e), (f), and
(h) of the definition of “Indebtedness”, (ii) clause (g) of such definition to
the extent relating to Indebtedness for borrowed money or if such Guaranty
Obligations are then due and payable, (iii) non-contingent obligations of the
type specified in clause (c) of such definition and (iv) obligations of the type
specified in clauses (i) and (j) of such definition to the extent such
obligations constitute balance sheet indebtedness under GAAP (but excluding
Indebtedness resulting solely from mark-to-market accounting required for
obligations under Hedging Contracts or under any notes permitted pursuant to
clause (j) of Section 8.1 (Indebtedness)).

“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries delivered in accordance with Section 4.4 (Financial Statements) and
Section 6.1

 

17



--------------------------------------------------------------------------------

(Financial Statements).

“Fiscal Quarter” means each of the three-month fiscal periods of the Borrower
ending on March 31, June 30, September 30 and December 31.

“Fiscal Year” means the twelve-month fiscal period of the Borrower ending on
December 31.

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its operations.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.

“General Intangible” has the meaning given to such term in the UCC.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank or stock exchange and
including the FCC and each PUC.

“Guarantor” means each Subsidiary of the Borrower party to or that becomes party
to the Guaranty.

“Guaranty” means the Guaranty, in substantially the form of Exhibit G (Form of
Guaranty), executed by the Guarantors.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to supply funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is

 

18



--------------------------------------------------------------------------------

received or such services are rendered), if in the case of any agreement
described under clause (b)(i), (ii), (iii), (iv) or (v) above the primary
purpose or intent thereof is to provide assurance that Indebtedness of another
Person will be paid or discharged, that any agreement relating thereto will be
complied with or that any holder of such Indebtedness will be protected (in
whole or in part) against loss in respect thereof. The amount of any Guaranty
Obligation shall be equal to the amount of the Indebtedness so guaranteed or
otherwise supported.

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

“Historical Financial Statements” means (a) the audited Consolidated balance
sheets of the Borrower and its Subsidiaries and related audited Consolidated
statements of income, retained earnings and cash flows of the Borrower and its
Subsidiaries and (b) the unaudited Consolidated balance sheets of the Borrower
and its Subsidiaries and related statements of income, stockholder’s equity and
cash flows of the Borrower and its Subsidiaries, in each case delivered to the
Administrative Agent prior to the Restatement Date.

“Increased Revolving Commitment” shall have the meaning specified in
Section 2.1(c)(i).

“Incremental Term A Loans” shall have the meaning specified in
Section 2.1(c)(i).

“Incremental Term B Loans” shall have the meaning specified in Section
2.1(c)(i).

“Incremental Term Loan Commitment” means, with respect to any Lender, any
commitment by such Lender that is included as part of a Facility Increase to
make an Incremental Term Loan on any Facility Increase Date.

“Incremental Term Loan Facility” means the Incremental Term Loan Commitment and
the provisions herein related to the Incremental Term Loans.

“Incremental Term Loans” shall have the meaning specified in Section 2.1(c)(i).

“Indebtedness” of any Person means without duplication (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments or that bear interest, (c) all
reimbursement and all obligations with respect to letters of credit, bankers’
acceptances, surety bonds and performance bonds, whether or not matured, (d) all
indebtedness for the deferred purchase price of property or services, other than
trade payables incurred in the ordinary course of business that are not more
than 120 days overdue, (e) all indebtedness of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (f) all Capital Lease Obligations of
such Person and the present value of future rental payments under all synthetic
leases, (g) all Guaranty Obligations of such Person, (h) all obligations of such
Person to purchase, redeem, retire, defease or otherwise acquire for value any
Stock or Stock Equivalents of such

 

19



--------------------------------------------------------------------------------

Person, valued, in the case of redeemable preferred stock, at the greater of its
voluntary liquidation preference and its involuntary liquidation preference plus
accrued and unpaid dividends, in each case, if such obligation is (or may be)
required to be paid prior to the first anniversary of the Term B Loan Maturity
Date, (i) in respect of Hedging Contracts of such Person, all payments that such
Person would have to make in the event of, or is required to make due to, an
early termination under any such Hedging Contract on the date Indebtedness of
such Person is being determined and (j) all Indebtedness of the type referred to
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien upon or in property
(including Accounts and General Intangibles) owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness.

“Indemnified Matters” has the meaning specified in Section 11.4 (Indemnities).
“Indemnitee” has the meaning specified in Section 11.4 (Indemnities).

“Interactive Broadband Network” means any two-way, interactive, high-capacity
hybrid fiber-coaxial networks (including networks being constructed or to be
converted or upgraded to meet such criteria) owned or leased or operated by any
Person which provides Broadband Services.

“Interest Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis, for any period of determination, the ratio
of (a) EBITDA to (b) Cash Interest Expense for such period.

“Interest Expense” means, for any Person for any period, (a) Consolidated total
interest expense of such Person and its Subsidiaries for such period and
including, in any event, interest capitalized during such period and net costs
under Interest Rate Contracts for such period (excluding fees and costs
associated with the early extinguishment of Indebtedness) minus (b) Consolidated
net gains of such Person and its Subsidiaries under Interest Rate Contracts for
such period and minus (c) any Consolidated interest income of such Person and
its Subsidiaries for such period.

“Interest Period” means, in the case of any Eurodollar Rate Loan, (a) initially,
the period commencing on the date such Eurodollar Rate Loan is made, on the date
of conversion of a Base Rate Loan to such Eurodollar Rate Loan, or on the date
of the continuation of a Eurodollar Rate Loan as a Eurodollar Rate Loan and
ending one, two, three or six months thereafter, as selected by the Borrower in
its Notice of Borrowing or Notice of Conversion or Continuation given to the
Administrative Agent pursuant to Section 2.2 (Borrowing Procedures) or
Section 2.11 (Conversion/Continuation Option); provided, however, that all of
the foregoing provisions relating to Interest Periods in respect of Eurodollar
Rate Loans are subject to the following:

(i)        if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day;

(ii)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar

 

20



--------------------------------------------------------------------------------

month;

(iii)        the Borrower may not select any Interest Period that ends after the
date of a scheduled principal payment on the applicable Loans as set forth in
Article II (The Facilities) unless, after giving effect to such selection, the
aggregate unpaid principal amount of such Loans for which Interest Periods end
after such scheduled principal payment shall be equal to or less than the
principal amount to which such Loans are required to be reduced after such
scheduled principal payment is made;

(iv)        the Borrower may not select any Interest Period in respect of Loans
having an aggregate principal amount of less than $1,000,000; and

(v)        there shall be outstanding at any one time no more than six Interest
Periods in the aggregate.

Notwithstanding the foregoing, the initial Interest Period to occur after the
Restatement Date shall end on March 1, 2011 and shall bear interest based on the
one-month Eurodollar Rate.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Inventory” has the meaning given to such term in the UCC.

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or a significant
part of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any loan, advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable and similar items made or incurred in the ordinary
course of business as presently conducted) or capital contribution by such
Person to any other Person, including all Indebtedness of any other Person to
such Person arising from a sale of property by such Person other than in the
ordinary course of its business, and (d) any Guaranty Obligation incurred by
such Person in respect of Indebtedness of any other Person.

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew or increase the maximum face amount (including by deleting or reducing
any scheduled decrease in such maximum face amount) of, such Letter of Credit.
The terms “Issued” and “Issuance” shall have a corresponding meaning.

“Issuer” means one or more Lenders or Affiliates of Lenders that in each case
(a) is listed on the signature pages hereof as an “Issuer” or (b) hereafter
become an Issuer with the approval of the Administrative Agent and the Borrower
by agreeing pursuant to an agreement with and in form and substance satisfactory
to the Administrative Agent and the Borrower to be bound by the terms hereof
applicable to Issuers.

 

21



--------------------------------------------------------------------------------

“Land” of any Person means all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased or purported to be owned, leased
or hereafter acquired or leased (including, in respect of the Loan Parties, as
reflected in the most recent Financial Statements) by such Person.

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

“Lender” means the Swing Loan Lender and each other financial institution or
other entity that (a) is listed on the signature pages hereof as a “Lender”,
(b) from time to time becomes a party hereto as a Lender by execution of an
Assignment and Acceptance or (c) becomes a party hereto as a Lender in
connection with a Facility Increase by execution of an assumption agreement in
connection with such Facility Increase.

“Letter of Credit” means any standby letter of credit Issued pursuant to
Section 2.4 (Letters of Credit). Unless the context shall otherwise require, on
and after the Restatement Date, Letters of Credit Issued under the Existing
Credit Agreement shall be deemed Letters of Credit Issued hereunder.

“Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of the Borrower to all Issuers with respect to Letters
of Credit, whether or not any such liability is contingent, including, without
duplication, the sum of (a) the Reimbursement Obligations at such time and
(b) the Letter of Credit Undrawn Amounts at such time.

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.4(a) (Letters of Credit).

“Letter of Credit Request” has the meaning specified in Section 2.4(d) (Letters
of Credit).

“Letter of Credit Sublimit” means $10,000,000.

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.

“Leverage Ratio” means, with respect to the Borrower and its Subsidiaries on a
Consolidated basis, as of any date of determination, the ratio of
(a) Consolidated Financial Covenant Debt outstanding as of such date to
(b) EBITDA for the last full four Fiscal Quarter period ending on or before such
date.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction naming the owner
of the asset to which such Lien relates as debtor.

“Loan” means any loan made by any Lender pursuant to this Agreement

 

22



--------------------------------------------------------------------------------

(including pursuant to the Facility Increase).

“Loan Documents” means, collectively, this Agreement, the Notes (if any), the
Guaranty, each Letter of Credit Reimbursement Agreement, the Collateral
Documents, and each certificate, agreement or document executed by a Loan Party
and delivered to any Agent or any Lender in connection with or pursuant to any
of the foregoing.

“Loan Party” means each of the Borrower, each Guarantor and each other
Subsidiary of the Borrower that executes and delivers a Loan Document.

“Material Adverse Change” means a material adverse change in any of (a) the
business, assets, liabilities, operations, condition (financial or otherwise),
operations, results or Projections of the Borrower or the Borrower and its
Subsidiaries taken as a whole, (b) the legality, validity or enforceability of
any Loan Document or any Related Document, (c) the perfection or priority of the
Liens granted pursuant to the Collateral Documents, (d) the ability of the
Borrower to repay its Secured Obligations or of the other Loan Parties to
perform their respective obligations under the Loan Documents taken as a whole
or (e) the rights and remedies of the Agents, the Lenders or the Issuers under
the Loan Documents.

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.

“Material Subsidiary” means as of the end of any Fiscal Quarter, any Subsidiary
of the Borrower (a) whose EBITDA for the period of (4) consecutive Fiscal
Quarters ending on such date (the “Measuring Period”) exceeds five percent
(5%) of EBITDA of the Borrower and its Subsidiaries for such Measuring Period or
(b) that owns five percent (5%) of consolidated total assets of the Borrower and
its Subsidiaries.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Supporting Documents” means, with respect to each Mortgage for a
parcel of Real Property: (a) a mortgagee’s title insurance policy or marked-up
and signed unconditional binder for such insurance which shall: (i) be in an
amount satisfactory to the Administrative Agent; (ii) insure that the Mortgage
insured thereby creates a valid lien on such Real Property free and clear of all
defects and encumbrances except as disclosed therein, which defects and
encumbrances shall be reasonably acceptable to the Administrative Agent;
(iii) name the Administrative Agent for the benefit of the Secured Parties as
the insured thereunder; (iv) be in the form of ALTA Loan Policy – 1992 (or
equivalent policies); (v) contain such endorsements and affirmative coverage as
the Administrative Agent may reasonably request; and (vi) be issued by a title
company satisfactory to the Administrative Agent; (b) copies of all recorded
document referred to, or listed as exceptions to title in, the title policy
refereed to in clause (a) above and a copy of all other material documents
affecting the Real Property; (c) a current ALTA survey of the Real Property (in
form that is sufficiently acceptable to the title insurer issuing title
insurance to the Administrative Agent for such title insurer to deliver
endorsements to such title insurance as reasonably requested by the
Administrative Agent), together with a surveyor’s certificate reasonably
acceptable to the Administrative Agent; (d) any consents or estoppels reasonably
deemed necessary or advisable by the Administrate Agent in connection with such
Mortgage in form and substance reasonably satisfactory to the Administrative
Agent; (e) legal opinions delivered to the Administrative Agent relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent; and (f) evidence
satisfactory to the Administrative Agent that all premiums in respect of

 

23



--------------------------------------------------------------------------------

the title policy, all charges for mortgage recording tax, and all related
expenses, if any, have been paid.

“Mortgages” means the mortgages, deeds of trust or other real estate security
documents made or required herein to be made by the Borrower or any other Loan
Party, each in form and substance satisfactory to the Administrative Agent.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries or
any ERISA Affiliate has any obligation or liability, contingent or otherwise.

“Net Cash Proceeds” means proceeds received by the Borrower or any of its
Subsidiaries after the Effective Date in cash or Cash Equivalents from any
(a) Asset Sale made pursuant to Section 8.4 (Sale of Assets) (other than clauses
(a) through (e) and clause (i) thereof) net of (i) the reasonable cash costs of
sale, assignment or other disposition, (ii) taxes paid or reasonably estimated
to be payable as a result thereof, (iii) any amount required to be paid or
prepaid on Indebtedness (other than the Obligations) secured by the assets
subject to such Asset Sale and (iv) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations or
purchase price adjustments associated with any disposition or any liabilities
retained by the Borrower or any of its Subsidiaries associated with assets sold
in such disposition (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds); provided, however, that evidence of each of clauses (i), (ii) and
(iii) above is provided to the Administrative Agent in form and substance
reasonably satisfactory to it, (b) Property Loss Event or (c)(i) Equity Issuance
(other than any such issuance of common Stock of Borrower occurring in the
ordinary course of business to any director, member of the management or
employee of the Borrower or its Subsidiaries) or (ii) any Debt Issuance other
than Debt Issuances permitted under clauses (a) through (m) of Section 8.1
(Indebtedness), in each case, net of brokers’ and advisors’ fees and other costs
incurred in connection with such transaction; provided, however, that in the
case of this clause (c), evidence of such costs is provided to the
Administrative Agent in form and substance reasonably satisfactory to it.

“Network Agreement” means any document or agreement entered into by any Loan
Party or any Subsidiary of a Loan Party regarding the use, operation or
maintenance of, or otherwise concerning, any Interactive Broadband Network.

“Non-Cash Interest Expense” means, with respect to any Person for any period,
the sum of the following amounts to the extent included in the definition of
Interest Expense (a) the amount of debt discount and debt issuance costs
amortized, (b) charges relating to write-ups or write-downs in the book or
carrying value of existing Financial Covenant Debt, (c) interest payable in
evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.

“Non-Consenting Lender” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).

“Non-Declining Lender” has the meaning specified in Section 2.9(e) (Mandatory
Prepayments).

“Non-Funding Lender” shall mean any Revolving Credit Lender, as determined by
the Administrative Agent, that has (a) failed to fund any portion of its
Revolving Loans or

 

24



--------------------------------------------------------------------------------

participations in Swing Loans or Letter of Credit Obligations within three
Business Days of the date required to be funded by it hereunder (unless (i) such
Revolving Credit Lender and at least one other unaffiliated Revolving Credit
Lender shall have notified the Administrative Agent and the Borrower in writing
of their good faith determination that a condition to their obligation to fund
Revolving Loans or participations in Swing Loans or Letter of Credit Obligations
shall not have been satisfied and (ii) Revolving Credit Lenders representing a
majority in interest of the Revolving Credit Commitments shall not have advised
the Administrative Agent in writing of their determination that such condition
has been satisfied), (b) notified the Borrower, the Administrative Agent, any
Issuer or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Revolving Loans and participations in
then outstanding Swing Loans or Letter of Credit Obligations, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good-faith dispute, or (e) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has consented to,
approved of or acquiesced in any such proceeding or appointment or has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
consented to, approved of or acquiesced in any such proceeding or appointment;
provided that (i) if a Lender would be a “Non-Funding Lender” solely by reason
of events relating to a parent company of such Lender as described in clause
(e) above, the Administrative Agent may, in its discretion, determine that such
Lender is not a “Non-Funding Lender” if and for so long as the Administrative
Agent is satisfied that such Lender will continue to perform its funding
obligations hereunder and (ii) the Administrative Agent may, by notice to the
Borrower and the Lenders, declare that a Non-Funding Lender is no longer a
“Non-Funding Lender” if the Administrative Agent determines, in its discretion,
that the circumstances that resulted in such Lender becoming a “Non-Funding
Lender” no longer apply.

“Non-U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that
is a Non-U.S. Person.

“Non-U.S. Person” means any Person that is not a Domestic Person. “Note” means
any Revolving Credit Note or Term Loan Note.

“Notice of Borrowing” has the meaning specified in Section 2.2(a) (Borrowing
Procedures).

“Notice of Conversion or Continuation” has the meaning specified in Section 2.11
(Conversion/Continuation Option).

“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, any Issuer, any Affiliate of any of them or
any Indemnitee, of every type and description (whether by reason of an extension
of credit, issuance or amendment of a letter of credit or payment of any draft
drawn or other payment thereunder, loan, guaranty, indemnification, foreign
exchange or currency swap transaction, interest rate hedging transaction or
otherwise), present or future, arising under this Agreement, or any other Loan
Document, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due

 

25



--------------------------------------------------------------------------------

or to become due, now existing or hereafter arising and however acquired and
whether or not evidenced by any note, guaranty or other instrument or for the
payment of money, including all letter of credit and other fees, interest,
charges, expenses, attorneys’ fees and disbursements and other sums chargeable
to the Borrower under this Agreement or any other Loan Document and all
obligations of the Borrower under any Loan Document to provide cash collateral
for any Letter of Credit Obligation, in each case, other than Secured Hedging
Obligations or Cash Management Obligations or guarantees thereof.

“Payment Period” means each period (i) ending on the first Business Day of each
Fiscal Quarter, commencing on the first such Business Day following the
Restatement Date (commencing with the Fiscal Quarter ended March 31, 2011) and
(ii) ending on the Revolving Credit Termination Date, commencing on the first
Business Day following the immediately preceding Fiscal Quarter.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

“Permitted Acquisition” means any Proposed Acquisition subject to the
satisfaction of each of the following conditions:

(a)        the Administrative Agent shall receive at least 20 days’ prior
written notice of such Proposed Acquisition, which notice shall include a
reasonably detailed description of such Proposed Acquisition;

(b)        such Proposed Acquisition shall involve assets that are substantially
located in the United States and comprising a business, or those assets of a
business, of the type engaged in by the Borrower and its Subsidiaries as of the
Effective Date (or any business reasonably related or ancillary thereto or a
reasonable extension thereof, as determined in good faith by the board of
directors);

(c)        such Proposed Acquisition shall be consensual and shall have been
approved by the Proposed Acquisition Target’s board of directors;

(d)        no additional Indebtedness or other liabilities shall be incurred,
assumed or otherwise be reflected on a Consolidated balance sheet of the
Borrower and Proposed Acquisition Target after giving effect to such Proposed
Acquisition, except (i) Loans made hereunder, (ii) ordinary course trade
payables and accrued expenses, (iii) Indebtedness incurred pursuant to
Section 8.1(j) and (k)) (Indebtedness) hereof and (iv) Indebtedness of the
Proposed Acquisition Target; provided, that (A) after giving effect to such
Permitted Acquisition, such Indebtedness (together with all other Indebtedness
of the Borrower and its Subsidiaries) is permitted under Section 8.1
(Indebtedness) and (B) before and after giving effect to such Permitted
Acquisition the Borrower is in pro forma compliance with each covenant set forth
in Article V hereof;

(e)        after the Effective Date, the Dollar Equivalent of all amounts
(i) payable in connection with such Proposed Acquisition (including all
transaction costs) and (ii) all Indebtedness, and, without duplication, Guaranty
Obligations, incurred or assumed in connection therewith (or otherwise reflected
in a Consolidated balance sheet of the

 

26



--------------------------------------------------------------------------------

Borrower and the Proposed Acquisition Target) (the “Permitted Acquisition
Consideration”) shall not exceed $50,000,000 and, together with the Permitted
Acquisition Consideration for all other Permitted Acquisitions consummated on or
prior to the date of the consummation of such Proposed Acquisition, shall not,
in the aggregate, exceed the sum of (x) $75,000,000 plus (y) following delivery
of the Financial Statements for the Fiscal Year ending December 31, 2011
pursuant to Section 6.1(c) (Financial Statements), the Cumulative RP Amount;
provided, however, that the foregoing limits set forth in this clause (e) shall
not apply to the extent any such Permitted Acquisition Consideration (A) is in
the form of an Equity Issuance or is funded with the Net Cash Proceeds of any
Equity Issuance, (B) is funded with the Net Cash Proceeds of an Asset Sale
permitted by Section 8.4 (Sale of Assets) and subject to a Reinvestment Event;
provided, that such Proposed Acquisition is consummated by the corresponding
Reinvestment Prepayment Date, (C) is funded with the proceeds of any Incremental
Term Loans, (D) is funded with the proceeds of Indebtedness incurred pursuant to
Section 8.1(j) and/or (k) (Indebtedness) hereof, (E) is funded directly or
indirectly with up to, but not exceeding, $20,000,000 of proceeds of Term A
Loans in the aggregate following the Restatement Date or (F) any combination of
(A) through (E) above; provided, further, that in connection with clause
(y) above, the Borrower has delivered an RP Certificate to the Administrative
Agent in connection with such Proposed Acquisition.

(f)        within 30 days of the closing of such Proposed Acquisition, the
Borrower (or the Subsidiary making such Proposed Acquisition) and the Proposed
Acquisition Target shall have executed such documents and taken such actions as
may be required under Section 7.11 (Additional Collateral and Guaranties) and
Section 7.14 (Real Property);

(g)        the Borrower shall have delivered to the Administrative Agent, in
form and substance satisfactory to the Administrative Agent and sufficiently in
advance and in any case no later than 21 days prior to such Proposed
Acquisition, such other financial information, financial analysis, documentation
or other information relating to such Proposed Acquisition and the pro forma
certifications required by clause (h) below, in each case, as the Administrative
Agent or any Lender shall reasonably request;

(h)(i) such Proposed Acquisition Target’s EBITDA for the most recent four fiscal
quarter period is greater than zero and (ii) on or prior to the date of such
Proposed Acquisition, the Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent, a certificate of
the chief financial officer of the Borrower demonstrating pro forma (A) that at
the time of such Proposed Acquisition and after giving effect thereto,
(1) compliance with the financial covenants set forth in Article V (Financial
Covenants), (2) compliance with the other terms of the Loan Documents and
(3) the aggregate amount of the Borrower’s cash and Cash Equivalents (which in
each case are subject to a first-priority perfected Lien of the Collateral
Agent) and the Available Credit shall equal at least $10,000,000, (B) copies of
the acquisition agreement, related Contractual Obligations and instruments and
(C) all opinions, certificates, lien search results and other documents
reasonably requested by the Administrative Agent; and

(i)        at the time of such Proposed Acquisition and after giving effect
thereto, (A) no Default or Event of Default shall have occurred and be
continuing and (B) all representations and warranties contained in Article IV
(Representations and Warranties)

 

27



--------------------------------------------------------------------------------

and in the other Loan Documents shall be true and correct in all material
respects.

“Permitted CIU Transactions” means any agreement for a fixed term entered into
by the Borrower or any of its Subsidiaries with a Person with respect to the
construction, operation and maintenance of communications networks to provide
telecommunications, cable, broadband or other communications services in
commercial buildings or developments which transaction or agreement is not
entered into for the purpose of raising financing.

“Permitted MDU Transaction” means any agreement for a fixed term entered into by
the Borrower or any of its Subsidiaries with a Person with respect to the
construction, operation and maintenance of communications networks to provide
telecommunications, cable, broadband or the communications services in
residential buildings or developments, or other sites containing multiple
dwelling units, which transaction or agreement is not entered into for the
purpose of raising financing.

“Permitted Pro Forma Adjustments” as applied to any Person or business unit
acquired or disposed of on or after the Effective Date (including the Acquired
Business) means any adjustment to the actual results of operations of such
Person or business unit that are permitted to be recognized in pro forma
financial statements prepared in accordance with Regulation S-X of the
Securities Act of 1933 or that are otherwise approved by the Administrative
Agent to reflect verifiable and adequately documented severance payments and
reductions in, among other items, officer and employee compensation, insurance
expenses, interest expense, rental expense, and other overheard expense, and
other quantifiable expenses which are not anticipated to be incurred on an
ongoing basis following consummation of such Acquisitions or dispositions, in an
amount acceptable to the Administrative Agent in its reasonable discretion.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.

“Pledge and Security Agreement” means the Pledge and Security Agreement, in
substantially the form of Exhibit H (Form of Pledge and Security Agreement),
executed by the Borrower and each Guarantor.

“Pledged Collateral” has the meaning specified in the Pledge and Security
Agreement.

“Pole Agreement” means any pole attachment agreement or underground conduit use
agreement entered into in connection with the operation of any Interactive
Broadband Network.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower. The prime rate is a rate set by
Credit Suisse AG based upon various factors including Credit Suisse AG’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such rate.

“Prior Credit Agreement” shall mean the Credit Agreement, dated as of March 14,
2007, by and among the Borrower, the other loan parties from time to time party
thereto, the

 

28



--------------------------------------------------------------------------------

lenders, agents, issuers from time to time party thereto and Credit Suisse, as
administrative agent and collateral agent.

“Prior Loan Document” has the meaning specified in Section 11.4(d) (Indemnities)
of this Agreement.

“Proceeds” has the meaning given to such term in the UCC.

“Programming Agreement” means any contract related to programming or the
retransmission of television broadcast signals.

“Prohibited Person” shall mean any Person:

(a)        listed in the Annex to, or otherwise subject to the provisions of,
the Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism;

(b)        that is owned or controlled by, or acting for or on behalf of, any
person or entity that is listed to the Annex to, or is otherwise subject to the
provisions of, such Executive Order;

(c)        that is named as a “specially designated national and blocked person”
on the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list; or

(d)        who is an Affiliate of, or affiliated with, a Person listed above.

“Projections” means the detailed business plan or projections of the Borrower,
the Acquired Business, and their respective Subsidiaries, as received as of
September 16, 2010, both before and after giving effect to the Sunflower
Acquisition, for the Fiscal Years 2010 through 2016 and for the eight (8) Fiscal
Quarters beginning with the third quarter of 2010, in each case in form and
substance satisfactory to the Administrative Agent, and any updates or
supplements thereto delivered to the Administrative Agent prior to the
Restatement Date.

“Property Loss Event” means (a) any loss of or damage to property of the
Borrower or any of its Subsidiaries that results in the receipt by such Person
of proceeds of insurance which exceed $5,000,000 (individually or in the
aggregate) per Fiscal Year or $10,000,000 at any time on or after the Effective
Date; (b) any taking of property of the Borrower or any of its Subsidiaries that
results in the receipt by such Person of proceeds in respect thereof which
exceed $5,000,000 (individually or in the aggregate).

“Proposed Acquisition” means the proposed acquisition by the Borrower or any of
its Subsidiaries of all or substantially all of the assets or Stock of any
Proposed Acquisition Target, or the merger of any Proposed Acquisition Target
with or into the Borrower or any Subsidiary of the Borrower (and, in the case of
a merger with the Borrower, with the Borrower being the surviving corporation).

“Proposed Acquisition Target” means any Person or any operating division thereof
subject to a Proposed Acquisition.

 

29



--------------------------------------------------------------------------------

“PUC” means any state, provincial or other regulatory agency or body that
exercises jurisdiction over (a) the rates, services or provision of Broadband
Services or (b) the ownership, construction or operation of any Interactive
Broadband Network or local or long distance telecommunications system or
(c) Persons who own, construct or operate any Interactive Broadband Network or
local or long distance telecommunications systems, in each case, by reason of
the nature or type of the business subject to regulation and not pursuant to
laws and regulations of general applicability to Persons conducting business in
any such jurisdiction.

“PUC Authorization” means any registration with, and any written validation,
exemption, franchise, waiver, approval, order or authorization, consent,
license, certificate and permit, regarding the provision of Broadband Services,
issued to any Person from any PUC.

“Purchase Agreement” has the meaning specified in the definition of “Sunflower
Acquisition”.

“Purchased Swap Assets” has the meaning specified in Section 8.4(h) (Sale of
Assets).

“Purchasing Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

“Ratable Portion” or (other than in the expression “equally and ratably”)
“ratably” means, with respect to any Lender, (a) with respect to the Revolving
Credit Facility, the percentage obtained by dividing (i) the Revolving Credit
Commitment of such Lender by (ii) the aggregate Revolving Credit Commitments of
all Lenders (or, at any time after the Revolving Credit Termination Date, the
percentage obtained by dividing the aggregate outstanding principal balance of
the Revolving Credit Outstandings owing to such Lender (or in which such Lender
owns a participation) by the aggregate outstanding principal balance of the
Revolving Credit Outstandings owing to all Lenders), (b) with respect to the
Term Loan Facilities, the percentage obtained by dividing (i) the Term Loan
Commitment of such Lender by (ii) the aggregate Term Loan Commitments of all
Lenders (or, after the Restatement Date, the percentage obtained by dividing the
aggregate principal amount of such Lender’s Term Loans by the aggregate Term
Loans of all Lenders) and (c) with respect to any Class of Term Loans, the
percentage obtained by dividing (i) the aggregate outstanding principal amount
of Term Loans of such Class held by such Lender by (ii) the aggregate
outstanding principal amount of all Term Loans of such Class held by all
Lenders.

“Ratings” has the meaning specified in Section 7.16 (Ratings).

“Reaffirmation Agreement” means the Reaffirmation Agreement, dated as of the
Restatement Date, the Borrower, the Guarantors, the Administrative Agent and the
Collateral Agent, pursuant to which each of the Borrower and the Guarantors
acknowledged and confirmed the full force and effect of the Collateral Documents
and the Guaranty with respect to this Agreement and the Obligations.

“Real Property” of any Person means the Land of such Person, together with the
right, title and interest of such Person, if any, in and to the streets, the
Land lying in the bed of any streets, roads or avenues, opened or proposed, in
front of, the air space and development rights pertaining to the Land and the
right to use such air space and development rights, all rights of way,
privileges, liberties, tenements, hereditaments and appurtenances belonging or
in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all

 

30



--------------------------------------------------------------------------------

royalties and rights appertaining to the use and enjoyment of the Land,
including all alley, vault, drainage, mineral, water, oil and gas rights,
together with all of the buildings and other improvements now or hereafter
erected on the Land and any fixtures appurtenant thereto.

“Refinancing” has the meaning specified in the recitals to this Agreement.

“Register” has the meaning specified in Section 2.7(b) (Evidence of Debt).

“Reimbursement Date” has the meaning specified in Section 2.4(i) (Letters of
Credit).

“Reimbursement Obligations” means, as and when matured, the obligation of the
Borrower to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement) and in the
currency drawn (or in such other currency as may be specified in the applicable
Letter of Credit Reimbursement Agreement), all amounts of each draft and other
requests for payments drawn under Letters of Credit, and all other matured
reimbursement or repayment obligations of the Borrower to any Issuer with
respect to amounts drawn under Letters of Credit.

“Reinvestment Deferred Amount” means, with respect to any Net Cash Proceeds of
any Reinvestment Event, the portion of such Net Cash Proceeds subject to a
Reinvestment Notice.

“Reinvestment Event” means the receipt of Net Cash Proceeds with respect to any
Asset Sale or Property Loss Event in respect of which the Borrower has delivered
a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
of the Borrower stating that no Default or Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through one of its
Subsidiaries) may use all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Property Loss Event to acquire assets (including pursuant to a
Permitted Acquisition (including a Permitted Acquisition of 100% of the equity
interests of another Person)) useful in its or one of its Subsidiaries’
businesses and/or, in the case of a Property Loss Event, to effect repairs (as
elected by the Borrower).

“Reinvestment Prepayment Date” means, with respect to any Net Cash Proceeds of
any Reinvestment Event, the earlier of (a) the date occurring 360 days after
such Reinvestment Event and (b) the date that is five Business Days after the
date on which the Borrower shall have notified the Administrative Agent of the
Borrower’s determination not to acquire assets useful in the Borrower’s or a
Subsidiary’s business (or, in the case of a Property Loss Event, not to effect
repairs) with all or any portion of the relevant Reinvestment Deferred Amount
for such Net Cash Proceeds.

“Related Documents” means the Purchase Agreement and each other document and
instrument executed with respect thereto.

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned, leased or operated by such
Person, including the movement of Contaminants through or

 

31



--------------------------------------------------------------------------------

in the air, soil, surface water, ground water or property.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Contaminant in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release so
that a Contaminant does not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment or (c) perform
pre-remedial studies and investigations and post-remedial monitoring and care.

“Repricing Transaction” means (a) any prepayment or repayment of Term B Loans
(other than in connection with a Proposed Acquisition (including a Permitted
Acquisition) that increases term loan Indebtedness by more than $250,000,000)
with the proceeds of, or any conversion of Term B Loans into, any new or
replacement tranche of term loan Indebtedness (including any Incremental Term
Loans pursuant to Section 2.1(c) (Facility Increase)) incurred to prepay, repay
or replace the Term B Loans and has or results in an effective interest rate or
weighted average yield (to be determined in the reasonable discretion of the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to margins, upfront or similar fees or original issue
discount shared with all lenders or holders thereof, but excluding the effect of
any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders thereof) less than the
effective interest rate for, or weighted average yield of (to be determined in
the reasonable discretion of the Administrative Agent consistent with generally
accepted financial practices, on the same basis as above) the Term B Loans being
prepaid or repaid or (b) any amendment to the Term B Loans (other than in
connection with a Proposed Acquisition (including a Permitted Acquisition) that
increases term loan Indebtedness by more than $250,000,000) which would cause a
reduction in the effective interest rate for, or weighted average yield of, the
Term B Loans.

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other determinations of, concessions, grants, franchises,
licenses and other Contractual Obligations with, any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

“Requisite Lenders” means, collectively, Lenders having (a) on and prior to the
Revolving Credit Termination Date, more than fifty percent (50%) of the sum of
the aggregate outstanding amount of the Revolving Credit Commitments and the
principal amount of all Term Loans then outstanding and (b) after the Revolving
Credit Termination Date, more than fifty percent (50%) of the sum of the
aggregate Revolving Credit Outstandings and the principal amount of all Term
Loans then outstanding. A Non-Funding Lender shall not be included in the
calculation of “Requisite Lenders.”

“Requisite Revolving Credit Lenders” means, collectively, Revolving Credit
Lenders having more than fifty percent (50%) of the aggregate outstanding amount
of the Revolving Credit Commitments or, after the Revolving Credit Termination
Date, more than fifty percent (50%) of the aggregate Revolving Credit
Outstandings. A Non-Funding Lender shall not be included in the calculation of
“Requisite Revolving Credit Lenders.”

“Requisite Term A Loan Lenders” means, collectively, Term Loan A Lenders having
more than fifty percent (50%) of the principal amount of all Term A Loans.

“Requisite Term B Loan Lenders” means, collectively, Term Loan B Lenders

 

32



--------------------------------------------------------------------------------

having more than fifty percent (50%) of the principal amount of all Term B
Loans.

“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.

“Restatement Date” has the meaning specified in Section 3.1 (Conditions
Precedent to Term Loans).

“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalent of the
Borrower or any of its Subsidiaries now or hereafter outstanding and (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Stock or Stock Equivalent of
the Borrower or any of its Subsidiaries now or hereafter outstanding.

“Revolver Syndication Agent” means CoBank, ACB.

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Loans
made on the same day by the Revolving Credit Lenders ratably according to their
respective Revolving Credit Commitments.

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
and acquire interests in other Revolving Credit Outstandings in the aggregate
principal amount outstanding not to exceed the amount set forth opposite such
Revolving Credit Lender’s name on Schedule I-C (Commitments) under the caption
“Revolving Credit Commitment,” as amended to pursuant to the terms hereof
(including to add any Increased Revolving Commitments) and to reflect each
Assignment and Acceptance executed by such Revolving Credit Lender and as such
amount may be reduced pursuant to this Agreement. The initial aggregate amount
of the Revolving Credit Commitments is $50,000,000.

“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.

“Revolving Credit Lender” means each Lender that (a) has a Revolving Credit
Commitment, (b) holds a Revolving Loan or (c) participates in any Letter of
Credit.

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender in a principal amount equal to the amount
of such Revolving Credit Lender’s Revolving Credit Commitment evidencing the
aggregate Indebtedness of the Borrower to such Revolving Credit Lender resulting
from the Revolving Loans owing to such Revolving Credit Lender.

“Revolving Credit Outstandings” means, at any particular time, the sum of
(a) the principal amount of the Revolving Loans outstanding at such time,
(b) the Letter of Credit Obligations outstanding at such time and (c) the
principal amount of the Swing Loans outstanding at such time.

“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of all of the Revolving Credit
Commitments pursuant to Section 2.5 (Reduction and Termination of Commitments)
and (c) the date on which

 

33



--------------------------------------------------------------------------------

the Obligations become due and payable pursuant to Section 9.2 (Remedies).

“Revolving Loan” has the meaning specified in Section 2.1 (The Commitments).

“RP Certificate” means a certificate of a Responsible Officer of the Borrower,
in a form satisfactory to the Administrative Agent, setting forth in reasonable
detail the source of proceeds used for a Restricted Payment pursuant to Section
8.5(d) (Restricted Payments), payment of Indebtedness pursuant to
Section 8.6(b)(vii) (Prepayment and Cancellation of Indebtedness) or a Proposed
Acquisition pursuant to clause (e) of the definition of “Permitted Acquisition”,
including, in the case of such payments made in reliance on the Cumulative RP
Amount, the amount of Excess Cash Flow and corresponding Fiscal Year used in
connection therewith.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of 2002.

“Scheduled Termination Date” means February 18, 2016.

“Secured Hedging Contract” means each Hedging Contract between any Loan Party
and any Person that is a Lender, an Agent or an Affiliate of a Lender or an
Agent at the time it enters into such Hedging Contract.

“Secured Hedging Obligations” means all amounts, obligations, covenants and
duties owing by each Loan Party to each counterparty under each Secured Hedging
Contract permitted pursuant to Section 8.1(h) (Indebtedness), whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.

“Secured Obligations” means, in the case of the Borrower, the Obligations, the
Secured Hedging Obligations of the Borrower, the Cash Management Obligations of
the Borrower and, without duplication, the obligations of the Borrower under the
Guaranty, and in the case of any other Loan Party, the obligations of such Loan
Party under the Guaranty and the other Loan Documents to which it is a party,
the Secured Hedging Obligations of such Loan Party and the Cash Management
Obligations of such Loan Party.

“Secured Parties” means the Lenders, the Issuers, the Administrative Agent and
any other holder of any Secured Obligation.

“Securities Account” has the meaning given to such term in the UCC.

“Securities Account Control Agreement” has the meaning specified in the Pledge
and Security Agreement.

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

“Seller” has the meaning specified in the definition of “Sunflower Acquisition”.

 

34



--------------------------------------------------------------------------------

“Selling Lender” has the meaning specified in Section 11.7 (Sharing of Payments,
Etc.).

“Sold Swap Assets” has the meaning specified in Section 8.4(h) (Sale of Assets).

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.

“Specified Representations” means the representations and warranties in Sections
4.1 (Corporate Existence; Compliance with Law), 4.2 (Corporate Power;
Authorization; Enforceable Obligations), 4.6 (Solvency), 4.7 (Litigation), 4.10
(Margin Regulations), 4.11 (No Burdensome Restrictions; No Defaults), 4.12
(Investment Company Act), 4.21 (Prohibited Persons; Trade Restrictions) and 4.23
(Security Documents).

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of 50%
or more of the outstanding Voting Stock is, at the time, directly or indirectly,
owned or controlled by such Person or one or more Subsidiaries of such Person.

“Subsidiary Guaranty Requirements” means, the entering by a Subsidiary of the
Borrower into a “Guaranty Supplement” (as such term is defined in the Guaranty),
a joinder agreement to the Pledge and Security Agreement and all other
Collateral Documents required by Sections 7.11 (Additional Collateral and
Guaranties) and 7.14 (Real Property) and the delivery to the Administrative
Agent of such legal opinions in connection therewith which are, in each case, in
form and substance and from counsel reasonably satisfactory to the
Administrative Agent.

“Substitute Institution” has the meaning specified in Section 2.17 (Substitution
of Lenders).

“Substitution Notice” has the meaning specified in Section 2.17 (Substitution of
Lenders).

 

35



--------------------------------------------------------------------------------

“Sunflower Acquisition” means the acquisition by Knology of Kansas, Inc., a
Delaware corporation (the “Acquisition Sub”) from The World Company, a Kansas
corporation (“Seller”), the assets and certain liabilities constituting the
unincorporated division of the Seller known as Sunflower Broadband and Channel 6
(the “Acquired Business”) pursuant to an asset purchase agreement dated as of
August 3, 2010 (the “Purchase Agreement”), between the Acquisition Sub and the
Seller, with the Seller receiving an aggregate amount of $165,000,000 in cash
(the “Acquisition Consideration”).

“Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).

“Swing Loan Lender” means Credit Suisse or any other Revolving Credit Lender
that becomes the Administrative Agent or agrees, with the approval of the
Administrative Agent and the Borrower, to act as the Swing Loan Lender
hereunder, in each case in its capacity as the Swing Loan Lender hereunder.

“Swing Loan Request” has the meaning specified in Section 2.3(b) (Swing Loans).

“Swing Loan Sublimit” means $3,000,000.

“Syndication Agents” means the Revolving Syndication Agent, the Term A
Syndication Agent and the Term B Syndication Agent.

“Target Material Adverse Effect” means any event, condition, change, occurrence,
development, circumstance, effect or state of facts (each, an “Effect”) that,
individually or in the aggregate with any such other Effect, (a) prevents the
Seller from consummating the transactions contemplated by the Purchase Agreement
or performing its obligations under the Purchase Agreement, or (b) is, or is
reasonably expected to be, materially adverse to the assets, properties,
operations, business, financial condition or results of operations of the
Business, taken as a whole, except for any such Effect after the date of the
Purchase Agreement arising out of, resulting from or attributable to (i) the
public announcement of the Purchase Agreement or actions taken with the written
consent of the Acquisition Sub and the Administrative Agent, (ii) any federal,
state, local or foreign governmental actions, including proposed or enacted
legislation or regulatory changes, except to the extent such changes or
legislation disproportionately affect (relative to other participants in the
industry in which the Seller operates the Business) the Business, (iii) changes
in GAAP, except to the extent such changes disproportionately affect (relative
to other participants in the industry in which the Seller operates the Business)
the Business, (iv) conditions generally applicable to the industry in which
Seller operates the Business, except to the extent such conditions
disproportionately affect or are reasonably expected to affect (relative to
other participants in the industry in which Seller operates the Business) the
Business, (v) changes in conditions in the United States or global economy or
capital, credit or financial markets generally, except to the extent such
changes disproportionately affect (relative to other participants in the
industry in which Seller operates the Business) the Business, and (vi) changes
caused by hostilities, acts of terrorism or war, or any material escalation of
any such hostilities, acts of terrorism or war existing as of the Effective
Date, except to the extent such changes disproportionately affect (relative to
other participants in the industry in which Seller operates the Business) the
Business. For purposes of the definition of “Target Material Adverse Effect”,
“Business” and “GAAP” shall have the meanings assigned to such terms in the
Purchase Agreement.

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such

 

36



--------------------------------------------------------------------------------

Person and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.

“Tax Return” has the meaning specified in Section 4.8(a) (Taxes).

“Taxes” has the meaning specified in Section 2.16(a) (Taxes).

“Term A Loan” has the meaning specified in Section 2.1(b)(i) (The Commitments).

“Term A Loan Borrowing” means Term A Loans made on the same day by the Term A
Lenders ratably according to their respective Term A Loan Commitments.

“Term A Loan Commitment” means with respect to each Term A Loan Lender, the
commitment of such Lender to make Term A Loans to the Borrower on the
Restatement Date, in the aggregate principal amount outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule I-A (Commitments)
under the caption “Term A Loan Commitment” as amended pursuant to the terms
hereof or to reflect each Assignment and Acceptance executed by such Lender and
as such amount may be reduced pursuant to this Agreement. Each Term A Lender’s
Term A Loan Commitment shall be reduced by the amount of Term A Loans made by
such Lender. The initial aggregate amount of the Term A Loan Commitments is
$195,000,000.

“Term A Loan Facility” means the Term A Loan Commitments and the provisions
herein related to the Term A Loans.

“Term A Loan Lender” means each Lender that has a Term A Loan Commitment or
holds a Term A Loan.

“Term A Loan Maturity Date” means February 18, 2016.

“Term A Loan Note” means a promissory note of the Borrower payable to the order
of any Term A Loan Lender in a principal amount equal to the amount of such
Lender’s Term A Loan Commitment evidencing the Indebtedness of the Borrower
which is outstanding to such Lender resulting from the Term A Loan owing from
time to time to such Lender.

“Term A Syndication Agent” means SunTrust Robinson Humphrey, Inc.

“Term B Loan” has the meaning specified in Section 2.1(b)(ii) (The Commitments).

“Term B Loan Borrowing” means a borrowing consisting of Term B Loans made on the
same day by the Term B Lenders ratably according to their respective Term B Loan
Commitments.

“Term B Loan Commitment” means with respect to each Term B Loan Lender, the
commitment of such Lender to make Term B Loans to the Borrower on the
Restatement Date, in the aggregate principal amount outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule I-B (Commitments)
under the caption “Term B Loan Commitment” as amended pursuant to the terms
hereof or to reflect each Assignment and Acceptance executed by such Lender and
as such amount may be reduced pursuant to this Agreement. Each Term B Loan
Lender’s Term B Loan Commitment shall be reduced by the amount of Term B Loans
made by

 

37



--------------------------------------------------------------------------------

such Lenders. The initial aggregate amount of the Term B Loan Commitments is
$545,000,000.

“Term B Loan Facility” means the Term B Loan Commitments and the provisions
herein related to the Term B Loans.

“Term B Loan Lender” means each Lender that has an Term B Loan Commitment or
holds an Term B Loan.

“Term B Loan Maturity Date” means August 18, 2017.

“Term B Loan Note” means a promissory note of the Borrower payable to the order
of any Term B Loan Lender in a principal amount equal to the amount of such
Lender’s Term B Loan Commitment evidencing the Indebtedness of the Borrower
which is outstanding to such Lender resulting from the Term B Loan owing from
time to time to such Lender.

“Term B Syndication Agent” means CoBank, ACB.

“Term Loan” means each of the Term A Loans, the Term B Loans and any Incremental
Term Loans.

“Term Loan Borrowing” means each Term A Loan Borrowing and each Term B Loan
Borrowing.

“Term Loan Commitment” means, with respect to each Term Loan Lender, (a) the
Term A Loan Commitment of such Lender, (b) the Term B Loan Commitment of such
Lender and (c) any Incremental Term Loan Commitment of such Lender.

“Term Loan Facility” means each of the Term A Loan Facility, the Term B Loan
Facility and any Incremental Term Loan Facility.

“Term Loan Lender” means each Lender that holds a Term Loan.

“Term Loan Note” means any Term A Loan Note or Term B Loan Note.

“Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which the Borrower, any of its Subsidiaries or any
ERISA Affiliate has any obligation or liability, contingent or otherwise.

“Transactions” means (a) the Sunflower Acquisition, (b) the execution, delivery
and performance by each Loan Party of the Loan Documents (as defined in the
Existing Credit Agreement) to which it is a party, the borrowing of the Loans
under the Existing Credit Agreement and the use of the proceeds thereof in
accordance with the terms of the Existing Credit Agreement in each case on the
Effective Date, (c) the repayment in full of all obligations under the Prior
Credit Agreement, and (d) the payment of the Transaction Costs (as defined in
the Existing Credit Agreement).

“UCC” has the meaning specified in the Pledge and Security Agreement.

“Unused Commitment Fee” has the meaning specified in Section 2.12(a) (Fees).

“U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that is
a Domestic Person.

 

38



--------------------------------------------------------------------------------

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than director’s qualifying shares, as may be
required by law) is owned by such Person, either directly or indirectly through
one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” means, with respect to the Borrower or any of its
Subsidiaries at any time, the aggregate liability incurred (whether or not
assessed) with respect to all Multiemployer Plans pursuant to Section 4201 of
ERISA or for increases in contributions required to be made pursuant to
Section 4243 of ERISA.

“Working Capital” means, for any Person at any date, the amount, if any, by
which the Consolidated Current Assets of such Person at such date exceeds the
Consolidated Current Liabilities of such Person at such date.

Section 1.2        Computation of Time Periods

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”

Section 1.3        Accounting Terms and Principles

(a)        Except as set forth below, all accounting terms not specifically
defined herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V (Financial Covenants) shall, unless
expressly otherwise provided herein, be made in conformity with GAAP.

(b)        If any change in the accounting principles used in the preparation of
the most recent Financial Statements referred to in Section 6.1 (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successors thereto)
and such change is adopted by the Borrower with the agreement of the Borrower’s
Accountants and results in a change in any of the calculations required by this
Credit Agreement that would not have resulted had such accounting change not
occurred, the parties hereto agree to enter into negotiations in order to amend
such provisions so as to equitably reflect such change such that the criteria
for evaluating compliance with such covenants by the Borrower shall be the same
after such change as if such change had not been made; provided, however, that
no change in GAAP that would affect a calculation that measures compliance with
any calculation required or contemplated herein shall be given effect until such
provisions are amended to reflect such changes in GAAP. Notwithstanding anything
herein to the contrary, in no event shall the amount of any Indebtedness of any
Person be calculated for any purpose based on any netting permitted by adoption
of FAS No. 159.

(c)        For purposes of making all financial calculations to determine
compliance with this Credit Agreement, all components of such calculations
(other than Capital

 

39



--------------------------------------------------------------------------------

Expenditures) shall be adjusted to include or exclude, as the case may be,
without duplication, such components of such calculations attributable to any
business or assets that have been acquired or disposed of by the Borrower or any
of its Subsidiaries, including through Permitted Acquisitions, after the first
day of the applicable period of determination and prior to the end of such
period, as determined in good faith by the Borrower utilizing Permitted Pro
Forma Adjustments; provided that, unless otherwise specified herein, any such
financial calculation will be determined (i) based on the most recent period for
which Financial Statements were required to be delivered pursuant to
Section 6.1(c) (Financial Statements), with such adjustments calculated as if
the applicable acquisitions or dispositions had been consummated on the first
day of such period, and (ii) for purposes of Section 2.9(a)(ii) (Mandatory
Prepayments), Section 8.1(k) (Indebtedness), Section 8.5(d) (Restricted
Payments), Section 8.6(b)(vii)(A) (Prepayment and Cancellation of Indebtedness)
and clause (d) of the definition of “Permitted Acquisition”, after giving effect
to any incurrence or repayment of any Indebtedness since the end of such period.

Section 1.4        Conversion of Foreign Currencies

(a)        Financial Covenant Debt. Financial Covenant Debt denominated in any
currency other than Dollars shall be calculated using the Dollar Equivalent
thereof as of the date of the Financial Statements on which such Financial
Covenant Debt is reflected.

(b)        Dollar Equivalents. The Administrative Agent shall determine the
Dollar Equivalent of any amount as required hereby, and a determination thereof
by the Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent. The Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount on any date either in its own discretion or upon
the request of any Lender or Issuer.

(c)        Rounding-Off. The Administrative Agent may set up appropriate
rounding off mechanisms or otherwise round-off amounts hereunder to the nearest
higher or lower amount in whole Dollar or cent to ensure amounts owing by any
party hereunder or that otherwise need to be calculated or converted hereunder
are expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

Section 1.5        Certain Terms

(a) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in, this Agreement.

(b)        Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.

(c)        Each agreement defined in this Article I shall include all
appendices, exhibits and schedules thereto. Unless the prior written consent of
the Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall

 

40



--------------------------------------------------------------------------------

be to such agreement as so amended, restated, supplemented or modified.

(d)        References in this Agreement to any statute shall be to such statute
as amended or modified from time to time and to any successor legislation
thereto, in each case as in effect at the time any such reference is operative.

(e)        The term “including” when used in any Loan Document means “including
without limitation” except when used in the computation of time periods.

(f)        The terms “Lender,” “Issuer” and “Administrative Agent” include their
respective successors.

(g)        Upon the appointment of any successor Administrative Agent pursuant
to Section 10.7 (Successor Agent), references to Credit Suisse in Section 10.4
(The Agents Individually) in the definitions of Base Rate, Dollar Equivalent,
and Eurodollar Rate shall be deemed to refer to the financial institution then
acting as the Administrative Agent or one of its Affiliates if it so designates.

ARTICLE II

THE FACILITIES

Section 2.1        The Commitments

(a)        Revolving Credit Commitments. On the terms and subject to the
conditions contained in this Agreement, each Revolving Credit Lender severally
agrees to make loans in Dollars (each, a “Revolving Loan”) to the Borrower from
time to time on any Business Day during the period from the Restatement Date
until the Revolving Credit Termination Date in an aggregate principal amount at
any time outstanding for all such loans by such Revolving Credit Lender not to
exceed such Revolving Credit Lender’s Revolving Credit Commitment; provided,
however, that at no time shall any Revolving Credit Lender be obligated to make
a Revolving Loan in excess of such Revolving Credit Lender’s Ratable Portion of
the Available Credit. Within the limits of the Revolving Credit Commitment of
each Revolving Credit Lender, amounts of Revolving Loans repaid may be
reborrowed under this Section 2.1.

(b)        Term Loans.

(i)        Term A Loans. On the terms and subject to the conditions contained in
this Agreement, each Term A Loan Lender agrees to make a loan (each, a “Term A
Loan”) in Dollars to the Borrower on the Restatement Date, in an amount not to
exceed such Lender’s Term A Loan Commitment. Amounts of the Term A Loans repaid
or prepaid may not be reborrowed.

(ii)        Term B Loans. On the terms and subject to the conditions contained
in this Agreement, each Term B Loan Lender agrees to make a loan (each, a “Term
B Loan”) in Dollars to the Borrower on the Restatement Date, in an amount not to
exceed such Lender’s Term B Loan Commitment. Amounts of the Term B Loans repaid
or prepaid may not be reborrowed.

(c)        Facility Increase. Each Lender (or Affiliate or Approved Fund
thereof) or Eligible Assignee having, in its sole discretion, committed to a
Facility Increase shall agree as

 

41



--------------------------------------------------------------------------------

part of such commitment that, on the Facility Increase Date for such Facility
Increase, on the terms and subject to the conditions set forth in, or as
otherwise agreed to in connection with, its commitment therefor or as set forth
in any amendment to this Agreement in connection with such Facility Increase
(subject in each case to clause (iv) below), such Lender, Affiliate, Approved
Fund or Eligible Assignee shall make a Loan in Dollars to the Borrower in an
amount not to exceed such commitment to such Facility Increase.

(i)        The Borrower shall have the right to send to the Administrative
Agent, after the Restatement Date, one or more Facility Increase Notices to
request (each, a “Facility Increase”) (A) an increase in the aggregate amount of
Revolving Credit Commitments under the Revolving Credit Facility (the “Increased
Revolving Commitments”) and/or (B) additional Term A Loans (the “Incremental
Term A Loans”) or additional Term B Loans (the “Incremental Term B Loans” and,
together with the Incremental Term A Loans, the “Incremental Term Loans”);
provided, however that the amount of the Facility Increase shall not exceed
$250,000,000 (the “Facility Increase Cap”) in the aggregate for all such
Facility Increases and shall be in increments of not less than $10,000,000 (or
the remaining amount of the Facility Increase permitted pursuant to this clause
(i), if less than $10,000,000); provided, further, that the amount of
Incremental Term A Loans shall not exceed $50,000,000 in the aggregate. Nothing
in this Agreement shall be construed to obligate any Lender to negotiate for
(whether or not in good faith), solicit, provide or commit to provide any
Facility Increase, and any such Facility Increase may be subject to changes in
any term herein.

(ii)        The Borrower may invite Persons that are not currently Lenders (or
Affiliates of Lenders) to provide all or a portion of the Facility Increase;
provided that each Revolving Lender providing Increased Revolving Commitments
shall be reasonably satisfactory to the Administrative Agent.

(iii)        The Incremental Term Loans (A) shall rank pari passu in right of
payment with the other Term Loans (including any Incremental Term Loans
outstanding on the Facility Increase Date), (B) shall not have a final maturity
earlier than the latest final maturity date applicable to any Term Loans then
outstanding; provided, however, that the final maturity of any Incremental Term
A Loans may be on or after the Term A Loan Maturity Date, (C) shall have an
average life to maturity no shorter than the longest remaining average life to
maturity of any Term Loans then outstanding; provided, however, that if any Term
A Loans are outstanding, the average life to maturity of any Incremental Term A
Loans may equal or exceed the average life to maturity any Term A Loans, and
(D) except for any differences permitted hereby or reasonably satisfactory to
the Administrative Agent, shall have the same terms and conditions as the Term B
Loans (or, in the case of Incremental Term A Loans, the Term A Loans)
outstanding on the Facility Increase Date (it being understood that Incremental
Term Loans may be made as part of the existing Class of such outstanding Term
Loans or a separate Class of Term Loans); provided, however, that in the event
the initial yield on such Incremental Term Loans is more than 0.50% per annum
greater than the then-applicable yield on the Term B Loans (or, in the case of
Incremental Term A Loans, more than 0.50% per annum greater than the
then-applicable yield on the Term A Loans), then the Applicable Margin for such
Class of Term Loans shall be increased effective on the Facility Increase Date
to the extent necessary so that the then-applicable yield per annum on such
Class of Term Loans is equal to such initial yield on such Incremental Term
Loans minus 0.50% per annum; provided, further that each of the yields referred
to in this clause (D) shall be calculated after giving effect to any discounts
or upfront fees (with such discounts and

 

42



--------------------------------------------------------------------------------

fees equated to interest based on an assumed four-year life to maturity) at the
time of incurrence of the such Class of Term Loans or such Incremental Term
Loans, as applicable, and, in each case, any interest rate “floors” applicable
thereto. Except for any differences reasonably satisfactory to the
Administrative Agent, the terms and conditions applicable to the Increased
Revolving Commitments (including the Applicable Margin) shall be substantially
identical to the terms and conditions applicable to the Revolving Credit
Facility (it being understood that Increased Revolving Commitments shall be made
as part of the existing Revolving Credit Facility).

(iv)        (Each Facility Increase shall become effective on a date agreed by
the Borrower and the Administrative Agent (each, a “Facility Increase Date”),
which shall be in any case not earlier than 10 days after the delivery of the
Facility Increase Notice to the Administrative Agent in respect of such Facility
Increase and on or after the date of satisfaction of the conditions precedent
set forth in this clause (iv).

(A)        The Administrative Agent shall have received on or prior to the
Facility Increase Date for such Facility Increase each of the following, each
dated such Facility Increase Date unless otherwise indicated or agreed to by the
Administrative Agent and each in form and substance satisfactory to the
Administrative Agent:

(1)        written commitments duly executed by existing Lenders (or their
Affiliates or Approved Funds) or Eligible Assignees or by other Persons that
become Lenders in an aggregate amount equal to the amount of the proposed
Facility Increase (as agreed between the Borrower and the Administrative Agent
but in any case not to exceed, in the aggregate for all such Facility Increases,
the maximum amount set forth in clause (i)) and, in the case of each such
Eligible Assignee or Affiliate or Approved Fund that is not an existing Lender,
an assumption agreement in form and substance satisfactory to the Administrative
Agent and duly executed by the Borrower, the Administrative Agent and such
Affiliate, Approved Fund or Eligible Assignee;

(2)        an amendment to this Agreement (including to Schedule II), effective
as of the Facility Increase Date and executed by the Borrower and the
Administrative Agent, to the extent necessary to implement terms and conditions
of the Facility Increase (including interest rates, fees and scheduled repayment
dates and maturity), as agreed by the Borrower and the Administrative Agent;

(3)        certified copies of resolutions of the Board of Directors of the
Borrower and each Guarantor approving the consummation of such Facility Increase
and the execution, delivery and performance of the corresponding amendments to
this Agreement and the other documents to be executed in connection therewith;

(4)        a favorable opinion of counsel for the Borrower and each Guarantor,
addressed to the Administrative Agent and the Lenders and in form and substance
and from counsel reasonably satisfactory to the Administrative Agent; and

(5)        such other documents as the Administrative

 

43



--------------------------------------------------------------------------------

Agent may reasonably request or as any Lender participating in such Facility
Increase may require as a condition to its commitment in such Facility Increase,
including a certificate of a Responsible Officer of the Borrower certifying
compliance with this Section 2.1(c).

(B)        There shall have been paid to the Administrative Agent, for the
account of the Administrative Agent and the Lenders participating in such
Facility Increase on such Facility Increase Date, as applicable, all fees and
expenses (including reasonable fees and expenses of counsel) due and payable on
or before the Facility Increase Date.

(C)        (1) The conditions precedent set forth in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit) shall have been satisfied both
before and after giving effect to such Facility Increase and (2) such Facility
Increase shall be made on the terms and conditions set forth in this
Section 2.1(c).

(D)        On the date of any Facility Increase, the Leverage Ratio (determined
as of the end of the most recent period for which Financial Statements were
required to be delivered pursuant to Section 6.1(c) (Financial Statements)),
shall be at least 0.25 to 1.00 below the applicable covenant level set forth in
Section 5.1 (Maximum Leverage Ratio), in each case (1) after giving effect to
any incurrence of any Indebtedness (including under the Facilities) since the
end of such period and pro forma effect to any borrowings under such Facility
Increase and (2) after giving effect to other customary and appropriate pro
forma adjustment events, including for any acquisitions or dispositions after
the beginning of such period in accordance with Permitted Pro Forma Adjustments
(including any acquisitions to be funded with borrowings under such Facility
Increase); provided that, in the case of Increased Revolving Commitments, such
Leverage Ratio shall be calculated assuming the full amount of any Increased
Revolving Commitments are fully drawn at such time and; provided, further that
the Borrower shall provide the Administrative Agent such financial information
as the Administrative Agent shall reasonably request to demonstrate compliance
with this clause (D).

(E)        The Administrative Agent shall notify the Lenders and the Borrower,
on or before 1:00 P.M. (New York City time) on the Business Day following the
Facility Increase Date of the effectiveness of the Facility Increase and shall
record in the Register all applicable additional information in respect of such
Facility Increase.

Section 2.2        Borrowing Procedures

(a)        Each Borrowing shall be made on notice given by the Borrower to the
Administrative Agent not later than 11:00 a.m. (New York time) (i) one Business
Day, in the case of a Borrowing of Base Rate Loans and (ii) three Business Days,
in the case of a Borrowing of Eurodollar Rate Loans, prior to the date of the
proposed Borrowing. Each such notice shall be in substantially the form of
Exhibit C (Form of Notice of Borrowing) (a “Notice of Borrowing”), specifying,
(A) the date of such proposed Borrowing (which (I) in the case of any Term A
Loan Borrowing or Term B Loan Borrowing, shall be the Restatement Date and (II)
in the case of any Term Loan Borrowing that is made as part of a Facility
Increase, shall be the Facility Increase

 

44



--------------------------------------------------------------------------------

Date for such Facility Increase), (B) the aggregate amount of such proposed
Borrowing, (C) whether any portion of the proposed Borrowing will be of Base
Rate Loans or Eurodollar Rate Loans, (D) for each Eurodollar Rate Loan, the
initial Interest Period or Interest Periods thereof and (E) remittance
instructions. Loans shall be made as Base Rate Loans unless, subject to
Section 2.14 (Special Provisions Governing Eurodollar Rate Loans), the Notice of
Borrowing specifies that all or a portion thereof shall be Eurodollar Rate
Loans. Each Borrowing (other than a Swing Loan) shall be in an aggregate amount
of not less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.

(b)        The Administrative Agent shall give to each Lender prompt notice of
the Administrative Agent’s receipt of a Notice of Borrowing and, if Eurodollar
Rate Loans are properly requested in such Notice of Borrowing, the applicable
interest rate determined pursuant to Section 2.14(a) (Determination of Interest
Rate). Each Lender shall, before 1:00 p.m. (New York time) on the date of the
proposed Borrowing, make available to the Administrative Agent at its address
referred to in Section 11.8 (Notices, Etc.), in immediately available funds,
such Lender’s Ratable Portion of such proposed Borrowing. Upon fulfillment (or
due waiver in accordance with Section 11.1 (Amendments, Waivers, Etc.)) (i) on
the Restatement Date, of the applicable conditions set forth in Section 3.1
(Conditions Precedent to Term Loans) and (ii) at any time (including the
Restatement Date), of the applicable conditions set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit), and after the
Administrative Agent’s receipt of such funds, the Administrative Agent shall
make such funds available to the Borrower.

(c)        Unless the Administrative Agent shall have received notice from a
Lender on or prior to the date of any proposed Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s Ratable Portion of
such Borrowing (or any portion thereof), the Administrative Agent may assume
that such Lender has made such Ratable Portion available to the Administrative
Agent on the date of such Borrowing in accordance with this Section 2.2 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such Ratable Portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate for the first Business Day and, thereafter, at the
interest rate applicable at the time to the Loans comprising such Borrowing. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such corresponding amount so repaid shall constitute such Lender’s Loan as part
of such Borrowing for purposes of this Agreement. If the Borrower shall repay to
the Administrative Agent such corresponding amount, such payment shall not
relieve such Lender of any obligation it may have hereunder to the Borrower.

(d)        The failure of any Lender to make on the date specified any Loan or
any payment required by it, including any payment in respect of its
participation in Swing Loans and Letter of Credit Obligations, shall not relieve
any other Lender of its obligations to make such Loan or payment on such date
but no such other Lender shall be responsible for the failure of any other
Lender to make a Loan or payment required under this Agreement.

Section 2.3        Swing Loans

(a)        On the terms and subject to the conditions contained in this
Agreement,

 

45



--------------------------------------------------------------------------------

the Swing Loan Lender may, in its sole discretion, make, in Dollars, loans (each
a “Swing Loan”) otherwise available to the Borrower under the Revolving Credit
Facility from time to time on any Business Day during the period from the
Restatement Date until the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding (together with the aggregate
outstanding principal amount of any other Loan made by the Swing Loan Lender
hereunder in its capacity as a Lender or the Swing Loan Lender) not to exceed
the lesser of the Available Credit and the Swing Loan Sublimit. Each Swing Loan
shall be a Base Rate Loan and shall be repaid no later than the Revolving Credit
Termination Date. Within the limits set forth in the first sentence of this
clause (a), amounts of Swing Loans repaid may be reborrowed under this clause
(a).

(b)        In order to request a Swing Loan, the Borrower shall provide to the
Swing Loan Lender, not later than 1:00 p.m. (New York time) on the date of the
proposed Borrowing, a duly completed request in substantially the form of
Exhibit D (Form of Swing Loan Request) setting forth the requested amount and
date of such Swing Loan (a “Swing Loan Request”). Subject to the terms of this
Agreement, the Swing Loan Lender may make a Swing Loan available to the Borrower
on the date of the relevant Swing Loan Request. The Swing Loan Lender shall not
make any Swing Loan in the period commencing on the first Business Day after it
receives written notice from the Administrative Agent or any Revolving Credit
Lender that one or more of the conditions precedent contained in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) shall not on such date
be satisfied, and ending when such conditions are satisfied. The Swing Loan
Lender shall not otherwise be required to determine that, or take notice
whether, the conditions precedent set forth in Section 3.2 (Conditions Precedent
to Each Loan and Letter of Credit) have been satisfied in connection with the
making of any Swing Loan.

(c)        The Swing Loan Lender may demand at any time that each Revolving
Credit Lender pay to the Administrative Agent, for the account of the Swing Loan
Lender, in the manner provided in clause (d) below, such Revolving Credit
Lender’s Ratable Portion of all or a portion of the outstanding Swing Loans,
which demand shall be made through the Administrative Agent, shall be in writing
and shall specify the outstanding principal amount of Swing Loans demanded to be
paid.

(d)        The Administrative Agent shall forward each demand referred to in
clause (c) above to each Revolving Credit Lender on the day such demand is
received by the Administrative Agent (except that any such demand received by
the Administrative Agent after 2:00 p.m. (New York time) on any Business Day or
any such demand received on a day that is not a Business Day shall not be
required, at the Administrative Agent’s sole discretion, to be forwarded to the
Revolving Credit Lenders by the Administrative Agent until the next succeeding
Business Day), together with a notice specifying the amount of each Revolving
Credit Lender’s Ratable Portion of the aggregate principal amount of the Swing
Loans demanded to be paid pursuant to such demand, and, notwithstanding whether
or not the conditions precedent set forth in Section 3.2 (Conditions Precedent
to Each Loan and Letter of Credit) and 2.1(a) (Revolving Credit Commitments)
shall have been satisfied (which conditions precedent the Revolving Credit
Lenders hereby irrevocably waive), each Revolving Credit Lender shall, before
11:00 a.m. (New York time) on the Business Day next succeeding the date of such
Revolving Credit Lender’s receipt of such demand, make available to the
Administrative Agent, in immediately available funds, for the account of the
Swing Loan Lender, the amount specified in such statement. Upon such payment by
a Revolving Credit Lender, such Revolving Credit Lender shall, except as
provided in clause (e) below, be deemed to have made a Revolving Loan to the
Borrower. The Administrative Agent shall use such funds to repay the Swing Loans
to the Swing Loan Lender. To the extent that any Revolving Credit Lender fails
to make such payment available to the

 

46



--------------------------------------------------------------------------------

Administrative Agent for the account of the Swing Loan Lender, the Borrower
shall repay such Swing Loan on demand.

(e)        Upon the occurrence of a Default under Section 9.1(f) (Events of
Default), each Revolving Credit Lender shall acquire, without recourse or
warranty, an undivided participation in each Swing Loan otherwise required to be
repaid by such Revolving Credit Lender pursuant to clause (d) above, which
participation shall be in a principal amount equal to such Revolving Credit
Lender’s Ratable Portion of such Swing Loan, by paying to the Swing Loan Lender
on the date on which such Revolving Credit Lender would otherwise have been
required to make a payment in respect of such Swing Loan pursuant to clause
(d) above, in immediately available funds, an amount equal to such Revolving
Credit Lender’s Ratable Portion of such Swing Loan. If all or part of such
amount is not in fact made available by such Revolving Credit Lender to the
Swing Loan Lender on such date, the Swing Loan Lender shall be entitled to
recover any such unpaid amount on demand from such Revolving Credit Lender
together with interest accrued from such date at the Federal Funds Rate for the
first Business Day after such payment was due and, thereafter, at the rate of
interest then applicable to Base Rate Loans.

(f)        From and after the date on which any Revolving Credit Lender (i) is
deemed to have made a Revolving Loan pursuant to clause (d) above with respect
to any Swing Loan or (ii) purchases an undivided participation interest in a
Swing Loan pursuant to clause (e) above, the Swing Loan Lender shall promptly
distribute to such Revolving Credit Lender such Revolving Credit Lender’s
Ratable Portion of all payments of principal of and interest received by the
Swing Loan Lender on account of such Swing Loan other than those received from a
Revolving Credit Lender pursuant to clause (d) or (e) above.

(g)        Notwithstanding anything to the contrary in this Section 2.3 or
elsewhere in this Agreement, the Swing Loan Lender shall not be obligated to
make any Swing Loan at a time when a Revolving Credit Lender is a Non-Funding
Lender unless the Swing Loan Lender has entered into arrangements satisfactory
to it and the Borrower to eliminate the Swing Loan Lender’s risk with respect to
the Non-Funding Lender’s or Non-Funding Lenders’ participation in such Swing
Loans, including by cash collateralizing such Non-Funding Lender’s or
Non-Funding Lenders’ Ratable Portion of the outstanding Swing Loans.

Section 2.4        Letters of Credit

(a)        On the terms and subject to the conditions contained in this
Agreement, each Issuer agrees to Issue at the request of the Borrower and for
the account of the Borrower one or more Letters of Credit from time to time on
any Business Day during the period commencing on the Restatement Date and ending
on the earlier of the Revolving Credit Termination Date and 30 days prior to the
Scheduled Termination Date; provided, however, that no Issuer shall be under any
obligation to Issue (and, upon the occurrence of any of the events described in
clauses (ii), (iii), (iv) and (vi)(A) below, shall not Issue) any Letter of
Credit upon the occurrence of any of the following:

(i)        any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuer from
Issuing such Letter of Credit or any Requirement of Law applicable to such
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital

 

47



--------------------------------------------------------------------------------

requirement (for which such Issuer is not otherwise compensated) not in effect
on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
date of this Agreement and that such Issuer in good faith deems material to it;

(ii)          such Issuer shall have received any written notice of the type
described in clause (e) below;

(iii)        after giving effect to the Issuance of such Letter of Credit, the
aggregate Revolving Credit Outstandings would exceed the aggregate Revolving
Credit Commitments in effect at such time;

(iv)        after giving effect to the Issuance of such Letter of Credit, the
sum of (A) the Letter of Credit Undrawn Amounts at such time and (B) the
Reimbursement Obligations at such time exceeds the Letter of Credit Sublimit;

(v)         such Letter of Credit is requested to be denominated in any currency
other than Dollars;

(vi)        any fees due in connection with a requested Issuance have not been
paid;

(vii)       such Letter of Credit is requested to be Issued in a form that is
not acceptable to such Issuer; or

(viii)      the Issuer for such Letter of Credit shall not have received, in
form and substance reasonably acceptable to it and, if applicable, duly executed
by such Borrower, applications, agreements and other documentation
(collectively, a “Letter of Credit Reimbursement Agreement”) such Issuer
generally employs in the ordinary course of its business for the Issuance of
letters of credit of the type of such Letter of Credit.

Notwithstanding anything to the contrary contained in this Section 2.4 or
elsewhere in this Agreement, in the event that a Revolving Credit Lender is a
Non-Funding Lender, no Issuer shall be required to issue any Letter of Credit
unless such Issuer has entered into arrangements satisfactory to it and the
Borrower to eliminate such Issuer’s risk with respect to the participation in
Letters of Credit by all such Non-Funding Lenders, including by cash
collateralizing each such Non-Funding Lender’s Ratable Portion of the
outstanding Letter of Credit Obligations.

(b)        None of the Revolving Credit Lenders (other than the Issuers in their
capacity as such) shall have any obligation to Issue any Letter of Credit.

(c)        In no event shall the expiration date of any Letter of Credit (i) be
more than one year after the date of issuance thereof or (ii) be less than five
Business Days prior to the Scheduled Termination Date; provided, however, that
any Letter of Credit with a term less than or equal to one year may provide for
the renewal thereof for additional periods less than or equal to one year, as
long as, (x) on or before the expiration of each such term and each such period,
the Borrower and the Issuer of such Letter or Credit shall have the option to
prevent such renewal and (y) neither the Issuer nor the Borrower shall permit
any such renewal to extend the expiration date of any Letter beyond the date set
forth in clause (ii) above.

 

48



--------------------------------------------------------------------------------

(d)        In connection with the Issuance of each Letter of Credit, the
Borrower shall give the relevant Issuer and the Administrative Agent at least
three Business Days’ prior written notice, in substantially the form of
Exhibit E (Form of Letter of Credit Request) (or in such other written or
electronic form as is acceptable to the Issuer), of the requested Issuance of
such Letter of Credit (a “Letter of Credit Request”). Such notice shall be
irrevocable and shall specify the Issuer of such Letter of Credit, face amount
of the Letter of Credit requested, the date of Issuance of such requested Letter
of Credit, the date on which such Letter of Credit is to expire (which date
shall be a Business Day) and, in the case of an issuance, the Person for whose
benefit the requested Letter of Credit is to be issued. Such notice, to be
effective, must be received by the relevant Issuer and the Administrative Agent
not later than 11:00 a.m. (New York time) on the third Business Day prior to the
requested Issuance of such Letter of Credit.

(e)        Subject to the satisfaction of the conditions set forth in this
Section 2.4, the relevant Issuer shall, on the requested date, Issue a Letter of
Credit on behalf of the Borrower in accordance with such Issuer’s usual and
customary business practices. No Issuer shall Issue any Letter of Credit in the
period commencing on the first Business Day after it receives written notice
from any Revolving Credit Lender that one or more of the conditions precedent
contained in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) or clause (a) above (other than those conditions set forth in clauses
(a)(i) above and, to the extent such clause relates to fees owing to the Issuer
of such Letter of Credit and its Affiliates, clause (a)(vi)(A) above) are not on
such date satisfied or duly waived and ending when such conditions are satisfied
or duly waived. No Issuer shall otherwise be required to determine that, or take
notice whether, the conditions precedent set forth in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit) have been satisfied in connection
with the Issuance of any Letter of Credit.

(f)        The Borrower agrees that, if requested by the Issuer of any Letter of
Credit, it shall execute a Letter of Credit Reimbursement Agreement in respect
to any Letter of Credit Issued hereunder. In the event of any conflict between
the terms of any Letter of Credit Reimbursement Agreement and this Agreement,
the terms of this Agreement shall govern.

(g)        Each Issuer shall comply with the following:

(i)        give the Administrative Agent written notice (or telephonic notice
confirmed promptly thereafter in writing), which writing may be a telecopy, of
the Issuance of any Letter of Credit Issued by it, of all drawings under any
Letter of Credit Issued by it and of the payment (or the failure to pay when
due) by the Borrower of any Reimbursement Obligation when due (which notice the
Administrative Agent shall promptly transmit by telecopy to each Revolving
Credit Lender);

(ii)        upon the request of any Revolving Credit Lender, furnish to such
Revolving Credit Lender copies of any Letter of Credit Reimbursement Agreement
to which such Issuer is a party and such other documentation as may reasonably
be requested by such Revolving Credit Lender; and

(iii)        on the first Business Day of each Fiscal Quarter, provide to the
Administrative Agent (and the Administrative Agent shall provide a copy to each
Revolving Credit Lender requesting the same) and the Borrower separate schedules
for Letters of Credit issued by it, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth the aggregate Letter of
Credit Obligations, in each case outstanding at the end of such Fiscal Quarter
and any information requested by the Borrower or the Administrative Agent
relating thereto.

 

49



--------------------------------------------------------------------------------

(h)        Immediately upon the issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each Revolving Credit Lender, and each
Revolving Credit Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Revolving Credit
Lender’s Ratable Portion of the Revolving Credit Commitments, in such Letter of
Credit and the obligations of the Borrower with respect thereto (including all
Letter of Credit Obligations with respect thereto) and any security therefor and
guaranty pertaining thereto.

(i)        The Borrower agrees to pay to the Issuer of any Letter of Credit the
amount of all Reimbursement Obligations owing to such Issuer under any Letter of
Credit issued for its account on the date that payment has been made under such
Letter of Credit (the “Reimbursement Date”) (as shall be notified in writing by
such Issuer to the Borrower), irrespective of any claim, set-off, defense or
other right that the Borrower may have at any time against such Issuer or any
other Person. In the event that any Issuer makes any payment under any Letter of
Credit and the Borrower shall not have repaid such amount to such Issuer
pursuant to this clause (i) or any such payment by the Borrower is rescinded or
set aside for any reason, such Reimbursement Obligation shall be payable on
demand with interest thereon computed (i) from the date on which such
Reimbursement Obligation arose to the Reimbursement Date, at the rate of
interest applicable during such period to Revolving Loans that are Base Rate
Loans and (ii) from the Reimbursement Date until the date of repayment in full,
at the rate of interest applicable during such period to past due Revolving
Loans that are Base Rate Loans, and such Issuer shall promptly notify the
Administrative Agent, which shall promptly notify each Revolving Credit Lender
of such failure, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuer
the amount of such Revolving Credit Lender’s Ratable Portion of such payment in
immediately available Dollars. If the Administrative Agent so notifies such
Revolving Credit Lender prior to 11:00 a.m. (New York time) on any Business Day,
such Revolving Credit Lender shall make available to the Administrative Agent
for the account of such Issuer its Ratable Portion of the amount of such payment
on such Business Day in immediately available funds. Upon such payment by a
Revolving Credit Lender, such Revolving Credit Lender shall, except during the
continuance of a Default or Event of Default under Section 9.1(f) (Events of
Default) and notwithstanding whether or not the conditions precedent set forth
in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) shall
have been satisfied (which conditions precedent the Revolving Credit Lenders
hereby irrevocably waive), be deemed to have made a Revolving Loan to the
Borrower in the principal amount of such payment. Whenever any Issuer receives
from the Borrower a payment of a Reimbursement Obligation as to which the
Administrative Agent has received for the account of such Issuer any payment
from a Revolving Credit Lender pursuant to this clause (h), such Issuer shall
pay over to the Administrative Agent any amount received in excess of such
Reimbursement Obligation and, upon receipt of such amount, the Administrative
Agent shall promptly pay over to each Revolving Credit Lender, in immediately
available funds, an amount equal to such Revolving Credit Lender’s Ratable
Portion of the amount of such payment adjusted, if necessary, to reflect the
respective amounts the Revolving Credit Lenders have paid in respect of such
Reimbursement Obligation.

(j)        If and to the extent such Revolving Credit Lender shall not have so
made its Ratable Portion of the amount of the payment required by clause
(h) above available to the Administrative Agent for the account of such Issuer,
such Revolving Credit Lender agrees to pay to the Administrative Agent for the
account of such Issuer forthwith on demand any such unpaid amount together with
interest thereon, for the first Business Day after payment was first due at the
Federal Funds Rate and, thereafter, until such amount is repaid to the
Administrative Agent

 

50



--------------------------------------------------------------------------------

for the account of such Issuer, at a rate per annum equal to the rate applicable
to Base Rate Loans under the Facility.

(k)        The Borrower’s obligation to pay each Reimbursement Obligation and
the obligations of the Revolving Credit Lenders to make payments to the
Administrative Agent for the account of the Issuers with respect to Letters of
Credit shall be absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, including the occurrence of any Default or Event of
Default, and irrespective of any of the following:

(i)        any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;

(ii)       any amendment or waiver of or any consent to departure from all or
any of the provisions of any Letter of Credit or any Loan Document;

(iii)      the existence of any claim, set-off, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv)     any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v)      payment by the Issuer under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi)     any other act or omission to act or delay of any kind of the Issuer,
the Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.4, constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Lender. In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever,

 

51



--------------------------------------------------------------------------------

and any noncompliance in any immaterial respect of the documents presented under
such Letter of Credit with the terms thereof shall, in each case, be deemed not
to constitute willful misconduct or gross negligence of the Issuer.

(l)        Schedule 2.4 (Existing Letters of Credit) contains a schedule of
certain letters of credit issued prior to the Effective Date for the account of
the Borrower. On the Effective Date (i) such letters of credit, to the extent
outstanding, shall be automatically and without further action by the parties
thereto converted to Letters of Credit issued pursuant to this Section 2.4 for
the account of the Borrower and subject to the provisions hereof, and for this
purpose the fees specified in Section 2.12(b) (Fees) shall be payable (in
substitution for any fees set forth in the applicable letter of credit
reimbursement agreements or applications relating to such letters of credit) as
if such letters of credit had been issued on the Effective Date, (ii) the
issuers of such Letters of Credit shall be deemed to be “Issuers” hereunder
solely for the purpose of maintaining such letters of credit, for purposes of
Section 2.16(f) relating to the obligation to provide the appropriate forms,
certificates and statements to the Borrower and the Administrative Agent and any
updates required by Section 2.16(f) and for purposes of Section 2.7 relating to
the entries to be made in the Register, (iii) the Dollar Equivalent of the face
amount of such letters of credit shall be included in the calculation of Letter
of Credit Obligations and (iv) all liabilities of the Borrower with respect to
such letters of credit shall constitute Obligations. No letter of credit
converted in accordance with this clause (i) shall be amended, extended or
renewed without the prior written consent of the Administrative Agent.

Section 2.5        Reduction and Termination of Commitments

The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part ratably the unused
portions of the respective Revolving Credit Commitments of the Revolving Credit
Lenders without penalty or premium; provided, however, that each partial
reduction shall be in an aggregate amount of not less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof. All outstanding Revolving
Credit Commitments shall terminate on the Revolving Credit Termination Date.

Section 2.6        Repayment of Loans

(a)        The Borrower promises to repay the entire unpaid principal amount of
the Revolving Loans and the Swing Loans on the Scheduled Termination Date or
earlier, if otherwise required by the terms hereof.

(b)        The Borrower promises to repay (i) the Term A Loans on the first
Business Day following each Fiscal Quarter, commencing with the Fiscal Quarter
ending March 31, 2012, in an aggregate amount equal to 25% of the amount set
forth opposite the applicable year below in which such Fiscal Quarter falls and
(ii) the entire unpaid principal amount of the Term A Loans and all other
Obligations with respect to the Term A Loan Facility on the Term A Loan Maturity
Date.

 

YEAR   PRINCIPAL AMOUNT

2012

  $8,750,000

2013

  $8,750,000

 

52



--------------------------------------------------------------------------------

2014

  $17,500,000

2015

  $26,250,000

(c)        The Borrower promises to repay (i) the Term B Loans on the first
Business Day following each Fiscal Quarter, commencing with the Fiscal Quarter
ending March 31, 2011, in an aggregate amount equal to 0.25% of the original
principal amount of the Term B Loans outstanding on the Restatement Date and
(ii) the entire unpaid principal amount of the Term B Loans all other
Obligations with respect to the Term B Loan Facility on the Term B Loan Maturity
Date.

Section 2.7        Evidence of Debt

(a)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(b)        (i) The Administrative Agent, acting as agent of the Borrower solely
for this purpose and for tax purposes, shall establish and maintain at its
address referred to in Section 11.8 (Notices, Etc.) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the Administrative Agent’s, each Lender’s and each Issuer’s interest in each
Loan, each Letter of Credit and each Reimbursement Obligation, and in the right
to receive any payments hereunder and any assignment of any such interest or
rights. In addition, the Administrative Agent, acting as agent of the Borrower
solely for this purpose and for tax purposes, shall establish and maintain
accounts in the Register in accordance with its usual practice in which it shall
record (A) the names and addresses of the Lenders and the Issuers, (B) the
Commitments of each Lender from time to time, (C) the amount of each Loan made
and, if a Eurodollar Rate Loan, the Interest Period applicable thereto (except
with respect to Swing Loans which shall be recorded by the Swing Loan Lender),
(D) the amount of any principal or interest due and payable, and paid, by the
Borrower to, or for the account of, each Lender hereunder, (E) the amount that
is due and payable, and paid, by the Borrower to, or for the account of, each
Issuer, including the amount of Letter Credit Obligations (specifying the amount
of any Reimbursement Obligations) due and payable to an Issuer, and (F) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower, whether such sum constitutes principal or interest (and the type of
Loan to which it applies), fees, expenses or other amounts due under the Loan
Documents and each Lender’s and Issuer’s, as the case may be, share thereof, if
applicable.

(ii)        Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including the Notes evidencing such Loans) and the
Reimbursement Obligations are registered obligations and the right, title, and
interest of the Lenders and the Issuers and their assignees in and to such Loans
or Reimbursement Obligations, as the case may be, shall be transferable only
upon notation of such transfer in the Register. A Note shall only evidence the
Lender’s or a registered assignee’s right, title and interest in and to the
related Loan, and in no event is any such Revolving Credit Note to be considered
a bearer instrument or obligation. This Section 2.7(b) and
Section 11.2(Assignments and Participations) shall be construed so that the
Loans and Reimbursement Obligations are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and any related

 

53



--------------------------------------------------------------------------------

regulations (or any successor provisions of the Code or such regulations).

(c)        The entries made in the Register and in the accounts therein
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms. In addition, the Loan Parties, the Administrative
Agent, the Lenders and the Issuers shall treat each Person whose name is
recorded in the Register as a Lender or as an Issuer, as applicable, for all
purposes of this Agreement. Information contained in the Register with respect
to any Lender or Issuer shall be available for inspection by the Borrower, the
Administrative Agent, such Lender or such Issuer at any reasonable time and from
time to time upon reasonable prior notice.

(d)        Notwithstanding any other provision of the Agreement, in the event
that any Lender requests that the Borrower execute and deliver a promissory note
or notes payable to such Lender in order to evidence the Indebtedness owing to
such Lender by the Borrower hereunder, the Borrower shall promptly execute and
deliver a Note or Notes to such Lender evidencing any Term Loans and Revolving
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
B-1 (Form of Revolving Credit Note), Exhibit B-2 (Form of Term A Loan Note) or
Exhibit B-3 (Form of Term B Loan Note), respectively.

Section 2.8        Optional Prepayments

(a)        Revolving Loans. The Borrower may prepay the outstanding principal
amount of the Revolving Loans and the Swing Loans in whole or in part at any
time without penalty or premium; provided, however, that (i) each partial
prepayment of a Revolving Loan shall be in an aggregate amount not less than
$5,000,000 or integral multiples of $1,000,000 in excess thereof and (ii) if any
prepayment of any Eurodollar Rate Loan is made by the Borrower other than on the
last day of an Interest Period for such Loan, the Borrower shall also pay any
amount owing pursuant to Section 2.14(e) (Breakage Costs).

(b)        Term Loans. The Borrower may prepay the outstanding principal amount
of any Class of Term Loans, in whole or in part, together with accrued interest
to the date of such prepayment on the principal amount prepaid without penalty
or premium; provided, however, that (i) the Borrower shall provide the
Administrative Agent with notice stating the proposed date of such prepayment
and aggregate principal amount of each Class of Term Loans being prepaid, not
later than 11:00 a.m. (New York time) (a) one Business Day, in the case of a
Borrowing of Base Rate Loans and (b) three Business Days, in the case of a
Borrowing of Eurodollar Rate Loans, prior to the date of the proposed
prepayment; (ii) if any prepayment of any Eurodollar Rate Loan is made by the
Borrower other than on the last day of an Interest Period for such Loan, the
Borrower shall also pay any amounts owing pursuant to Section 2.14(e) (Breakage
Costs); (iii) each partial prepayment shall be in an aggregate amount not less
than $5,000,000 or integral multiples of $1,000,000 in excess thereof; and
(iv) each partial prepayment shall be applied, on a pro rata basis among all
outstanding Term Loans of each applicable Class to ratably reduce the remaining
installments of the outstanding principal amount of such Term Loans. Upon the
giving of a notice of prepayment pursuant to this clause (b), the principal
amount of the Term Loans specified to be prepaid shall become due and payable on
the date specified for such prepayment; provided that the Borrower may rescind
any notice of prepayment delivered under this Section 2.8(b) if (A) such
prepayment would have resulted from a refinancing of all or a portion of the
Facilities (or all or a portion of the Incremental Term Loan Facilities, if
any), which refinancing

 

54



--------------------------------------------------------------------------------

shall not be consummated or shall otherwise be delayed and (B) the Company
provides notice to the Administrative Agent on or before the date such
prepayment shall be due, in form and substance reasonably satisfactory to the
Administrative Agent, detailing such proposed refinancing and the circumstances
causing such refinancing not to occur.

(c)        The Borrower shall have no right to prepay the principal amount of
any Revolving Loan or any Term Loan other than as provided in this Section 2.8
or in Section 2.18 (Discounted Voluntary Prepayments).

(d)        Term Loan Call Protection. In the event that, on or prior to
February 18, 2012, (a) the Borrower makes any prepayment of Term B Loans in
connection with any Repricing Transaction or (b) effects any amendment of this
Agreement resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each Term B Loan Lender, (i) in
the case of clause (a), a prepayment premium of 1% of the amount of the Term B
Loans being prepaid and (ii) in the case of clause (b), a payment equal to 1% of
the aggregate amount of the Term B Loans outstanding immediately prior to such
amendment. The obligation of the Borrower to pay any premium or make any other
payment under this Section 2.8(d), and the amounts thereof, may not be amended,
changed, reduced or waived unless evidenced by a writing signed by or on behalf
of the Administrative Agent and the Requisite Term B Loan Lenders.

Section 2.9        Mandatory Prepayments

(a)        Upon receipt by the Borrower or any of its Subsidiaries of Net Cash
Proceeds arising (i) from an Asset Sale, Property Loss Event, or Debt Issuance,
the Borrower shall immediately prepay the Loans (or provide cash collateral in
respect of Letters of Credit, if applicable) in an amount equal to 100% of such
Net Cash Proceeds (except Net Cash Proceeds subject to a Reinvestment Event as
provided below ) and (ii) from an Equity Issuance (other than an Equity Issuance
to the extent (A) the proceeds are applied to (I) the purchase consideration for
a Permitted Acquisition, (II) to finance Capital Expenditures or (III) for
repayment of Indebtedness pursuant to Section 8.6(b)(vii)(B) (Prepayment and
Cancellation of Indebtedness), in the case of clause (I) and (II) above, within
180 days of such Equity Issuance, and, in the case of clause (III) above, within
90 days of such Equity Issuance, and (B) the Administrative Agent receives a
certificate of a Responsible Officer of the Borrower certifying the application
of Net Cash Proceeds in accordance with clause (I), (II) or (III) above within
10 days of such Equity Issuance), the Borrower shall immediately prepay the
Loans (or provide cash collateral in respect of Letters of Credit) in an amount
equal to 50% of such Net Cash Proceeds; provided, however, that if the Leverage
Ratio as of the date of such Equity Issuance is (A) less than 4.75 to 1.00, then
the foregoing percentage with respect to Equity Issuances shall be reduced to
25% or (B) less than 4.0 to 1.00, then such percentage shall be reduced to 0%.
Any such mandatory prepayment shall be applied as provided in clause (c) below;
provided, however, that, in the case of any Net Cash Proceeds subject to a
Reinvestment Event, the Borrower shall, pending application of such Net Cash
Proceeds, (x) immediately upon receipt of such Net Cash Proceeds deposit an
amount equal to 100% of such Net Cash Proceeds in a deposit account of the
Borrower or (y) at the Borrower’s option, to the extent that there are Revolving
Credit Outstandings at such time, prepay the Revolving Loans or provide cash
collateral in respect of Letters of Credit (but which shall not result in any
permanent reduction in the Revolving Credit Commitments). On any Reinvestment
Prepayment Date, the Borrower shall prepay the Loans in an amount equal to the
remaining Reinvestment Deferred Amount which has not been reinvested as of such
date in accordance with the applicable Reinvestment Notice, which prepayment
shall be applied as provided in clause (c) below.

 

55



--------------------------------------------------------------------------------

(b)        The Borrower shall prepay the Loans within 95 days after the last day
of (i) the Fiscal Year ending December 31, 2011 and (ii) each subsequent Fiscal
Year, in an amount equal to 50% of Excess Cash Flow for such Fiscal Year;
provided, however, that if the Leverage Ratio as of the last day of such Fiscal
Year is (A) less than 3.25 to 1.00, then such percentage shall be reduced to 25%
for such Fiscal Year or (B) less than 2.50 to 1.00, then such percentage shall
be reduced to 0% for such Fiscal Year. Any such mandatory prepayment shall be
applied in accordance with clause (c) below.

(c)        Subject to the provisions of Section 2.13(g) (Payments and
Computations), any mandatory prepayments made by the Borrower required to be
applied in accordance with this clause (c) shall be applied as follows:

first, to the prepayment of the Term Loans to repay the outstanding principal
balance of the Term Loans on a pro rata basis among each Term Loan Facility,
until such Term Loans shall have been prepaid in full;

second, to repay the outstanding principal balance of the Swing Loans until such
Swing Loans shall have been repaid in full;

third, to repay the outstanding principal balance of the Revolving Loans until
such Revolving Loans shall have been paid in full but without a corresponding
reduction in the Revolving Credit Commitments; and

then, to provide cash collateral for any Letter of Credit Obligations in an
amount equal to 105% of such Letter of Credit Obligations in the manner set
forth in Section 9.3 (Action in respect of Letters of Credit) until all such
Letter of Credit Obligations have been fully cash collateralized in the manner
set forth therein.

All repayments of the Term Loans made pursuant to this clause (c) shall be
applied to reduce the remaining installments of such outstanding principal
amounts of the Term Loans pro rata to such installments.

(d)        If at any time, the aggregate principal amount of Revolving Credit
Outstandings exceeds the aggregate Revolving Credit Commitments at such time,
the Borrower shall forthwith prepay the Swing Loans first and then the Revolving
Loans then outstanding in an amount equal to such excess. If any such excess
remains after repayment in full of the aggregate outstanding Swing Loans and
Revolving Loans, the Borrower shall provide cash collateral for the Letter of
Credit Obligations in the manner set forth in Section 9.3 (Action in Respect of
Letters of Credit) in an amount equal to 105% of such excess.

(e)        In connection with any mandatory prepayment pursuant to clause
(a) and clause (b) above which is to be made in accordance with clause
(c) above, the Borrower shall give the Administrative Agent 10 Business Days
prior notice of any such mandatory prepayment, whereupon the Administrative
Agent shall promptly notify each Term Loan Lender thereof. Any Term Loan Lender
may, at its option, elect not to accept such prepayment of any Class of its Term
Loans (any Term Loan Lender making such election being a “Declining Lender” with
respect to such Class); provided that each Declining Lender shall give written
notice thereof to the Administrative Agent not later than 11:00 a.m. New York
City time on the eighth Business Day preceding the date of the applicable
mandatory prepayment. The Administrative Agent shall offer the aggregate amount
of the mandatory prepayments declined by the Declining Lenders to

 

56



--------------------------------------------------------------------------------

the other Term Loan Lenders (each, a “Non-Declining Lender”), without regard to
the Class of each Non-Declining Lender, no later than the fifth Business Day
preceding the date of the applicable mandatory prepayment. Each Non-Declining
Lender shall be permitted to elect to receive such Non-Declining Lender’s pro
rata share of such remaining amount (calculated based on such Non-Declining
Lender’s pro rata share of the aggregate amount of Term Loans at such time)
among those Non-Declining Lenders who have accepted payment of such amount, by
giving written notice no later than 11:00 a.m. New York City time on the third
Business Day preceding the date of the applicable mandatory prepayment, which
notice shall include which Class of Term Loans such remaining amounts shall be
applied towards. On such date of prepayment, (i) an amount equal to that portion
of the respective Term Loans then to be prepaid to the Term Loan Lenders (less
the amount thereof that would otherwise be payable to Declining Lenders) shall
be paid to the applicable Term Loan Lenders that are not Declining Lenders and
(ii) an amount equal to that portion of the Term Loans that would otherwise be
payable to Declining Lenders shall be applied, first, to the prepayment of the
Revolving Credit Obligations and Swing Loans and the cash collateralization of
Letters of Credit, in each case on the basis provided in Section 2.9(c) above,
and second, to the extent there are proceeds remaining, to the Borrower for
application for any purpose permitted by this Agreement (including any optional
prepayment pursuant to Section 2.8 (Optional Prepayments)). In the event that
the Administrative Agent has not, with respect to any prepayment, received a
notice from a Term Loan Lender in accordance with this clause (e), such Term
Loan Lender shall be deemed to have waived its rights under this clause (e) to
decline receipt thereof.

(f)        Notwithstanding anything to the contrary contained in this Agreement
or any other Loan Document, in the event the Swing Loan Lender notifies the
Administrative Agent and the Borrower that a Lender has not funded its Ratable
Portion of the aggregate principal amount of the Swing Loans demanded to be paid
pursuant to Section 2.3(d) (Swing Loans) or its participation pursuant to
Section 2.3(e) (Swing Loans), the Borrower, shall upon demand by the Swing Loan
Lender, pay to the Administrative Agent for the account of the Swing Loan Lender
an amount equal to such Non-Funding Lender’s unfunded Ratable Portion or
participation, as the case may be, which amount shall be applied by the
Administrative Agent solely to reduce the aggregate principal amount of
outstanding Swing Loans; provided that no such payment by the Borrower shall
change the status of a Non-Funding Lender as such, or otherwise limit, reduce or
qualify the obligations of any Lender with respect to its obligations under this
Agreement or the other Loan Documents including without limitation to fund its
Ratable Portion or participation pursuant to Section 2.3(d) and (e) (Swing
Loans), in each case, after giving effect to any payments made by the Borrower
pursuant to the terms of this sentence.

Section 2.10        Interest

(a)        Rate of Interest. All Loans and the outstanding amount of all other
Obligations shall bear interest, in the case of Loans, on the unpaid principal
amount thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (c) below, as
follows:

(i)        with respect to Term A Loans, Term B Loans, Revolving Loans and Swing
Loans, if a Base Rate Loan or such other Obligation, at a rate per annum equal
to the sum of (A) the Base Rate as in effect from time to time and (B) the
Applicable Margin;

(ii)        with respect to Term A Loans, Term B Loans, Revolving Loans

 

57



--------------------------------------------------------------------------------

and Swing Loans, if a Eurodollar Rate Loan, at a rate per annum equal to the sum
of (A) the Eurodollar Rate determined for the applicable Interest Period and
(B) the Applicable Margin in effect from time to time during such Eurodollar
Interest Period; and

(iii)        with respect to Incremental Term Loans, as applicable in the Loan
Documents relating thereto.

(b)        Interest Payments. (i) Interest accrued on each Base Rate Loan shall
be payable in arrears (A) on the first Business Day of each Fiscal Quarter,
commencing the first Fiscal Quarter after the Restatement Date (commencing with
the Fiscal Quarter ending March 31, 2011) and, thereafter, on the first such day
following the making of such Base Rate Loan, (B) in the case of Base Rate Loans
that are Term Loans, upon the payment or prepayment thereof in full or in part
and (C) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Base Rate Loan, (ii) interest accrued on each Eurodollar Rate
Loan shall be payable in arrears (A) on the last day of each Interest Period
applicable to such Loan and, if such Interest Period has a duration of more than
three months, on each date during such Interest Period occurring every three
months from the first day of such Interest Period, (B) upon the payment or
prepayment thereof in full or in part and (C) if not previously paid in full, at
maturity (whether by acceleration or otherwise) of such Eurodollar Rate Loan and
(iii) interest accrued on the amount of all other Obligations shall be payable
on demand from and after the time such Obligation becomes due and payable
(whether by acceleration or otherwise).

(c)        Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere herein, effective immediately upon the occurrence
of an Event of Default and for as long thereafter as such Event of Default shall
be continuing, (i) the principal balance of all Loans and (ii) the amount of all
other Obligations then due and payable shall bear interest at a rate that is two
percent per annum in excess of the rate of interest applicable to such Loans or
other Obligations from time to time. Such interest shall be payable on the date
that would otherwise be applicable to such interest pursuant to clause (b) above
or otherwise on demand.

Section 2.11        Conversion/Continuation Option

(a)        The Borrower may elect (i) at any time on any Business Day to convert
Base Rate Loans (other than Swing Loans) or any portion thereof to Eurodollar
Rate Loans and (ii) at the end of any applicable Interest Period, to convert
Eurodollar Rate Loans or any portion thereof into Base Rate Loans or to continue
such Eurodollar Rate Loans or any portion thereof for an additional Interest
Period; provided, however, that the aggregate amount of the Eurodollar Loans for
each Interest Period must be in the amount of at least $5,000,000 or an integral
multiple of $1,000,000 in excess thereof. Each conversion or continuation shall
be allocated among the Loans of each Lender in accordance with such Lender’s
Ratable Portion. Each such election shall be in substantially the form of
Exhibit F (Form of Notice of Conversion or Continuation) (a “Notice of
Conversion or Continuation”) and shall be made by giving the Administrative
Agent at least (x) three Business Days’ prior written notice in the case of a
conversion to, or continuation of, Eurodollar Rate Loans or (y) one Business
Day’s prior written notice in the case of a conversion to Base Rate Loans, each
such notice specifying, as applicable, (A) the amount and type of Loan being
converted or continued, (B) in the case of a conversion to, or a continuation
of, Eurodollar Rate Loans, the applicable Interest Period and (C) in the case of
a conversion, the date of such conversion.

(b)        The Administrative Agent shall promptly notify each Lender of its
receipt of a Notice of Conversion or Continuation and of the options selected
therein.

 

58



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no conversion in whole or in part of Base Rate
Loans to Eurodollar Rate Loans and no continuation in whole or in part of
Eurodollar Rate Loans upon the expiration of any applicable Interest Period
shall be permitted at any time at which (i) a Default or an Event of Default
shall have occurred and be continuing or (ii) the continuation of, or conversion
into, a Eurodollar Rate Loan would violate any provision of Section 2.14
(Special Provisions Governing Eurodollar Rate Loans). If, within the time period
required under the terms of this Section 2.11, the Administrative Agent does not
receive a Notice of Conversion or Continuation from the Borrower containing a
permitted election to continue any Eurodollar Rate Loans for an additional
Interest Period or to convert any such Loans, then, upon the expiration of the
applicable Interest Period, such Loans shall be automatically converted to Base
Rate Loans; provided, further that if any Notice of Conversion or Continuation
(i) fails to specify whether the applicable Loans shall be converted to or
continued as Base Rate Loans or as Eurodollar Rate Loans, such Loans shall be
converted to or continued as Base Rate Loans and (ii) in the case of a
conversion to or a continuation of Eurodollar Rate Loans, fails to indicate the
term of the applicable Interest Period, such Interest Period shall be deemed to
be for a one-month period. Each Notice of Conversion or Continuation shall be
irrevocable.

Section 2.12        Fees

(a)        Unused Commitment Fee. The Borrower agrees to pay to each Revolving
Credit Lender a commitment fee (the “Unused Commitment Fee”) equal to such
Lender’s Ratable Portion of (i) the average daily undrawn portion of the
aggregate Revolving Credit Commitments for the applicable Payment Period without
giving effect to any outstanding Swing Loans during such Payment Period (the
“Average Unused Commitments”) multiplied by (ii) a rate equal to 0.50% per annum
or, if the Average Unused Commitments for such Payment Period are less than 50%
of the average daily Revolving Credit Commitments for such Payment Period, a
rate equal to 0.375% per annum; provided, that any Unused Commitment Fee owing
to a Revolving Credit Lender which is a Non-Funding Lender may be withheld by
the Administrative Agent acting upon the written direction of the Borrower for
so long as such Lender remains a Non-Funding Lender. The Unused Commitment Fee
shall be payable in arrears (x) on the first Business Day of each Fiscal
Quarter, commencing on the first such Business Day following the Restatement
Date and (y) on the Revolving Credit Termination Date. The Unused Commitment Fee
shall be calculated on the basis of a year of 360 days, in each case, for the
actual number of days (including the first day but excluding the last day) in
the Payment Period for which such Unused Commitment Fee is payable.

(b)        Letter of Credit Fees. The Borrower agrees to pay the following
amounts with respect to Letters of Credit issued by any Issuer:

(i)        to the Administrative Agent for the account of each Issuer of a
Letter of Credit, with respect to each Letter of Credit issued by such Issuer,
an issuance fee equal to 0.25% per annum of the maximum undrawn face amount of
such Letters of Credit (or such other amount as agreed with such Issuer),
payable in arrears (A) on the first Business Day of each Fiscal Quarter,
commencing on the first such Business Day following the issuance of such Letter
of Credit and (B) on the Revolving Credit Termination Date;

(ii)        to the Administrative Agent for the ratable benefit of the Revolving
Credit Lenders, with respect to each Letter of Credit, a fee accruing in Dollars
at a rate per annum equal to the Applicable Margin for Revolving Loans that are
Eurodollar Rate Loans on the maximum undrawn face amount of such Letter of
Credit,

 

59



--------------------------------------------------------------------------------

payable in arrears (A) on the first Business Day of each Fiscal Quarter,
commencing on the first such Business Day following the issuance of such Letter
of Credit and (B) on the Revolving Credit Termination Date; provided, however,
that during the continuance of an Event of Default, such fee shall be increased
by two percent per annum (instead of, and not in addition to, any increase
pursuant to Section 2.10(c) (Interest)) and shall be payable on demand;
provided, further, that any such fee owing to a Revolving Credit Lender which is
a Non-Funding Lender may be withheld by the Administrative Agent acting upon the
written direction of the Borrower for so long as such Lender remains a
Non-Funding Lender; and

(iii)        to the Issuer of any Letter of Credit, with respect to the
issuance, amendment or transfer of each Letter of Credit and each drawing made
thereunder, documentary and processing charges in accordance with such Issuer’s
standard schedule for such charges in effect at the time of issuance, amendment,
transfer or drawing, as the case may be.

(c)        Additional Fees. The Borrower has agreed to pay to the Administrative
Agent and the Arranger additional fees, in the amounts and on the dates for
payment as separately agreed between the Borrower, the Administrative Agent and
such Arranger.

Section 2.13        Payments and Computations

(a)        The Borrower shall make each payment hereunder (including fees and
expenses) not later than 1:00 p.m. (New York time) on the day when due, in
Dollars to the Administrative Agent or the Swing Loan Lender, as applicable, at
its address referred to in Section 11.8 (Notices, Etc.) in immediately available
funds without set-off or counterclaim. The Administrative Agent shall promptly
thereafter cause to be distributed immediately available funds relating to the
payment of principal, interest or fees to the Lenders, in accordance with the
application of payments set forth in clause (f) or (g) below, as applicable, for
the account of their respective Applicable Lending Offices; provided, however,
that amounts payable pursuant to Section 2.15 (Capital Adequacy), Section 2.16
(Taxes) or Section 2.14(c) or (d) (Special Provisions Governing Eurodollar Rate
Loans) shall be paid only to the affected Lender or Lenders and amounts payable
with respect to Swing Loans shall be paid only to the Swing Loan Lender.
Payments received by the Administrative Agent after 1:00 p.m. (New York time)
shall be deemed to be received on the next Business Day (in the Administrative
Agent’s sole discretion).

(b)        All computations of interest and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest and fees are payable. Each
determination by the Administrative Agent of a rate of interest hereunder shall
be conclusive and binding for all purposes, absent manifest error.

(c)         Each payment by the Borrower of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation shall be made in the currency in
which such Loan was made, such Letter of Credit issued or such cost, expense or
other Obligation was incurred; provided, however, that (i) the Letter of Credit
Reimbursement Agreement for a Letter of Credit may specify another currency for
the Reimbursement Obligation in respect of such Letter of Credit and (ii) other
than for payments in respect of a Loan or Reimbursement Obligation, Loan
Documents duly executed by the Administrative Agent may specify other currencies
of payment for Obligations created by or directly related to such Loan Document.

 

60



--------------------------------------------------------------------------------

(d)        Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of payment of interest or fees, as the case may
be; provided, however, that if such extension would cause payment of interest on
or principal of any Eurodollar Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day. Unless a
Eurodollar Rate Loan is then due, all repayments of (i) any Revolving Loans
shall be applied as follows: first, to repay such Loans outstanding as Base Rate
Loans and then, to repay such Loans outstanding as Eurodollar Rate Loans, with
those Eurodollar Rate Loans having earlier expiring Eurodollar Interest Periods
being repaid prior to those having later expiring Eurodollar Interest Periods,
and (ii) any Term Loans shall be applied pro rata to repay such Loans
outstanding as Base Rate Loans and Eurodollar Rate Loans.

(e)        Unless the Administrative Agent shall have received notice from the
Borrower to the Lenders prior to the date on which any payment is due hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon (at the Federal Funds
Rate for the first Business Day and, thereafter, at the rate applicable to Base
Rate Loans) for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent.

(f)        Except for payments and other amounts received by the Administrative
Agent and applied in accordance with the provisions of clause (g) below (or
required to be applied in accordance with Section 2.9(c) (Mandatory Prepayments)
or Section 2.18 (Discounted Voluntary Prepayments)), all payments and any other
amounts received by the Administrative Agent from or for the benefit of the
Borrower shall be applied as follows: first, to pay principal of, and interest
on, any portion of the Loans the Administrative Agent may have advanced pursuant
to the express provisions of this Agreement on behalf of any Lender, for which
the Administrative Agent has not then been reimbursed by such Lender or the
Borrower, second, to pay all other Obligations then due and payable and third,
as the Borrower so designates. Payments in respect of Swing Loans received by
the Administrative Agent shall be distributed to the Swing Loan Lender; payments
in respect of Revolving Loans received by the Administrative Agent shall be
distributed to each Revolving Credit Lender in accordance with such Lender’s
Ratable Portion of the Revolving Credit Commitments; payments in respect of the
Term Loans received by the Administrative Agent shall be distributed to each
applicable Term Loan Lender in accordance with such Lender’s Ratable Portion of
the Term Loans except as otherwise specified in Section 2.9(e) (Declining
Lenders) or Section 2.18 (Discounted Voluntary Prepayments); and all payments of
fees and all other payments in respect of any other Obligation shall be
allocated among such of the Lenders and Issuers as are entitled thereto and, for
such payments allocated to the Lenders, in proportion to their respective
Ratable Portions.

(g)        The Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Obligations and any
proceeds of Collateral after the occurrence and during the continuance of an
Event of Default and agrees that, notwithstanding the provisions of
Section 2.9(c) (Mandatory Prepayments) and clause (f) above, each Agent may,
and, upon either (A) the written direction of the Requisite Lenders or (B) the

 

61



--------------------------------------------------------------------------------

acceleration of the Obligations pursuant to Section 9.2 (Remedies) shall,
deliver a blockage notice to each Deposit Account Bank for each Approved Deposit
Account and apply, all payments in respect of any Secured Obligations and all
funds on deposit in any Cash Collateral Account (including all proceeds arising
from a Reinvestment Event that are held in the Cash Collateral Account pending
application of such proceeds as specified in a Reinvestment Notice) and all
other proceeds of Collateral in the following order:

(i)        first, to pay interest on and then principal of any portion of the
Revolving Loans that the Administrative Agent may have advanced on behalf of any
Lender for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower;

(ii)        second, to pay Secured Obligations (other than Secured Hedging
Obligations and Cash Management Obligations) in respect of any expense
reimbursements or indemnities then due to the Agents;

(iii)        third, to pay Secured Obligations (other than Secured Hedging
Obligations and Cash Management Obligations) in respect of any expense
reimbursements or indemnities then due to the Lenders and the Issuers;

(iv)        fourth, to pay Secured Obligations (other than Secured Hedging
Obligations and Cash Management Obligations) in respect of any fees then due to
the Administrative Agent, the Collateral Agent, the Lenders and the Issuers;

(v)        fifth, to pay interest then due and payable in respect of the Loans
and Reimbursement Obligations;

(vi)        sixth, to pay or prepay principal amounts on the Loans and
Reimbursement Obligations and to provide cash collateral for outstanding Letter
of Credit Undrawn Amounts in the manner described in Section 9.3 (Action in
respect of Letters of Credit), Secured Hedging Obligations and Cash Management
Obligations, ratably to the aggregate principal amount of such Loans,
Reimbursement Obligations and Letter of Credit Undrawn Amounts, Secured Hedging
Obligations and Cash Management Obligations; and

(vii)        seventh, to the ratable payment of all other Secured Obligations;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) above, the available funds
being applied with respect to any such Secured Obligation (unless otherwise
specified in such clause) shall be allocated to the payment of such Secured
Obligation ratably, based on the proportion of the Administrative Agent’s and
each Lender’s or Issuer’s interest in the aggregate outstanding Secured
Obligations described in such clauses; provided, however, that payments that
would otherwise be allocated to the Revolving Credit Lenders shall be allocated
first to repay Swing Loans until such Loans are repaid in full and then to repay
the Revolving Loans The order of priority set forth in clauses (i), (ii), (iii),
(iv), (v), (vi) and (vii) above may at any time and from time to time be changed
by the agreement of the Requisite Lenders without necessity of notice to or
consent of or approval by the Borrower, any Secured Party that is not a Lender
or Issuer or by any other Person that is not a Lender or Issuer; provided,
however, that the order of priority set forth in clauses (v), (vi) and
(vii) shall not be changed without the prior consent of each Lender adversely
affected thereby. The order of priority set forth in clauses (i), (ii),
(iii) and (iv) above may be changed only with the prior written consent of

 

62



--------------------------------------------------------------------------------

the Administrative Agent in addition to that of the Requisite Lenders.

Section 2.14        Special Provisions Governing Eurodollar Rate Loans

(a)        Determination of Interest Rate

The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans shall be
determined by the Administrative Agent pursuant to the procedures set forth in
the definition of “Eurodollar Rate.” The Administrative Agent’s determination
shall be presumed to be correct absent manifest error and shall be binding on
the Borrower.

(b)        Interest Rate Unascertainable, Inadequate or Unfair

In the event that (i) the Administrative Agent determines that adequate and fair
means do not exist for ascertaining the applicable interest rates by reference
to which the Eurodollar Rate then being determined is to be fixed or (ii) the
Requisite Lenders notify the Administrative Agent that the Eurodollar Rate for
any Interest Period will not adequately reflect the cost to the Lenders of
making or maintaining such Loans for such Interest Period, the Administrative
Agent shall forthwith so notify the Borrower and the Lenders, whereupon each
Eurodollar Loan shall automatically, on the last day of the current Interest
Period for such Loan, convert into a Base Rate Loan and the obligations of the
Lenders to make Eurodollar Rate Loans or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Borrower that the Requisite Lenders have determined that the
circumstances causing such suspension no longer exist.

(c)        Increased Costs

If at any time any Lender determines that the introduction of, or any change in
or in the interpretation of, any law, treaty or governmental rule, regulation or
order (other than any change by way of imposition or increase of reserve
requirements included in determining the Eurodollar Rate) or the compliance by
such Lender with any guideline, request or directive from any central bank or
other Governmental Authority (whether or not having the force of law), shall
have the effect of increasing the cost to such Lender of agreeing to make or
making, funding or maintaining any Eurodollar Rate Loans, then the Borrower
shall from time to time, upon demand by such Lender (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.

(d)        Illegality

Notwithstanding any other provision of this Agreement, if any Lender determines
that the introduction of, or any change in or in the interpretation of, any law,
treaty or governmental rule, regulation or order after the date of this
Agreement shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to make Eurodollar Rate Loans or to continue to fund or maintain
Eurodollar Rate Loans, then, on notice thereof and demand therefor by such
Lender to the Borrower through the Administrative Agent, (i) the obligation of
such Lender to make or to continue Eurodollar Rate Loans and to convert Base
Rate Loans into Eurodollar Rate Loans shall be suspended, and each such Lender
shall make a Base Rate Loan as part of any requested

 

63



--------------------------------------------------------------------------------

Borrowing of Eurodollar Rate Loans and (ii) if the affected Eurodollar Rate
Loans are then outstanding, the Borrower shall immediately convert each such
Loan into a Base Rate Loan. If, at any time after a Lender gives notice under
this clause (d), such Lender determines that it may lawfully make Eurodollar
Rate Loans, such Lender shall promptly give notice of that determination to the
Borrower and the Administrative Agent, and the Administrative Agent shall
promptly transmit the notice to each other Lender. The Borrower’s right to
request, and such Lender’s obligation, if any, to make Eurodollar Rate Loans
shall thereupon be restored.

(e)        Breakage Costs

In addition to all amounts required to be paid by the Borrower pursuant to
Section 2.10 (Interest), the Borrower shall compensate each Lender, upon demand,
for all actual losses, expenses and liabilities (including any actual loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Lender’s Eurodollar
Rate Loans to the Borrower but excluding any loss of the Applicable Margin on
the relevant Loans) that such Lender may sustain (i) if for any reason (other
than solely by reason of such Lender being a Non-Funding Lender) a proposed
Borrowing, conversion into or continuation of Eurodollar Rate Loans does not
occur on a date specified therefor in a Notice of Borrowing or a Notice of
Conversion or Continuation given by the Borrower or in a telephonic request by
it for borrowing or conversion or continuation or a successive Interest Period
does not commence after notice therefor is given pursuant to Section 2.11
(Conversion/Continuation Option), (ii) if for any reason any Eurodollar Rate
Loan is prepaid (including mandatorily pursuant to Section 2.9 (Mandatory
Prepayments)) on a date that is not the last day of the applicable Interest
Period, (iii) as a consequence of a required conversion of a Eurodollar Rate
Loan to a Base Rate Loan as a result of any of the events indicated in clause
(d) above or (iv) as a consequence of any failure by the Borrower to repay
Eurodollar Rate Loans when required by the terms hereof. The Lender making
demand for such compensation shall deliver to the Borrower concurrently with
such demand a written statement as to such losses, expenses and liabilities, and
this statement shall be conclusive as to the amount of compensation due to such
Lender, absent manifest error.

Section 2.15        Capital Adequacy

If at any time any Lender determines that (a) the adoption of, or any change in
or in the interpretation of, any law, treaty or governmental rule, regulation or
order after the date of this Agreement regarding capital adequacy,
(b) compliance with any such law, treaty, rule, regulation or order or
(c) compliance with any guideline or request or directive from any central bank
or other Governmental Authority (whether or not having the force of law) shall
have the effect of reducing the rate of return on such Lender’s (or any
corporation controlling such Lender’s) capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change, compliance or interpretation, then, upon demand from time
to time by such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to
such amounts submitted to the Borrower and the Administrative Agent by such
Lender shall be conclusive and binding for all purposes absent manifest error.

Section 2.16        Taxes

(a)        Except as otherwise provided in this Section 2.16, any and all
payments

 

64



--------------------------------------------------------------------------------

by any Loan Party under each Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of each Lender, each Issuer and the Administrative
Agent (A) taxes measured by its net income, and franchise taxes imposed on it,
and similar taxes imposed by the jurisdiction (or any political subdivision
thereof) under the laws of which such Lender, such Issuer or the Administrative
Agent (as the case may be) is organized and (B) any U.S. withholding taxes
payable with respect to payments under the Loan Documents under laws (including
any statute, treaty or regulation) in effect on the Effective Date (or, in the
case of (x) an Eligible Assignee, the date of the Assignment and Acceptance,
(y) a successor Administrative Agent, the date of the appointment of such
Administrative Agent, and (z) a successor Issuer, the date such Issuer becomes
an Issuer) applicable to such Lender, such Issuer or the Administrative Agent,
as the case may be, but not excluding any U.S. withholding taxes payable as a
result of any change in such laws occurring after the Effective Date (or the
date of such Assignment and Acceptance or the date of such appointment of such
Administrative Agent or the date such Issuer becomes an Issuer) and (ii) in the
case of each Lender or each Issuer, taxes measured by its net income, and
franchise taxes imposed on it as a result of a present or former connection
between such Lender or such Issuer (as the case may be) and the jurisdiction of
the Governmental Authority imposing such tax or any taxing authority thereof or
therein (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If any
Taxes shall be required by law to be deducted from or in respect of any sum
payable under any Loan Document to any Lender, any Issuer or the Administrative
Agent (w) the sum payable shall be increased as may be necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.16, such Lender, such Issuer or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (x) the relevant Loan
Party shall make such deductions, (y) the relevant Loan Party shall pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable law and (z) the relevant Loan Party shall deliver to
the Administrative Agent evidence of such payment.

(b)        In addition, each Loan Party agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document (collectively, “Other Taxes”).

(c)        Each Loan Party shall, jointly and severally, indemnify each Lender,
each Issuer and the Administrative Agent for the full amount of Taxes and Other
Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.16) paid by such Lender, such Issuer or the
Administrative Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender,
such Issuer or the Administrative Agent (as the case may be) makes written
demand therefor.

(d)        Within 30 days after the date of any payment of Taxes or Other Taxes
by any Loan Party, the Borrower shall furnish to the Administrative Agent, at
its address referred to in Section 11.8 (Notices, Etc.), the original or a
certified copy of a receipt evidencing payment thereof.

 

65



--------------------------------------------------------------------------------

(e)        Without prejudice to the survival of any other agreement of any Loan
Party hereunder or under the Guaranty, the agreements and obligations of such
Loan Party contained in this Section 2.16 shall survive the payment in full of
the Secured Obligations.

(f)        (i) Each Non-U.S. Lender that is entitled to an exemption from U.S.
withholding tax, or that is subject to such tax at a reduced rate under an
applicable tax treaty, shall (u) on or prior to the Effective Date in the case
of each Non-U.S. Lender that is a signatory to the Existing Credit Agreement,
(v) on or prior to the Restatement Date in the case of each Non-U.S. Lender that
is a signatory to the Restated Credit Agreement, (w) on or prior to the date of
the Assignment and Acceptance pursuant to which such Non-U.S. Lender becomes a
Lender, the date a successor Issuer becomes an Issuer, or the date a successor
Administrative Agent becomes the Administrative Agent hereunder, (x) on or prior
to the date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it to the Borrower and the
Administrative Agent, and (z) to the extent it may lawfully do so, from time to
time if requested by the Borrower or the Administrative Agent, provide the
Administrative Agent and the Borrower with two completed originals of each of
the following, as applicable:

(A)        Form W-8ECI (claiming exemption from U.S. withholding tax because the
income is effectively connected with a U.S. trade or business) or any successor
form;

(B)        Form W-8BEN (claiming exemption from, or a reduction of, U.S.
withholding tax under an income tax treaty) or any successor form;

(C)        in the case of a Non-U.S. Lender claiming exemption under Sections
871(h) or 881(c) of the Code, a Form W-8BEN (claiming exemption from U.S.
withholding tax under the portfolio interest exemption) or any successor form;
or

(D)        any other applicable form, certificate or document prescribed by the
IRS certifying as to such Non-U.S. Lender’s entitlement to such exemption from
U.S. withholding tax or reduced rate with respect to all payments to be made to
such Non-U.S. Lender under the Loan Documents.

Unless the Borrower and the Administrative Agent have received forms or other
documents satisfactory to them indicating that payments under any Loan Document
to or for a Non-U.S. Lender are not subject to U.S. withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Loan
Parties and the Administrative Agent shall withhold amounts required to be
withheld by applicable Requirements of Law from such payments at the applicable
statutory rate.

(ii)        Each U.S. Lender shall (u) on or prior to the Effective Date in the
case of each U.S. Lender that is a signatory to the Existing Credit Agreement,
(v) on or prior to the Restatement Date in the case of each U.S. Lender that is
a signatory hereto, (w) on or prior to the date of the Assignment and Acceptance
pursuant to which such U.S. Lender becomes a Lender, the date a successor Issuer
becomes an Issuer or the date a successor Administrative Agent becomes the
Administrative Agent hereunder, (x) on or prior to the date on which any such
form or certification expires or becomes obsolete, (y) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it to the Borrower and the Administrative Agent, and

 

66



--------------------------------------------------------------------------------

(z) from time to time if requested by the Borrower or the Administrative Agent,
provide the Administrative Agent and the Borrower with two completed originals
of Form W-9 (certifying that such U.S. Lender is entitled to an exemption from
U.S. backup withholding tax) or any successor form. Solely for purposes of this
Section 2.16(f), a U.S. Lender shall not include a Lender, an Issuer or an
Administrative Agent that may be treated as an exempt recipient based on the
indicators described in Treasury Regulation section 1.6049-4(c)(1)(ii).

(g)        Any Lender claiming any additional amounts payable pursuant to this
Section 2.16 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that would be payable or may
thereafter accrue and would not, in the sole determination of such Lender, be
otherwise disadvantageous to such Lender.

Section 2.17        Substitution of Lenders

(a)        In the event that (i)(A) any Lender makes a claim under
Section 2.14(c) (Increased Costs) or Section 2.15 (Capital Adequacy), (B) it
becomes illegal for any Lender to continue to fund or make any Eurodollar Rate
Loan and such Lender notifies the Borrower pursuant to Section 2.14(d)
(Illegality), (C) any Loan Party is required to make any payment pursuant to
Section 2.16 (Taxes) that is attributable to a particular Lender or (D) any
Lender becomes a Non-Funding Lender, (ii) in the case of clause (i)(A) above, as
a consequence of increased costs in respect of which such claim is made, the
effective rate of interest payable to such Lender under this Agreement with
respect to its Loans materially exceeds the effective average annual rate of
interest payable to the Requisite Lenders under this Agreement and (iii) in the
case of clause (i)(A),(B) and (C) above, Lenders holding at least 75% of the
aggregate amount of the Commitments and the outstanding Term Loans are not
subject to such increased costs or illegality, payment or proceedings (any such
Lender, an “Affected Lender”), the Borrower may substitute any Lender and, if
reasonably acceptable to the Administrative Agent, any other Eligible Assignee
(a “Substitute Institution”) for such Affected Lender hereunder, after delivery
of a written notice (a “Substitution Notice”) by the Borrower to the
Administrative Agent and the Affected Lender within a reasonable time (in any
case not to exceed 90 days) following the occurrence of any of the events
described in clause (i) above that the Borrower intends to make such
substitution; provided, however, that, if more than one Lender claims increased
costs, illegality or right to payment arising from the same act or condition and
such claims are received by the Borrower within 30 days of each other, then the
Borrower may substitute all, but not (except to the extent the Borrower has
already substituted one of such Affected Lenders before the Borrower’s receipt
of the other Affected Lenders’ claim) less than all, Lenders making such claims.

(b)        If the Substitution Notice was properly issued under this
Section 2.17, the Affected Lender shall sell, and the Substitute Institution
shall purchase, all rights and claims of such Affected Lender under the Loan
Documents and the Substitute Institution shall assume, and the Affected Lender
shall be relieved of, the Affected Lender’s Revolving Credit Commitments and all
other prior unperformed obligations of the Affected Lender under the Loan
Documents (other than in respect of any damages (which pursuant to Section 11.5
(Limitations of Liability), do not include exemplary or punitive damages, to the
extent permitted by applicable law) in respect of any such unperformed
obligations). Such purchase and sale (and the corresponding assignment of all
rights and claims hereunder) shall be recorded in the Register maintained by the
Administrative Agent and shall be effective on (and not earlier than) the later

 

67



--------------------------------------------------------------------------------

of (i) the receipt by the Affected Lender of its Ratable Portion of the
Revolving Credit Outstandings, the Term Loans, together with any other
Obligations owing to it, (ii) the receipt by the Administrative Agent of an
agreement in form and substance satisfactory to it and the Borrower whereby the
Substitute Institution shall agree to be bound by the terms hereof and (ii) the
payment in full to the Affected Lender in cash of all fees, unreimbursed costs
and expenses and indemnities accrued and unpaid through such effective date.
Upon the effectiveness of such sale, purchase and assumption, the Substitute
Institution shall become a “Lender” hereunder for all purposes of this Agreement
having a Commitment and holding outstanding Term Loans in the amount of such
Affected Lender’s Commitment and outstanding Term Loans assumed by it and such
Commitment and outstanding Term Loans of the Affected Lender shall be
terminated; provided, however, that all indemnities under the Loan Documents
shall continue in favor of such Affected Lender.

(c)        Each Lender agrees that, if it becomes an Affected Lender and its
rights and claims are assigned hereunder to a Substitute Institution pursuant to
this Section 2.17, it shall execute and deliver to the Administrative Agent an
Assignment and Acceptance to evidence such assignment, together with any Note
(if such Loans are evidenced by a Note) evidencing the Loans subject to such
Assignment and Acceptance; provided, however, that the failure of any Affected
Lender to execute an Assignment and Acceptance shall not render such assignment
invalid.

Section 2.18        Discounted Voluntary Prepayments

(a)        Notwithstanding anything to the contrary contained in Section 2.8
(Voluntary Prepayments) or any other provision of this Agreement, subject to the
terms and conditions set forth or referred to below, the Borrower may from time
to time, at its discretion, prepay any Class of Term Loans at less than par
value thereof (each, a “Discounted Prepayment Offer”), each such Discounted
Prepayment Offer to be managed exclusively by the Auction Manager, so long as
each of the following conditions are satisfied:

(i)        each Discounted Prepayment Offer shall be conducted in accordance
with the procedures, terms and conditions set forth in this Section 2.18 and the
Auction Procedures;

(ii)        no Default or Event of Default shall have occurred and be continuing
on the date of the delivery of any Auction Notice or at the time of prepayment
of any Term Loans in connection with any Discounted Prepayment Offer;

(iii)        the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans that the Borrower shall offer to prepay in all
Discounted Prepayment Offers pursuant to this Section 2.18 shall be in
increments of not less than $10,000,000 for any Class of Term Loans in any
Discounted Prepayment Office (or the remaining amount of the Discounted
Prepayment Offers permitted pursuant to clause (iv) below, if less than
$10,000,000) (or such lesser amount as agreed to by the Administrative Agent in
its sole discretion);

(iv)        the aggregate amount to be paid in connection with such Discounted
Prepayment Offer, together with the aggregate amount paid by the Borrower to
prepay Term Loans pursuant to this Section 2.18 prior to such Discounted
Prepayment Offer, shall not exceed $100,000,000;

(v)        all Term Loans so prepaid by the Borrower shall automatically

 

68



--------------------------------------------------------------------------------

be cancelled and retired by the Borrower on the applicable settlement date (and,
for the avoidance of doubt, may not be reborrowed);

(vi)        no more than one Discounted Prepayment Offer may be ongoing at any
one time and no more than four Discounted Prepayment Offers may be made in any
one Fiscal Year of the Borrower;

(vii)        the Borrower represents and warrants that, at the commencement and
settlement of the Discounted Prepayment Offer, none of the Borrower or any of
its Subsidiaries has any material non-public information with respect to the
Borrower or any of its Subsidiaries or Affiliates that either (A) has not been
disclosed to the Lenders (other than Lenders that do not wish to receive such
information with respect to the Borrower, any of its Subsidiaries or Affiliates)
prior to such time or (B) if not disclosed to the Lenders, could reasonably be
expected to have a material effect upon, or otherwise be material, (1) to a
Lender’s decision to participate in any Discounted Prepayment Offer or (2) to
the market price of the Term Loans subject to such Discounted Prepayment Offer;

(viii)        after giving effect to any prepayment of Term Loans pursuant to
this Section 2.18, the aggregate amount of the Borrower’s cash and Cash
Equivalents and the Available Credit shall equal at least $50,000,000;

(ix)        at the time of any prepayment of Term Loans and after giving effect
thereto, the Borrower shall be in pro forma compliance with each covenant set
forth in Article V (Financial Covenants) hereof;

(x)        the Auction Manager and the Administrative Agent shall have received
evidence reasonably satisfactory to them that, after giving effect to any
prepayment of Term Loans pursuant to this Section 2.18, no downgrade (including
no change in outlook) in any Ratings would result therefrom; and

(xi)        at the time of the consummation of each purchase of Term Loans
through a Discounted Prepayment Offer, the Borrower shall have delivered to the
Auction Manager and the Administrative Agent an officer’s certificate of a
Responsible Officer certifying as to compliance with preceding clauses (ii),
(vii), (viii), (ix) and (x).

(b)        The Borrower must terminate any Discounted Prepayment Offer if it
fails to satisfy one or more of the conditions set forth above which are
required to be satisfied at the time at which the Term Loans would have been
prepaid pursuant to such Discounted Prepayment Offer. If the Borrower commences
any Discounted Prepayment Offer (and all relevant requirements set forth above
which are required to be satisfied at the time of the commencement of such
Discounted Prepayment Offer have in fact been satisfied), and if at such time of
commencement the Borrower reasonably believes that all required conditions set
forth above which are required to be satisfied at the time of the consummation
of such Discounted Prepayment Offer shall be satisfied, then the Borrower shall
have no liability to any Term Lender or any other Person for any termination of
such Discounted Prepayment Offer as a result of its failure to satisfy one or
more of the conditions set forth above which are required to be satisfied at the
time which otherwise would have been the time of consummation of such Discounted
Prepayment Offer, and any such failure shall not result in any Default or Event
of Default hereunder. With respect to all prepayments of Term Loans made by the
Borrower pursuant to this Section 2.18, the Borrower shall pay on the settlement
date of each such prepayment all accrued

 

69



--------------------------------------------------------------------------------

and unpaid interest (except to the extent otherwise set forth in the relevant
Auction Procedures), if any, on the prepaid Term Loans up to the settlement date
of such prepayment.

(c)        All loan prepayments conducted pursuant to Discounted Prepayment
Offers shall not constitute voluntary or mandatory prepayments for purposes of
Sections 2.8 and 2.9 hereof, but Term Loans prepaid pursuant to this
Section 2.18 shall be applied, on a pro rata basis among all participating Term
Loans of each applicable Class to ratably reduce the remaining installments of
the outstanding principal amount of such Term Loans.

(d)        Immediately upon a prepayment of the Term Loans pursuant to this
Section 2.18 (x) such Term Loans and all rights and obligations as a Lender
related thereto shall for all purposes (including under this Agreement, the
other Loan Documents and otherwise) be deemed to be irrevocably prepaid,
terminated, extinguished, cancelled and of no further force and effect and the
Borrower shall neither obtain nor have any rights as a Lender hereunder or under
the other Loan Documents by virtue of such payment and (y) the Borrower shall
take all actions necessary to cause such Term Loans to be extinguished or
otherwise cancelled in its books and records in accordance with GAAP.

(e)        The Auction Manager acting in its capacity as such hereunder shall be
entitled to the benefits of the provisions of Article X (Administrative Agent)
and Section 11.3 (Costs and Expenses) and 11.4 (Indemnities) to the same extent
as if each reference therein to the “Administrative Agent” were a reference to
the Auction Manager, and the Administrative Agent shall cooperate with the
Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Discounted Prepayment Offer.

ARTICLE III

CONDITIONS TO LOANS AND LETTERS OF CREDIT

Section 3.1        Conditions Precedent to Effectiveness

The obligation of each Lender to make the Term Loans requested to be made by it
on the Restatement Date shall not become effective until the date (the
“Restatement Date”) on which each of the following conditions precedent is
satisfied or waived in accordance with Section 11.1 (Amendments, Waivers, Etc.)
of each of the following conditions precedent:

(a)        Certain Documents. The Administrative Agent shall have received on or
prior to the Restatement Date (and, to the extent any Borrowing of any
Eurodollar Rate Loans is requested to be made on the Restatement Date, in
respect of the Notice of Borrowing for such Eurodollar Rate Loans, at least one
Business Day prior to the Restatement Date) each of the following, each dated
the Restatement Date unless otherwise indicated or agreed to by the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent and in sufficient copies for each Lender:

(i)        the Amendment Agreement, duly executed and delivered by the Borrower
and, for the account of each Lender requesting the same, a Note of the Borrower
conforming to the requirements set forth herein;

(ii)        the Reaffirmation Agreement, duly executed by the Borrower and each
Guarantor;

 

70



--------------------------------------------------------------------------------

(iii)        a favorable opinion of Alston & Bird, LLP, counsel to the Loan
Parties, addressed to the Administrative Agent, the Collateral Agent and the
Lenders and in form satisfactory to the Administrative Agent, addressed to the
Administrative Agent, the Collateral Agent and the Lenders and addressing such
other matters as any Lender through the Administrative Agent may reasonably
request;

(iv)        a copy of the articles or certificate of incorporation (or
equivalent Constituent Document) of each Loan Party, certified as of the
Effective Date by the Secretary of State of the state of organization of such
Loan Party, together with certificates of such official attesting to the good
standing of each such Loan Party; provided that, in lieu of delivery of each of
the documents set forth in this clause (iv), each applicable Loan Party may
deliver a certificate executed by the President or any Vice President of such
Loan Party certifying that there have been no material amendments to those
documents previously delivered to the Administrative Agent on the Effective Date
pursuant to Section 3.1(a)(vii) of the Existing Credit Agreement.

(v)        a certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying (A) the names and true signatures of each officer of such Loan
Party that has been authorized to execute and deliver any Loan Document or other
document required hereunder to be executed and delivered by or on behalf of such
Loan Party, (B) the by-laws (or equivalent Constituent Document) of such Loan
Party as in effect on the date of such certification, (C) the resolutions of
such Loan Party’s board of directors (or equivalent governing body) approving
and authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and (D) that there have been no
changes in the certificate of incorporation (or equivalent Constituent Document)
of such Loan Party from the certificate of incorporation (or equivalent
Constituent Document) delivered pursuant to clause (iv) above; provided that, in
lieu of delivery of each of the documents set forth in this clause (v), each
applicable Loan Party may deliver a certificate executed by the President or any
Vice President of such Loan Party certifying that there have been no material
amendments to those documents previously delivered to the Administrative Agent
on the Effective Date pursuant to Section 3.1(a)(viii) of the Existing Credit
Agreement.

(vi)        a certificate of the chief financial officer of the Borrower,
stating that the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent after giving effect to the incurrence of Indebtedness hereunder, the
application of the proceeds thereof in accordance with the terms of this
Agreement, the payment of all estimated legal, accounting and other fees related
thereto;

(vii)        a certificate of a Responsible Officer to the effect that (A) the
representations and warranties set forth in Article IV (Representations and
Warranties) and in the other Loan Documents shall be true and correct on and as
of the Restatement Date, (B) no Default or Event of Default shall exist or be
continuing on the Restatement Date after giving effect to the Borrowings
hereunder, (C) the making of the Loans on such date does not violate any
Requirement of Law on the date of or immediately following such date and is not
enjoined, temporarily, preliminarily or permanently, (D) each condition set
forth in Section 3.2(b) (Conditions Precedent to Each Loan and Letter of Credit)
and Section 3.1(h) has been satisfied, and (E) no litigation (except as set
forth on Schedule 4.7 (Litigation)) has been commenced against any Loan Party or
any of its Subsidiaries that would have a Material Adverse Effect;

 

71



--------------------------------------------------------------------------------

(b)        Fees and Expenses Paid. There shall have been paid to the
Administrative Agent, for the account of the Administrative Agent and the
Lenders, as applicable, all fees and expenses (including fees, disbursements and
other charges of counsel to the Administrative Agent and such other outside
counsel and advisors to the Administrative Agent) due and payable on or before
the Restatement Date (including all such fees due and payable as separately
agreed between the Borrower and the Administrative Agent).

(c)        Refinancing. Concurrently with the initial Borrowings hereunder, all
principal, premium, if any, interest, fees and other amounts due or outstanding
with respect to the Loans and the Revolving Credit Commitments (in each case as
defined in the Existing Credit Agreement) under the Existing Credit Agreement
shall have been paid in full. After giving effect to the 2011 Refinancing and
the other transactions contemplated hereby, the Borrower and its Subsidiaries
shall have no outstanding Indebtedness or preferred stock other than (i) the
Loans and other extensions of credit pursuant to this Agreement and (ii) the
Indebtedness set forth on Schedule 8.1 (Existing Indebtedness).

(d)        Debt Rating Condition. The Borrower shall have obtained and
maintained a public corporate credit rating from S&P and a public corporate
family rating from Moody’s, in each case with respect to the Borrower, and a
public rating of the Facilities by each of S&P and Moody’s.

(e)        Regulatory Compliance. The Administrative Agent shall have received,
at least five Business Days prior to the Restatement Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.

(f)        Litigation. There shall be no litigation, governmental,
administrative or judicial action, actual or threatened, that could reasonably
be expected to restrain, prevent or impose burdensome conditions on the 2011
Refinancing or the other transactions consummated on the Restatement Date.

Section 3.2        Conditions Precedent to Each Loan and Letter of Credit

The obligation of each Lender on any date (including the Restatement Date and
any Facility Increase Date) to make any Loan and of each Issuer on any date
(including the Restatement Date and any Facility Increase Date) to Issue any
Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:

(a)        Request for Borrowing or Issuance of Letter of Credit. With respect
to any Loan, the Administrative Agent shall have received a duly executed Notice
of Borrowing (or, in the case of Swing Loans, a duly executed Swing Loan
Request), and, with respect to any Letter of Credit, the Administrative Agent
and the Issuer shall have received a duly executed Letter of Credit Request.

(b)        Representations and Warranties; No Defaults. The following statements
shall be true on the date of such Loan or Issuance, both before and after giving
effect thereto and, in the case of any Loan, to the application of the proceeds
thereof:

(i)        the representations and warranties set forth in Article IV
(Representations and Warranties) and in the other Loan Documents shall be true
and correct on and as of the Effective Date and shall be true and correct in all
material

 

72



--------------------------------------------------------------------------------

respects on and as of any such date after the Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date; provided, however, that solely for
purposes of representations and warranties made on the Effective Date with
respect to the Acquired Business, such representations and warranties shall be
limited to the Specified Representations and the representations made by the
Seller with respect to the Acquired Business in the Purchase Agreement (but only
to the extent that the Borrower or its Affiliates has the right to terminate
their obligations under the Purchase Agreement as a result of a failure of such
representations in the Purchase Agreement to be true and correct); and;

(ii)         no Default or Event of Default shall have occurred and be
continuing.

(c)        No Legal Impediments. The making of the Loans or the Issuance of such
Letter of Credit on such date does not violate any Requirement of Law on the
date of or immediately following such Loan or Issuance of such Letter of Credit
and is not enjoined, temporarily, preliminarily or permanently.

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Borrower to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrower as to the matters specified in clause (b) above on the
date of the making of such Loan or the Issuance of such Letter of Credit.

Section 3.3        Determinations of Initial Borrowing Conditions

For purposes of determining compliance with the conditions specified in
Section 3.1 (Conditions Precedent to Term Loans), each Lender shall be deemed to
have consented to, approved, accepted or be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the Borrowing, borrowing of Swing
Loans or Issuance or deemed Issuance hereunder specifying its objection thereto
and such Lender shall not have made available to the Administrative Agent such
Lender’s Ratable Portion of such Borrowing or Swing Loans.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the Issuers and the Administrative Agent to enter into
this Agreement, the Borrower represents and warrants each of the following to
the Lenders, the Issuers and the Administrative Agent, on and as of the
Restatement Date and after giving effect to the transactions consummated on the
Restatement Date and the making of the Loans and the other financial
accommodations on the Restatement Date and on and as of each date as required by
Section 3.2(b)(i) (Conditions Precedent to Each Loan and Letter of Credit):

Section 4.1        Corporate Existence; Compliance with Law

 

73



--------------------------------------------------------------------------------

The Borrower and each of the Borrower’s Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified to do business as a foreign entity and in
good standing under the laws of each jurisdiction where such qualification is
necessary, except where the failure to be so qualified or in good standing would
not, in the aggregate, have a Material Adverse Effect, (c) has all requisite
power and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all applicable Requirements
of Law except where the failure to be in compliance would not, in the aggregate,
have a Material Adverse Effect and (f) has all necessary Permits from or by, has
made all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for Permits or filings that can be
obtained or made by the taking of ministerial action to secure the grant or
transfer thereof or the failure to obtain or make would not, in the aggregate,
have a Material Adverse Effect.

Section 4.2        Corporate Power; Authorization; Enforceable Obligations

(a)        The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party and the consummation of the 2011
Refinancing and the transactions contemplated thereby:

(i)        are within such Loan Party’s corporate, limited liability company,
partnership or other powers;

(ii)        have been or, at the time of delivery thereof pursuant to Article
III (Conditions To Loans And Letters Of Credit) will have been duly authorized
by all necessary action, including the consent of shareholders, partners and
members where required;

(iii)        do not and will not (A) contravene or violate such Loan Party’s or
any of its Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Loan Party (including Regulations T, U and
X of the Federal Reserve Board), or any order or decree of any Governmental
Authority or arbitrator applicable to such Loan Party, (C) conflict with or
result in the breach of, or constitute a default under, or result in or permit
the termination or acceleration of, any material Contractual Obligation or
Related Document of such Loan Party or any of its Subsidiaries or (D) result in
the creation or imposition of any Lien upon any property of such Loan Party or
any of its Subsidiaries, other than those in favor of the Secured Parties
pursuant to the Collateral Documents; and

(iv)        do not require the consent of, authorization by, approval of, notice
to, or filing or registration with, any Governmental Authority or any other
Person (other than those listed on Schedule 4.2(a) (Consents)) and such
consents, authorizations, approvals, notices, filings or registrations, if any,
will be, on or prior to the Restatement Date (except as set forth on Schedule
4.2(b), which schedule may be amended on or prior to the Restatement Date with
the consent of the Administrative Agent)), obtained or made, copies of which
will be delivered to the Administrative Agent on or prior to the Restatement
Date pursuant to Section 3.1 (Conditions Precedent to Term Loans), and each of
which on the Restatement Date will be in full force and effect and, with respect
to the Collateral, filings required to perfect the Liens created by the
Collateral Documents.

 

74



--------------------------------------------------------------------------------

(b)        This Agreement has been, and each of the other Loan Documents will
have been upon delivery thereof pursuant to the terms of this Agreement, duly
executed and delivered by each Loan Party party thereto. This Agreement is, and
the other Loan Documents will be, when delivered hereunder, the legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with its terms.

Section 4.3        Ownership of Borrower; Subsidiaries

(a)        All of the outstanding capital stock of the Borrower has been validly
issued, is fully paid and non-assessable. As of the Effective Date, no Stock of
the Borrower is subject to any option, warrant, right of conversion or purchase
or any similar right except as disclosed in the Disclosure Documents. As of the
Effective Date, there are no agreements or understandings to which the Borrower
is a party with respect to the voting, sale or transfer of any shares of Stock
of the Borrower or any agreement restricting the transfer or hypothecation of
any such shares.

(b)        Set forth on Schedule 4.3 (Ownership of Subsidiaries) is a complete
and accurate list showing, as of the Restatement Date, all Subsidiaries of the
Borrower and, as to each such Subsidiary, the jurisdiction of its organization,
the number of shares of each class of Stock authorized (if applicable), the
number outstanding on the Restatement Date and the number and percentage of the
outstanding shares of each such class owned (directly or indirectly) by the
Borrower. No Stock or any Subsidiary of the Borrower is subject to any
outstanding option, warrant, right of conversion or purchase of any similar
right. All of the outstanding Stock of each Subsidiary of the Borrower owned
(directly or indirectly) by the Borrower has been validly issued, is fully paid
and non-assessable (to the extent applicable) and is owned by the Borrower or a
Subsidiary of the Borrower, free and clear of all Liens (other than the Lien in
favor of the Secured Parties created pursuant to the Pledge and Security
Agreement), options, warrants, rights of conversion or purchase or any similar
rights. Neither the Borrower nor any such Subsidiary is a party to, or has
knowledge of, any agreement restricting the transfer or hypothecation of any
Stock of any such Subsidiary, other than the Loan Documents. Borrower does not
own or hold, directly or indirectly, any Stock of any Person other than such
Subsidiaries and Investments permitted by Section 8.3 (Investments).

Section 4.4        Financial Statements

(a)        The Historical Financial Statements fairly present the Consolidated
financial condition of the Borrower and its Subsidiaries as at such dates and
the Consolidated results of the operations of the Borrower and its Subsidiaries
for the period ended on such dates, as applicable, all in conformity with GAAP.

(b)        Neither the Borrower nor any of the Borrower’s Subsidiaries has any
material obligation, contingent liability or liability for taxes, long-term
leases or unusual forward or long-term commitment that is not reflected in the
Financial Statements referred to in clause (a) above or in the notes thereto and
not otherwise permitted by this Agreement.

(c)        The Projections have been prepared by the Borrower in light of the
past operations of its business and are based upon estimates and assumptions
stated therein, all of which the Borrower believes to be reasonable and fair in
light of current conditions and current facts known to the Borrower and, as of
the Restatement Date, reflect the Borrower’s good faith and reasonable estimates
of the future financial performance of the Borrower and its Subsidiaries and of
the other information projected therein for the periods set forth therein.

 

75



--------------------------------------------------------------------------------

(d)        The Historical Financial Statements have been prepared and reflect,
as of the respective dates indicated, the Consolidated financial condition of
the Borrower and its Subsidiaries.

Section 4.5        Material Adverse Change

Since December 31, 2009, there has been no Material Adverse Change and there
have been no events or developments that, in the aggregate, have had a Material
Adverse Effect.

Section 4.6        Solvency

Both before and after giving effect to (a) the extensions of credit under this
Agreement to be made on the Restatement Date or such other date as requested
hereunder, (b) the disbursement by the Borrower of the proceeds thereof as
contemplated by this Agreement, (c) the consummation of the 2011 Refinancing and
(d) the payment and accrual of all transaction costs in connection with the
foregoing, each Loan Party is Solvent.

Section 4.7        Litigation

There are no pending or, to the knowledge of the Borrower, threatened
liabilities, actions, investigations or proceedings affecting the Borrower or
any of its Subsidiaries before any court, Governmental Authority or arbitrator
other than those that, in the aggregate, would not have a Material Adverse
Effect. The performance of any action by any Loan Party required or contemplated
by any Loan Document or Related Document is not restrained or enjoined (either
temporarily, preliminarily or permanently).

Section 4.8        Taxes

(a)        All federal, state, local and foreign income and franchise and other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by the Borrower or any of its Tax Affiliates have been
filed with the appropriate Governmental Authorities in all jurisdictions in
which such Tax Returns are required to be filed, all such Tax Returns are true
and correct in all material respects, and all taxes, charges and other
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any fine, penalty, interest, late charge or loss may be
added thereto for non-payment thereof except where contested in good faith and
by appropriate proceedings if adequate reserves therefor have been established
on the books of the Borrower or such Tax Affiliate in conformity with GAAP. No
Tax Return is under audit or examination by any Governmental Authority and no
notice of such an audit or examination or any assertion of any claim for Taxes
has been given or made by any Governmental Authority. Proper and accurate
amounts have been withheld by the Borrower and each of its Tax Affiliates from
their respective employees for all periods in full and complete compliance with
the tax, social security and unemployment withholding provisions of applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities.

(b)        None of the Borrower or any of its Tax Affiliates has (i) executed or
filed with the IRS or any other Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for the filing
of any Tax Return or the assessment or collection of any charges, (ii) incurred
any obligation under any tax sharing agreement or arrangement other than those
of which the Administrative Agent has received a copy prior to the Effective
Date or (iii) been a member of an affiliated, combined or unitary group other
than the

 

76



--------------------------------------------------------------------------------

group of which the Borrower (or its Tax Affiliate) is the common parent.

Section 4.9        Full Disclosure

All information prepared or furnished by or on behalf of the Borrower in
connection with this Agreement, the 2011 Refinancing, the Related Documents or
the consummation of the Transactions, taken as a whole, including the
information contained in the Confidential Information Memorandum and in the
Disclosure Documents, does not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein or herein not misleading.

Section 4.10        Margin Regulations

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Federal Reserve Board), and no proceeds of any Loan will be used to purchase
or carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock in contravention of Regulation T, U
or X of the Federal Reserve Board.

Section 4.11        No Burdensome Restrictions; No Defaults

(a)        Neither the Borrower nor any Subsidiary of the Borrower is subject to
one or more charter or corporate restrictions that would, in the aggregate, have
a Material Adverse Effect.

(b)        Neither the Borrower nor any Subsidiary of the Borrower is in default
under or with respect to any Contractual Obligation owed by it and, to the
knowledge of the Borrower, no other party is in default under or with respect to
any Contractual Obligation owed to any Loan Party or to any Subsidiary of any
Loan Party, other than, in either case, those defaults that, in the aggregate,
would not have a Material Adverse Effect.

(c)        No Default or Event of Default has occurred and is continuing.

(d)        To the best knowledge of the Borrower, there are no Requirements of
Law applicable to any Loan Party or any Subsidiary of any Loan Party the
compliance with which by such Loan Party or such Subsidiary, as the case may be,
would, in the aggregate, have a Material Adverse Effect.

Section 4.12        Investment Company Act

None of the Borrower or any Subsidiary of the Borrower is (a) an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended.

Section 4.13        Use of Proceeds

The proceeds of the Term Loans made on the Restatement Date are being used by
the Borrower (and, to the extent distributed to them by the Borrower, each other
Loan Party) solely to consummate the 2011 Refinancing and to pay the related
transaction costs, fees and expenses related thereto as provided herein. The
proceeds of the Revolving Loans and Letters of

 

77



--------------------------------------------------------------------------------

Credit will be used by the Borrower (and, to the extent distributed to them by
the Borrower, each other Loan Party) solely to provide for working capital and
for general corporate purposes. Letters of Credit will be used solely to support
payment obligations incurred in the ordinary course of business by the Borrower
and its Subsidiaries.

Section 4.14        Insurance

All policies of insurance of any kind or nature of the Borrower or any of its
Subsidiaries, including policies of life, fire, theft, product liability, public
liability, property damage, other casualty, employee fidelity, workers’
compensation and employee health and welfare insurance, are in full force and
effect and are of a nature and provide such coverage as is sufficient and as is
customarily carried by businesses of the size and character of such Person. None
of the Borrower or any of its Subsidiaries has been refused insurance for any
material coverage for which it had applied or had any policy of insurance
terminated (other than at its request).

Section 4.15        Labor Matters

(a)        There are no strikes, work stoppages, slowdowns or lockouts pending
or threatened against or involving the Borrower or any of its Subsidiaries,
other than those that, in the aggregate, would not have a Material Adverse
Effect.

(b)        There are no unfair labor practices, grievances, complaints or
arbitrations pending, or, to the Borrower’s knowledge, threatened, against or
involving the Borrower or any of its Subsidiaries, nor are there any
arbitrations or grievances threatened involving the Borrower or any of its
Subsidiaries, other than those that, in the aggregate, would not have a Material
Adverse Effect.

(c)        Except as set forth on Schedule 4.15 (Labor Matters), as of the
Effective Date (after giving effect to the Transactions), there is no collective
bargaining agreement covering any employee of the Borrower or its Subsidiaries.

(d)        Schedule 4.15 (Labor Matters) sets forth, as of the Effective Date
(after giving effect to the Transactions), all material consulting agreements,
executive employment agreements, executive compensation plans, deferred
compensation agreements, employee stock purchase and stock option plans and
severance plans of the Borrower and any of its Subsidiaries.

Section 4.16        ERISA

(a)        Schedule 4.16 (List of Plans) separately identifies as of the
Effective Date (after giving effect to the Transactions), all Title IV Plans,
all Multiemployer Plans and all of the employee benefit plans within the meaning
of Section 3(3) of ERISA to which the Borrower or any of its Subsidiaries has
any obligation or liability, contingent or otherwise.

(b)        Each employee benefit plan of the Borrower or any of the Borrower’s
Subsidiaries intended to qualify under Section 401 of the Code does so qualify,
and any trust created thereunder is exempt from tax under the provisions of
Section 501 of the Code, except where such failures, in the aggregate, would not
have a Material Adverse Effect.

(c)        Each Title IV Plan is in compliance in all material respects with
applicable provisions of ERISA, the Code and other Requirements of Law except
for non-

 

78



--------------------------------------------------------------------------------

compliances that, in the aggregate, would not have a Material Adverse Effect.

(d)        There has been no, nor is there reasonably expected to occur, any
ERISA Event other than those that, in the aggregate, would not have a Material
Adverse Effect.

(e)        Except to the extent set forth on Schedule 4.16 (List of Plans), none
of the Borrower nor any of the Borrower’s Subsidiaries or any ERISA Affiliate
would have any Withdrawal Liability as a result of a complete withdrawal as of
the Effective Date (after giving effect to the Transactions) from any
Multiemployer Plan.

Section 4.17        Environmental Matters

(a)        The operations of the Borrower and each of its Subsidiaries have been
and are in compliance with all Environmental Laws, including obtaining and
complying with all required environmental, health and safety Permits, other than
non-compliances that, in the aggregate, would not have a reasonable likelihood
of the Borrower and its Subsidiaries incurring Environmental Liabilities and
Costs after the Effective Date which would exceed $5,000,000.

(b)        None of the Borrower or any of its Subsidiaries or any Real Property
currently or, to the knowledge of the Borrower, previously owned, operated or
leased by or for the Borrower or any of its Subsidiaries is subject to any
pending or, to the knowledge of the Borrower, threatened, claim, order,
agreement, notice of violation, notice of potential liability or is the subject
of any pending or threatened proceeding or governmental investigation under or
pursuant to Environmental Laws other than those that, in the aggregate, are not
reasonably likely to result in the Borrower and its Subsidiaries incurring
Environmental Liabilities and Costs which would exceed $5,000,000.

(c)        Except as disclosed on Schedule 4.17 (Environmental Matters), none of
the Borrower or any of its Subsidiaries is a treatment, storage or disposal
facility requiring a Permit under the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq., the regulations thereunder or any state analog.

(d)        There are no facts, circumstances or conditions arising out of or
relating to the operations or ownership of the Borrower or of Real Property
owned, operated or leased by the Borrower or any of its Subsidiaries that are
not specifically included in the financial information furnished to the Lenders
other than those that, in the aggregate, would not have a reasonable likelihood
of the Borrower and its Subsidiaries incurring Environmental Liabilities and
Costs in excess of $5,000,000.

(e)        As of the Effective Date, no Environmental Lien has attached to any
property of the Borrower or any of its Subsidiaries and, to the knowledge of the
Borrower, no facts, circumstances or conditions exist that could reasonably be
expected to result in any such Lien attaching to any such property.

(f)        The Borrower and each of its Subsidiaries has provided the Lenders
with copies of all environmental, health or safety audits, studies, assessments,
inspections, investigations or other environmental health and safety reports
relating to the operations of the Borrower or any of its Subsidiaries or any
Real Property of any of them that are in the possession, custody or control of
the Borrower or any of its Subsidiaries.

Section 4.18        Intellectual Property

 

79



--------------------------------------------------------------------------------

The Borrower and its Subsidiaries own or license or otherwise have the right to
use all licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
Internet domain names, franchises, authorizations and other intellectual
property rights (including all Intellectual Property as defined in the Pledge
and Security Agreement) that are necessary for the operations of their
respective businesses, without infringement upon or conflict with the rights of
any other Person with respect thereto, including all trade names associated with
any private label brands of the Borrower or any of its Subsidiaries, except
those that would not have a Material Adverse Effect. To the Borrower’s
knowledge, no license, permit, patent, patent application, trademark, trademark
application, service mark, trade name, copyright, copyright application,
Internet domain name, franchise, authorization, other intellectual property
right (including all “Intellectual Property” as defined in the Pledge and
Security Agreement), slogan or other advertising device, product, process,
method, substance, part or component, or other material now employed, or now
contemplated to be employed, by the Borrower or any of its Subsidiaries
infringes upon or conflicts with any rights owned by any other Person, and no
claim or litigation regarding any of the foregoing is pending or threatened,
except those that would not have a Material Adverse Effect.

Section 4.19        Title; Real Property

(a)        Each of the Borrower and its Subsidiaries has good and marketable
title to, or valid leasehold interests in, all Real Property and good title to
all personal property, in each case that is purported to be owned or leased by
it, including those reflected on the most recent Financial Statements delivered
by the Borrower, and none of such properties and assets is subject to any Lien,
except Liens permitted under Section 8.2 (Liens, Etc.). The Borrower and its
Subsidiaries have received all deeds, assignments, waivers, consents,
non-disturbance and recognition or similar agreements, bills of sale and other
documents in respect of, and have duly effected all recordings, filings and
other actions necessary to establish, protect and perfect, the Borrower’s and
its Subsidiaries’ right, title and interest in and to all such property.

(b)        Set forth on Schedule 4.19 (Real Property) is a complete and accurate
list of all Real Property of each Loan Party and showing, as of the Effective
Date, the current street address (including, where applicable, county, state and
other relevant jurisdictions), record owner and, where applicable, lessee
thereof.

(c)        As of the Effective Date, no Loan Party nor any of its Subsidiaries
owns or holds, or is obligated under or a party to, any lease, option, right of
first refusal or other contractual right to purchase, acquire, sell, assign,
dispose of or lease any Real Property of such Loan Party or any of its
Subsidiaries.

(d)        As of the Effective Date, no portion of any Real Property of any Loan
Party or any of its Subsidiaries has suffered any material damage by fire or
other casualty loss that has not heretofore been completely repaired and
restored to its original condition. Except as disclosed to the Administrative
Agent, no portion of any Real Property of any Loan Party or any of its
Subsidiaries is located in a special flood hazard area as designated by any
federal Governmental Authority.

(e)        All Permits required to have been issued or appropriate to enable all
Real Property of the Borrower or any of its Subsidiaries to be lawfully occupied
and used for all of the purposes for which they are currently occupied and used
have been lawfully issued and are in full force and effect, other than those
that, in the aggregate, would not have a Material Adverse

 

80



--------------------------------------------------------------------------------

Effect.

(f)        None of the Borrower or any of its Subsidiaries has received any
notice, or has any knowledge, of any pending, threatened or contemplated
condemnation proceeding affecting any Real Property of the Borrower or any of
its Subsidiaries or any part thereof, except those that, in the aggregate, would
not have a Material Adverse Effect.

Section 4.20        Interactive Broadband Networks and Communications Law
Matters.

(a)        Interactive Broadband Networks. Schedule 4.20(a) hereto sets forth,
as of the Effective Date, a true and complete list of each Interactive Broadband
Network owned or operated by any Loan Party identified by the jurisdiction
served by such Interactive Broadband Network.

(b)        CATV Franchises. Schedule 4.20(b) hereto sets forth, as of the
Effective Date, a true and complete list of the CATV Franchises (and expiration
dates thereof) of each Loan Party and the jurisdiction served thereby.

(c)        Local Authorizations. Schedule 4.20(c) hereto sets forth, as of the
Effective Date, a true and complete list of all Communications Licenses and PUC
Authorizations (and the expiration dates thereof) of each Loan Party pertaining
to the provision of local telecommunications services and high-speed internet
access and, if applicable, the jurisdiction served thereby.

(d)        Long Distance Authorizations. Schedule 4.20(d) hereto sets forth, as
of the Effective Date, a true and complete list of all Communications Licenses
and PUC Authorizations (and the expiration dates thereof) of each Loan Party
pertaining to the provision of long distance telecommunications services and
high-speed internet access and, if applicable, the jurisdiction served thereby.

(e)        Other Authorizations. Schedule 4.20(e) hereto sets forth, as of the
Effective Date, a true and complete list of all Communications Licenses and PUC
Authorizations (and the expiration dates thereof) not listed on any other
Schedule hereto of any Loan Party, and, if applicable, the jurisdiction served
thereby.

(f)        Network Agreements. Schedule 4.20(f) hereto sets forth, as of the
Effective Date, a true and complete list of the Network Agreements of each Loan
Party which constitute material Contractual Obligations, each of which is in
full force and effect and neither any Loan Party nor, to the best knowledge of
any Loan Party, any of the other parties thereto, is in default of any of the
provisions thereof in any material respect.

(g)        Communications Law. No Loan Party is in violation of any duty or
obligation required by any Communications Law, the Cable Act or any other
Requirement of Law pertaining to or regulating the operation of any Interactive
Broadband Network or the provision of Broadband Services, except where such
violation could not reasonably be expected to result in a Material Adverse
Effect.

(h)        Broadband Approvals. Each Loan Party possesses all Permits and
approvals from each Governmental Authority necessary to own and operate any
Interactive Broadband Network or any other local or long distance
telecommunications systems presently

 

81



--------------------------------------------------------------------------------

operated by such Loan Party or otherwise for the operations of their businesses
and are not in violation thereof, except where the failure to so possess could
not reasonably be expected to have a Material Adverse Effect. All material
approvals from each Governmental Authority are in full force and effect and no
event has occurred that permits, or after notice or lapse of time could permit,
the revocation, termination or material and adverse modification of any such
approval.

(i)        Communications Licenses. There is not pending or, to the best
knowledge of any Loan Party, threatened, any action by the FCC or any other
Governmental Authority to modify adversely, revoke, cancel, suspend or refuse to
renew any Communications License, CATV Franchise or PUC Authorization held by
any Loan Party or any of its Subsidiaries, except, in each case, for such
actions that, if adversely determined, would not, individually or in the
aggregate, have a Material Adverse Effect. There is not pending or, to the best
knowledge of any Loan Party, threatened, any action by the FCC or any other
Governmental Authority to modify adversely, revoke, cancel, suspend or refuse to
renew any other approvals from any Governmental Authority, except, in each case,
for such actions that, if adversely determined, would not, individually or in
the aggregate, have a Material Adverse Effect. To the knowledge of the Loan
Parties, no event has occurred and is continuing which could reasonably be
expected to (i) result in the imposition of a material forfeiture or the
revocation, termination or adverse modification of any such Communications
License, PUC Authorization or CATV Franchise (ii) materially and adversely
affect any rights of any Loan Party thereunder. Each Loan Party has no reason to
believe and has no knowledge that any of its Communications Licenses, PUC
Authorizations or CATV Franchises will fail to be renewed in the ordinary
course.

(j)        Rate Regulation. Except as set forth on Schedule 4.20(j), as of the
Effective Date, no franchising authority has notified any Loan Party of its
application to be certified to regulate rates as provided in Section 76.910 of
the FCC rules implementing the rate regulation provisions of the Cable Act and
no Governmental Authority that has issued a CATV Franchise to any Loan Party has
notified any Loan Party that it has been certified and has adopted regulations
required to commence regulation as provided in Section 76.910(e) of such rate
regulation rules, except, in each case, for such actions that would not have a
Material Adverse Effect.

(k)        Proceedings. There is not issued or outstanding or, to the best
knowledge of any Loan Party, threatened, any notice of any hearing, violation or
complaint against any Loan Party with respect to the provision of Broadband
Services by any Loan Party or with respect to the operation of any portion of
any Interactive Broadband Network, except for any such hearing, violation or
complaint which could not reasonably be expected to have a Material Adverse
Effect and, as of the Effective Date, no Loan Party has any knowledge that any
Person intends to contest renewal of any Communication License, PUC
Authorization, CATV Franchise or other approval from any Governmental Authority
or Pole Agreement.

(l)        Copyrights. All notices, statements of account, supplements and other
documents required under Section 111 of the Copyright Act of 1976 and under the
rules of the Copyright Office with respect to the carriage of off-air signals by
the Interactive Broadband Networks have been duly filed, and the proper amount
of copyright fees have been paid on a timely basis, and each such Interactive
Broadband Network qualifies for the compulsory license under Section 111 of the
Copyright Act of 1976, except where failure to so file, pay or qualify could not
reasonably be expected to result in a Material Adverse Effect.

(m)        Off-air Signals. The carriage of all off-air signals by the
Interactive Broadband Networks is permitted by valid retransmission consent
agreements or by must-carry

 

82



--------------------------------------------------------------------------------

elections by broadcasters, or is otherwise permitted under Requirement of Law.

(n)        Condition of Systems. All of the material properties, equipment and
systems of each Loan Party, including the Interactive Broadband Networks, are,
and all those to be added in connection with any contemplated system expansion
or construction will be, in good repair and condition, ordinary wear and tear
excepted, and in working order and condition which is in accordance with
applicable industry standards, and are and will be in compliance with all
standards or rules imposed by any Governmental Authority, except where failure
to be in such condition or to so comply could not reasonably be expected to
result in a Material Adverse Effect.

(o)        Fees. Each Loan Party has paid all franchise, license, universal
service, or other fees, contributions, and charges material to the CATV
Franchises, Communications Licenses, PUC Authorizations, any Interactive
Broadband Network and other matters respecting the operation of its business
which have become due pursuant to any approval from any Governmental Authority
or other permit in respect of its business, except where the failure to so pay
could not reasonably be expected to result in a Material Adverse Effect.

Section 4.21        Prohibited Persons; Trade Restrictions

No Loan Party nor any of their respective Affiliates is a Prohibited Person.
None of the funds or other assets of any Loan Party constitute property of, or
are beneficially owned, directly or indirectly, by any person, entity or
government subject to trade restrictions under U.S. law, including the
International Emergency Economic Powers Act, The Trading with the Enemy Act, and
any Executive Orders or regulations promulgated thereunder with the result that
any transaction contemplated by this Agreement (whether directly or indirectly),
is prohibited by law or the Loans or any extensions of credit hereunder are in
violation of law. None of the funds of any Loan Party have been derived from any
unlawful activity with the result that any transaction contemplated by this
Agreement (whether directly or indirectly), is prohibited by law or the Loans or
any extensions of credit hereunder are in violation of law.

Section 4.22        [Intentionally Omitted]

Section 4.23        Security Document

(a)        The Pledge and Security Agreement is effective to create, in favor of
the Collateral Agent, for the benefit of the Secured Parties a legal, valid,
binding and enforceable security interest in the Collateral described therein
and the proceeds thereof and (i) in the case of Pledged Collateral (as defined
in the Pledge and Security Agreement) consisting of Instruments (as defined in
the Pledge and Security Agreement) and Certificated Securities (as defined in
the Pledge and Security Agreement), upon the earlier of (A) when such Pledged
Collateral (in each case properly endorsed for transfer to the Collateral Agent
or in blank) is delivered to the Collateral Agent (B) when financing statements
in appropriate form are filed in the offices specified on Schedule 3 (Filings)
to the Pledge and Security Agreement, (ii) in the case of all Collateral in
which a security interest may be perfected by filing a financing statement under
the UCC, the completion of the filings and other actions specified on Schedule 3
(Filings) to the Pledge and Security Agreement (which, in the case of all
filings and other documents referred to on such schedule, have been delivered to
the Collateral Agent in completed and duly executed form), (iii) the execution
and delivery of Securities Account Control Agreements with respect to Investment
Property (as defined in the Pledge and Security Agreement) not in certificated
form, (iv) the execution and delivery of Deposit Account Control Agreements with
respect to all Deposit Accounts of a Grantor and (v) all appropriate filings
having been made with the United

 

83



--------------------------------------------------------------------------------

States Copyright Office, the Pledge and Security Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Secured Parties in such Collateral and proceeds thereof. Such security
interest shall be prior to all other Liens on the Collateral except for
Customary Permitted Liens having priority over the Collateral Agent’s Lien by
operation of law or otherwise as permitted under this Agreement.

(b)        Upon the execution and delivery thereof, each of the Mortgages will
be effective to create in favor of the Collateral Agent, for the ratable benefit
of the Secured Parties, a legal, valid, binding and enforceable Lien on, and
security interest in, all off the Loan Parties’ right, title and interest in and
to Property subject to a Mortgage thereunder and proceeds thereof, and when the
Mortgages are filed in the appropriate offices, each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the grantors thereof in such Property subject to a Mortgage and
proceeds thereof, as security for the Secured Obligations, in each case prior
and superior in right to any other person except for Customary Permitted Liens
having priority over the Collateral Agent’s Lien by operation of law or
otherwise as permitted under this Agreement.

ARTICLE V

FINANCIAL COVENANTS

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following as long as any Obligation or any Commitment remains
outstanding and, in each case, unless the Requisite Lenders otherwise consent in
writing:

Section 5.1        Maximum Leverage Ratio

The Borrower shall maintain, on each day of each Fiscal Quarter set forth below,
a Leverage Ratio of not more than the maximum ratio set forth below opposite
such Fiscal Quarter:

 

FISCAL QUARTER ENDING

 

 

MAXIMUM LEVERAGE

RATIO

 

 

December 31, 2010

  5.25 to 1.00  

March 31, 2011

  5.25 to 1.00  

June 30, 2011

  5.00 to 1.00  

September 30, 2011

  5.00 to 1.00  

December 31, 2011

  4.75 to 1.00  

March 31, 2012

  4.75 to 1.00  

June 30, 2012

  4.75 to 1.00  

September 30, 2012

  4.50 to 1.00  

December 31, 2012

  4.50 to 1.00  

March 31, 2013

  4.25 to 1.00  

June 30, 2013

  4.25 to 1.00  

September 30, 2013

  4.00 to 1.00  

December 31, 2013

  4.00 to 1.00  

March 31, 2014

  3.75 to 1.00  

June 30, 2014

  3.75 to 1.00  

September 30, 2014

  3.75 to 1.00  

December 31, 2014

  3.75 to 1.00  

March 31, 2015

  3.50 to 1.00  

 

84



--------------------------------------------------------------------------------

June 30, 2015

  3.50 to 1.00  

September 30, 2015

  3.50 to 1.00  

December 31, 2015

  3.50 to 1.00  

March 31, 2016 and at the end

of each Fiscal Quarter

thereafter

  3.50 to 1.00  

Section 5.2        Minimum Interest Coverage Ratio

The Borrower shall maintain an Interest Coverage Ratio, as determined as of the
last day of each Fiscal Quarter, commencing with the Fiscal Quarter ending
December 31, 2010, for the four Fiscal Quarters ending on such day, of at least
2.50 to 1.00.

Section 5.3        Capital Expenditures

The Borrower, together with its Subsidiaries, shall not make or incur, or permit
to be made or incurred, Capital Expenditures during any Fiscal Year in excess of
$110,000,000 in the aggregate. Notwithstanding the foregoing, (i) up to 100% of
the amount of Capital Expenditures permitted pursuant to this Section 5.3 for
any Fiscal Year, if not expended in the Fiscal Year for which it is permitted,
may be carried over for expenditure in the next succeeding Fiscal Year; provided
that for the Fiscal Year ending December 31, 2010, any such carry-over amount
shall be calculated based on the difference, if any, between $110,000,000 and
the aggregate amount of all Capital Expenditures expended in the Fiscal Year
ending December 31, 2009, as certified by a Responsible Officer of the Borrower
to the Administrative Agent on or prior to the Effective Date; (ii) Capital
Expenditures made in any Fiscal Year shall be deemed to be made, first, in
respect of the amounts permitted for such Fiscal Year as provided above (without
giving effect to the carryover permitted by clause (i) above) and, second, in
respect of amounts carried over from the prior Fiscal Year pursuant to clause
(i) above; (iii) the maximum amount of Capital Expenditures set forth above
shall be increased by an additional amount after the Effective Date for each
Permitted Acquisition consummated in any Fiscal Year equal to 20% of the total
revenues of the Proposed Acquisition Target for such Permitted Acquisition for
the last four full Fiscal Quarters preceding the date of consummation of such
Permitted Acquisition (as determined in financial statements for the Proposed
Acquisition prepared in accordance with the standards set forth in
Section 6.1(b) (Financial Statements); and (iv) such Capital Expenditures shall
not include any items contained in clauses (a), (b) or (c) of the definition
thereof.

ARTICLE VI

REPORTING COVENANTS

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

Section 6.1        Financial Statements

The Borrower shall furnish to the Administrative Agent (who will make such
information available to each of the Lenders) each of the following:

(a)        [Intentionally Omitted]

(b)        Quarterly Reports. Not later than 50 days after the end of each of
the

 

85



--------------------------------------------------------------------------------

first three Fiscal Quarters of each Fiscal Year (or such earlier date on which
the Borrower is required to file a Form 10-Q under the Exchange Act), financial
information regarding the Borrower and its Subsidiaries consisting of
Consolidated unaudited balance sheets as of the close of such quarter and the
related statements of income and cash flow for such quarter and that portion of
the Fiscal Year ending as of the close of such quarter, in each case certified
by a Responsible Officer of the Borrower as fairly presenting the Consolidated
financial position of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in accordance with GAAP (subject to the absence of footnote disclosure
and normal year-end audit adjustments).

(c)        Annual Reports. Not later than 90 days after the end of each Fiscal
Year (commencing with the Borrower’s Fiscal Year ended December 31, 2010) (or
such earlier date on which the Borrower is required to file a Form 10-K under
the Exchange Act), financial information regarding the Borrower and its
Subsidiaries consisting of Consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries as of the end of such year and related statements
of income and cash flows of the Borrower and its Subsidiaries for such Fiscal
Year, all prepared in conformity with GAAP and certified, in the case of such
Consolidated Financial Statements, without qualification as to the scope of the
audit or as to the Borrower being a going concern by the Borrower’s Accountants,
together with the report of such accounting firm stating that (i) such Financial
Statements fairly present the Consolidated financial position of the Borrower
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which
the Borrower’s Accountants shall concur and that shall have been disclosed in
the notes to the Financial Statements) and (ii) the examination by the
Borrower’s Accountants in connection with such Consolidated Financial Statements
has been made in accordance with generally accepted auditing standards, and
accompanied by a certificate stating that in the course of the regular audit of
the business of the Borrower and its Subsidiaries such accounting firm has
obtained no knowledge that a Default or Event of Default in respect of the
financial covenants contained in Article V (Financial Covenants) has occurred
and is continuing, or, if in the opinion of such accounting firm, a Default or
Event of Default has occurred and is continuing in respect of such financial
covenants, a statement as to the nature thereof.

(d)        Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a certificate of a Responsible
Officer of the Borrower (each, a “Compliance Certificate”) (i) demonstrating
compliance with each of the financial covenants contained in Article V
(Financial Covenants) that is tested on a quarterly basis and (ii) stating that
no Default or Event of Default has occurred and is continuing or, if a Default
or an Event of Default has occurred and is continuing, stating the nature
thereof and the action that the Borrower proposes to take with respect thereto.

(e)        Corporate Chart and Other Collateral Updates. Together with each
delivery of any Financial Statement pursuant to clause (b) or (c) above at the
request of the Administrative Agent, (i) a certificate of a Responsible Officer
of the Borrower certifying that the Corporate Chart attached thereto (or the
last Corporate Chart delivered pursuant to this clause (e) is true, correct,
complete and current as of the date of such Financial Statement and (ii) a
certificate of a Responsible Officer of the Borrower in form and substance
satisfactory to the Administrative Agent that all certificates, statements,
updates and other documents (including updated schedules) required to be
delivered pursuant to the Pledge and Security Agreement by any Loan Party in the
preceding Fiscal Quarter have been delivered thereunder (or such delivery
requirement was otherwise duly waived or extended). The reporting requirements
set forth in this

 

86



--------------------------------------------------------------------------------

clause (e) are in addition to, and are not intended to and shall not replace or
otherwise modify, any obligation of any Loan Party under any Loan Document
(including other notice or reporting requirements). Compliance with the
reporting obligations in this clause (e) shall only provide notice to the
Administrative Agent and shall not, by itself, modify any obligation of any Loan
Party under any Loan Document, update any Schedule to this Agreement or any
schedule to any other Loan Document or cure, or otherwise modify in any way, any
failure to comply with any covenant, or any breach of any representation or
warranty, contained in any Loan Document or any other Default or Event of
Default.

(f)        Business Plan. Not later than 45 days after the end of each Fiscal
Year, and containing substantially the types of financial information contained
in the Projections, (i) the annual business plan of the Borrower and its
Subsidiaries for the next succeeding Fiscal Year approved by the board of
directors of the Borrower, (ii) forecasts prepared by management of the Borrower
for each fiscal month in the next succeeding Fiscal Year and (iii) forecasts
prepared by management of the Borrower for each of the succeeding Fiscal Years
through the Fiscal Year ending December 31, 2016, including, in each instance
described in clauses (ii) and (iii) above, (x) a projected Fiscal Quarter-end
and Fiscal Year-end Consolidated balance sheet and income statement and
statement of cash flows and (y) a statement of all of the material assumptions
on which such forecasts are based.

(g)        Management Letters, Etc. Within five Business Days after receipt
thereof by any Loan Party, copies of each management letter, exception report or
similar letter or report received by such Loan Party from its independent
certified public accountants (including the Borrower’s Accountants).

(h)        Intercompany Loan Balances. Together with each delivery of any
Financial Statement pursuant to clauses (b) or (c) above, at the request of the
Administrative Agent, a summary of the outstanding balance of all intercompany
Indebtedness as of the last day of the fiscal month covered by such Financial
Statement, certified by a Responsible Officer of the Borrower.

Section 6.2        Default Notices

As soon as practicable, and in any event within five Business Days after a
Responsible Officer of any Loan Party has actual knowledge of the existence of
any Default, Event of Default or other event having had a Material Adverse
Effect, the Borrower shall give the Administrative Agent notice specifying the
nature of such Default or Event of Default or other event, including the
anticipated effect thereof, which notice, if given by telephone, shall be
promptly confirmed in writing on the next Business Day.

Section 6.3        Litigation and Regulatory Matters

The Borrower shall provide the Administrative Agent:

(a)        promptly after the commencement thereof, written notice of the
commencement of all actions, suits and proceedings before any domestic or
foreign Governmental Authority or arbitrator affecting the Borrower or any
Subsidiary of the Borrower that (i) seeks injunctive or similar relief or
(ii) in the reasonable judgment of the Borrower or such Subsidiary expose the
Borrower or such Subsidiary to liability in an amount aggregating $7,500,000 or
more or that, if adversely determined, would have a Material Adverse Effect; and

 

87



--------------------------------------------------------------------------------

(b)        promptly, and in any event within 10 days, after filing, receipt or
becoming aware thereof, copies of any filings or communications sent to and
notices or other communications received by any Borrower or any of its
Subsidiaries from any Governmental Authority, including the Securities and
Exchange Commission, the FCC, any PUC, or any local franchising authority,
relating to (i) any material non-compliance by any Borrower or any of its
Subsidiaries with any laws or regulations or with respect to any matter or
proceeding the effect of which, if adversely determined, would have a Material
Adverse Effect or (ii) any violation by any Borrower or any of its Subsidiaries
of any Communication License, CATV Franchise, PUC Authorization or similar
license, franchise or authorization that would constitute a Material Adverse
Effect.

Section 6.4        Asset Sales

Prior to any Asset Sale in excess of $10,000,000, the Borrower shall send the
Administrative Agent a notice (a) describing such Asset Sale or the nature and
material terms and conditions of such transaction and (b) stating the estimated
Net Cash Proceeds anticipated to be received by the Borrower or any of its
Subsidiaries.

Section 6.5        Notices under Related Documents

Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent copies of all material notices, certificates or reports
delivered pursuant to, or in connection with, any Related Document.

Section 6.6        SEC Filings; Press Releases

Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent copies of (a) all reports that Borrower sends to its
security holders generally, (b) all reports and registration statements that
Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission or any national or foreign securities exchange or the National
Association of Securities Dealers, Inc., (c) all press releases and (d) all
other statements concerning material changes or developments in the business of
such Loan Party made available by any Loan Party to the public or any other
creditor.

Section 6.7        Labor Relations

Promptly after becoming aware of the same, the Borrower shall give the
Administrative Agent written notice of (a) any material labor dispute to which
the Borrower or any of its Subsidiaries is or may become a party, including any
strikes, lockouts or other disputes relating to any of such Person’s plants and
other facilities, and (b) any Worker Adjustment and Retraining Notification Act
or related liability incurred with respect to the closing of any plant or other
facility of any such Person.

Section 6.8        Tax Returns

Upon the request of the Requisite Lenders or the Administrative Agent, the
Borrower shall provide copies of all federal, state, local tax returns and
reports filed by the Borrower or any Subsidiary of the Borrower in respect of
taxes measured by income (excluding sales, use and like taxes).

 

88



--------------------------------------------------------------------------------

Section 6.9        Insurance

As soon as is practicable and in any event within 90 days after the end of each
Fiscal Year, the Borrower shall furnish the Administrative Agent with (a) a
report in form and substance reasonably satisfactory to the Administrative Agent
and the Lenders outlining all material insurance coverage maintained as of the
date of such report by the Borrower or any Subsidiary of the Borrower and the
duration of such coverage and (b) an insurance broker’s statement that all
premiums then due and payable with respect to such coverage have been paid and
confirming, with respect to any insurance maintained by the Borrower or any Loan
Party, that the Administrative Agent has been named as loss payee or additional
insured, as applicable.

Section 6.10        ERISA Matters

The Borrower shall furnish the Administrative Agent (with sufficient copies for
each of the Lenders) each of the following:

(a)        promptly and in any event within 30 days after the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate knows or has reason to know
that any ERISA Event has occurred, written notice describing such event;

(b)        promptly and in any event within 10 days after the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a written
statement of a Responsible Officer of the Borrower describing such ERISA Event
or waiver request and the action, if any, the Borrower, its Subsidiaries and
ERISA Affiliates propose to take with respect thereto and a copy of any notice
filed with the PBGC or the IRS pertaining thereto; and

(c)        simultaneously with the date that the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate files a notice of intent to terminate any Title
IV Plan, if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of
Section 4041(b) of ERISA, a copy of each notice.

Section 6.11        Environmental Matters

The Borrower shall provide the Administrative Agent promptly and in any event
within 10 days after the Borrower or any Subsidiary of the Borrower learning of
any of the following, written notice of each of the following:

(a)        that any Loan Party is or may be liable to any Person as a result of
a Release or threatened Release that could reasonably be expected to subject
such Loan Party to Environmental Liabilities and Costs in excess of $5,000,000;

(b)        the receipt by any Loan Party of notification that any Real Property
or personal property of such Loan Party is or is reasonably likely to be subject
to any Environmental Lien;

(c)        the receipt by any Loan Party of any notice of violation of or
potential liability under, or knowledge by such Loan Party that there exists a
condition that could reasonably be expected to result in a violation of or
liability under, any Environmental Law, except for violations and liabilities
the consequence of which, in the aggregate, would not be

 

89



--------------------------------------------------------------------------------

reasonably likely to subject the Loan Parties collectively to Environmental
Liabilities and Costs in excess of $5,000,000;

(d)        the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
that, in the aggregate, if adversely determined, would have a reasonable
likelihood of subjecting the Loan Parties collectively to Environmental
Liabilities and Costs in excess of $5,000,000;

(e)        any proposed acquisition of stock, assets or real estate, any
proposed leasing of property or any other action by any Loan Party or any of its
Subsidiaries other than those the consequences of which, in the aggregate, have
reasonable likelihood of subjecting the Loan Parties collectively to
Environmental Liabilities and Costs in excess of $5,000,000;

(f)        any proposed action by any Loan Party or any of its Subsidiaries or
any proposed change in Environmental Laws that, in the aggregate, have a
reasonable likelihood of requiring the Loan Parties to obtain additional
environmental, health or safety Permits or make additional capital improvements
to obtain compliance with Environmental Laws that, in the aggregate, would have
cost $5,000,000 or more or that shall subject the Loan Parties to additional
Environmental Liabilities and Costs in excess of $5,000,000; and

(g)        upon written request by any Lender through the Administrative Agent,
a report providing an update of the status of any environmental, health or
safety compliance, hazard or liability issue identified in any notice or report
delivered pursuant to this Agreement.

Section 6.12        Other Information

The Borrower shall provide the Administrative Agent or any Lender with such
other information respecting the business, properties, condition, financial or
otherwise, or operations of the Borrower or any Subsidiary of the Borrower as
the Administrative Agent or such Lender through the Administrative Agent may
from time to time reasonably request.

ARTICLE VII

AFFIRMATIVE COVENANTS

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

Section 7.1        Preservation of Corporate Existence, Etc.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, preserve
and maintain its legal existence, rights (charter and statutory) and franchises,
except as permitted by Sections 8.4 (Sale of Assets) and 8.7 (Restriction on
Fundamental Changes; Permitted Acquisitions) and 8.11 (Modification of
Constituent Documents).

Section 7.2        Compliance with Laws, Etc.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, comply
with all applicable Requirements of Law, Contractual Obligations and Permits,
except where the failure so to comply would not, in the aggregate, have a
Material Adverse Effect.

Section 7.3        [Intentionally Omitted]

 

90



--------------------------------------------------------------------------------

Section 7.4        Payment of Taxes, Etc.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, pay and
discharge before the same shall become delinquent, all lawful governmental
claims, taxes, assessments, charges and levies, except where contested in good
faith, by proper proceedings and adequate reserves therefor have been
established on the books of the Borrower or the appropriate Subsidiary in
conformity with GAAP.

Section 7.5        Maintenance of Insurance

The Borrower shall (a) maintain for itself, and the Borrower shall cause to be
maintained for each Subsidiary of the Borrower, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower or
such Subsidiary operates, and, in any event, all insurance required by any
Collateral Documents and (b) cause all such insurance relating to any Loan Party
to name the Administrative Agent on behalf of the Secured Parties as additional
insured or loss payee, as appropriate, and to provide that no cancellation,
material addition in amount or material change in coverage shall be effective
until after 30 days’ written notice thereof to the Administrative Agent.

Section 7.6        Access

The Borrower shall, and shall cause each Subsidiary of the Borrower to, from
time to time permit the Administrative Agent and the Lenders or any agents or
representatives thereof, within two Business Days after written notification of
the same (except that during the continuance of an Event of Default, no such
notice shall be required) to, (a) examine and make copies of and abstracts from
the records and books of account of the Borrower and each Subsidiary of the
Borrower, (b) visit the properties of the Borrower and each Subsidiary of the
Borrower, (c) discuss the affairs, finances and accounts of the Borrower and
each Subsidiary of the Borrower with any of their respective officers or
directors and (d) after prior written notice to the Borrower, communicate
directly with any of its certified public accountants (including the Borrower’s
Accountants); provided, however, that unless an Event of Default has occurred
and is continuing, the Borrower shall only be obligated to pay the costs and
expenses of the Administrative Agent incurred in connection with this
Section 7.6 and such inspections or visits shall occur only once per year unless
an Event of Default shall have occurred and be continuing. If an Event of
Default shall have occurred and be continuing, the Borrower shall authorize its
certified public accountants (including the Borrower’s Accountants), and shall
cause the certified public accountants of any Subsidiary of the Borrower, if
any, to disclose to the Administrative Agent or any Lender any and all financial
statements and other information of any kind, as the Administrative Agent or any
Lender reasonably requests and that such accountants may have with respect to
the business, financial condition, results of operations or other affairs of the
Borrower or any Subsidiary of the Borrower.

Section 7.7        Keeping of Books

The Borrower shall, and shall cause each Subsidiary of the Borrower to keep,
proper books of record and account, in which full and correct entries shall be
made in conformity with GAAP of all financial transactions and the assets and
business of the Borrower and each such Subsidiary.

Section 7.8        Maintenance of Properties, Etc.

 

91



--------------------------------------------------------------------------------

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and preserve (a) in good working order and condition all of its properties
necessary in the conduct of its business, (b) all rights, permits, licenses,
approvals and privileges (including all Permits) used or useful or necessary in
the conduct of its business and (c) all registered patents, trademarks, trade
names, copyrights and service marks with respect to its business, except where
failure to so maintain and preserve the items set forth in clauses (a), (b) and
(c) above would not, in the aggregate, have a Material Adverse Effect.

Section 7.9        Application of Proceeds

The Borrower (and, to the extent distributed to them by the Borrower, each Loan
Party) shall use the entire amount of the proceeds of the Loans and utilize the
Letters of Credit as provided in Section 4.13 (Use of Proceeds).

Section 7.10        Environmental

The Borrower shall, and shall cause each Subsidiary of the Borrower to, comply
in all material respects with Environmental Laws and, without limiting the
foregoing, the Borrower shall, at its sole cost and expense, upon receipt of any
notification or otherwise obtaining knowledge of any Release or other event that
has any reasonable likelihood of the Borrower or any Subsidiary of the Borrower
incurring Environmental Liabilities and Costs in excess of $5,000,000 in the
aggregate, (a) conduct, or pay for consultants to conduct, tests or assessments
of environmental conditions at such operations or properties, including the
investigation and testing of subsurface conditions and (b) take such Remedial
Action and undertake such investigation or other action as required by
Environmental Laws or as any Governmental Authority requires or as is
appropriate and consistent with good business practice to address the Release or
event and otherwise ensure compliance with Environmental Laws.

Section 7.11        Additional Collateral and Guaranties

To the extent not delivered to the Administrative Agent on or before the
Effective Date (including in respect of after-acquired property and Persons that
become Subsidiaries of any Loan Party after the Effective Date) and subject to
Section 7.12 (Regulatory Consents), the Borrower agrees promptly to do, or cause
each Subsidiary of the Borrower to do, each of the following, unless otherwise
agreed by the Administrative Agent:

(a)        deliver to the Administrative Agent such duly executed supplements
and amendments to the Guaranty (or, in the case of any Subsidiary of any Loan
Party that is not a Domestic Subsidiary or that holds shares in any Person that
is not a Domestic Subsidiary, foreign guarantees and related documents), in each
case in form and substance reasonably satisfactory to the Administrative Agent
and as the Administrative Agent deems necessary or advisable in order to ensure
that each Subsidiary of each Loan Party guaranties, as primary obligor and not
as surety, the full and punctual payment when due of the Obligations or any part
thereof; provided, however, in no event shall any Excluded Foreign Subsidiary be
required to guaranty the payment of the Obligations, unless (x) the Borrower and
the Administrative Agent otherwise agree or (y) such Excluded Foreign Subsidiary
has entered into Guaranty Obligations in respect of other Indebtedness of the
Borrower having substantially similar tax consequences;

(b)        deliver to the Collateral Agent such duly-executed joinder and
amendments to the Pledge and Security Agreement and, if applicable, other
Collateral Documents (or, in the case of any such Subsidiary of any Loan Party
that is not a Domestic Subsidiary or that

 

92



--------------------------------------------------------------------------------

holds shares in any Person that is not a Domestic Subsidiary, foreign charges,
pledges, security agreements and other Collateral Documents), in each case in
form and substance reasonably satisfactory to the Administrative Agent and as
the Administrative Agent deems necessary or advisable in order to
(i) effectively grant to the Collateral Agent, for the benefit of the Secured
Parties, a valid, perfected and enforceable first-priority security interest in
the Stock and Stock Equivalents and other debt Securities owned by any Loan
Party and (ii) effectively grant to the Collateral Agent, for the benefit of the
Secured Parties, a valid, perfected and enforceable first-priority security
interest in all property interests and other assets of any Loan Party; provided,
however, in no event shall (x) any Loan Party or any of its Subsidiaries,
individually or collectively, be required to pledge in excess of 66% of the
outstanding Voting Stock of any Excluded Foreign Subsidiary or (y) any assets of
any Excluded Foreign Subsidiary be required to be pledged, unless the Borrower
and the Administrative Agent otherwise agree;

(c)        deliver to the Collateral Agent all certificates, instruments and
other documents representing all Pledged Stock and all other Stock, Stock
Equivalents and other debt Securities being pledged pursuant to the joinders,
amendments and foreign agreements executed pursuant to clause (b) above,
together with (i) in the case of certificated Pledged Stock and other
certificated Stock and Stock Equivalents, undated stock powers endorsed in blank
and (ii) in the case of other certificated debt Securities, endorsed in blank,
in each case executed and delivered by a Responsible Officer of such Loan Party
or such Subsidiary thereof, as the case may be;

(d)        to take such other actions necessary or advisable to ensure the
validity or continuing validity of the guaranties required to be given pursuant
to clause (a) above or to create, maintain or perfect the security interest
required to be granted pursuant to clause (b) above, including the filing of UCC
financing statements in such jurisdictions as may be required by the Collateral
Documents or by law or as may be reasonably requested by the Administrative
Agent or the Collateral Agent; and

(e)        if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

Section 7.12        Regulatory Consents

(a)        At the request of the Administrative Agent, the Borrower shall, or
shall cause its applicable Subsidiary to, use its respective commercially
reasonable efforts to obtain each Permit of the applicable Governmental
Authority or third party which is required for the Collateral Agent to hold a
first-priority perfected security interest in the CATV Franchises set forth in
Schedule 4.2(b)(Regulatory Consents) requiring prior approval of the applicable
Government Authority.

(b)        The Borrower shall, or shall cause its applicable Subsidiary to, use
its respective commercially reasonable efforts to obtain each Permit of the
applicable Governmental Authority or third party which is required for the
Collateral Agent to hold a first-priority perfected security interest in the
rights under the PUC Authorizations set forth in Schedule 4.2(b) (Regulatory
Consents) requiring prior approval of the applicable Government Authority or
third party.

(c)        Promptly following the acquisition or assumption by or grant to any
Loan Party of any Communications License, CATV Franchise or PUC Authorization,
the Borrower shall, or cause its applicable Subsidiary to, use its respective
best efforts to obtain each

 

93



--------------------------------------------------------------------------------

Permit of the applicable Governmental Authority or third party which is required
for the Collateral Agent to hold a perfected security interest in such
franchise, authorization or license to the extent permitted by applicable law.

(d)        For so long as any Permit set forth in Schedule 4.2(b) (Regulatory
Consents) or required under clauses (a), (b) or (c) above has not been obtained,
the Borrower shall deliver (i) a written report to the Administrative Agent on
the first Business Day of every calendar month detailing the respective efforts
made by the Borrower and its Subsidiaries to obtain each such Permit from the
applicable Governmental Authority during the preceding calendar month and
(ii) copies of any Permits obtained during such preceding calendar month.

(e)        Immediately upon obtaining each applicable Permit referred to in
clauses (a) through (c) above, the Borrower shall, or cause its applicable
Subsidiary to, execute and/or deliver such documents and take such other action
as may be required by the Administrative Agent to ensure that the Collateral
Agent holds a first-priority perfected security interest in the assets which are
subject to such Permit.

(f)        The Borrower shall use its commercially reasonable efforts to renew
or otherwise obtain the CATV Franchises from Huntsville, Alabama from the
applicable Governmental Authorities and shall notify the Administrative Agent of
any material developments with respect to its efforts to renew or obtain such
CATV Franchises.

Section 7.13        Control Accounts, Approved Deposit Accounts

(a)        The Borrower shall, and shall cause each of their respective
Subsidiaries, with the exception of any Excluded Foreign Subsidiary, to
(i) deposit in an Approved Deposit Account all cash they receive, (ii) not
establish or maintain any Securities Account that is not a Control Account
(other than any Securities Accounts maintained as a surety for insurance
obligations as long as the aggregate balance in all such Securities Accounts
does not at any time exceed $5,000,000) and (iii) not establish or maintain any
Deposit Account other than with a Deposit Account Bank; provided, however, that
the Borrower and each of its Subsidiaries shall be permitted to maintain and
deposit cash into (x) payroll, withholding tax and other fiduciary accounts as
long as the aggregate balance in all such accounts does not at any time exceed
$5,000,000 and (y) additional Deposit Accounts as long as the aggregate balance
in any such Deposit Account does not at any time exceed $1,000,000 and the
aggregate balance in all such Deposit Accounts does not at any time exceed
$2,000,000. Notwithstanding the foregoing, if any Deposit Accounts are acquired
in connection with a Permitted Acquisition, the Borrower shall have 120 days
after the closing of such Permitted Acquisition to comply with the requirements
of this clause (a) with respect to such Deposit Accounts.

(b)        The Administrative Agent may establish one or more Cash Collateral
Accounts with such depositaries and Securities Intermediaries as it in its sole
discretion shall determine; provided, however, that no Cash Collateral Account
shall be established with respect to the assets of any Excluded Foreign
Subsidiary. The Borrower agrees that each such Cash Collateral Account shall
meet the requirements set forth in the definition of “Cash Collateral Account”.
Without limiting the foregoing, funds on deposit in any Cash Collateral Account
may be invested (but the Administrative Agent shall be under no obligation to
make any such investment) in Cash Equivalents at the direction of the
Administrative Agent and, except during the continuance of an Event of Default,
the Administrative Agent agrees with the Borrower to issue Entitlement Orders
for such investments in Cash Equivalents as requested by the Borrower; provided,
however, that the Administrative Agent shall not have any responsibility for, or
bear

 

94



--------------------------------------------------------------------------------

any risk of loss of, any such investment or income thereon. Neither the Borrower
nor any Subsidiary of the Borrower or any other Loan Party or Person claiming on
behalf of or through the Borrower, any Subsidiary of the Borrower or any other
Loan Party shall have any right to demand payment of any funds held in any Cash
Collateral Account at any time prior to the termination of all outstanding
Letters of Credit and the payment in full of all then outstanding and payable
monetary Secured Obligations. The Administrative Agent shall apply all funds on
deposit in a Cash Collateral Account as provided in Section 2.9 (Mandatory
Prepayments).

Section 7.14        Real Property

(a)        The Borrower shall, and shall cause each of its Subsidiaries to,
(i) comply in all material respects with all of their respective obligations
under all of their respective Leases now or hereafter held respectively by them,
including the Leases set forth on Schedule 4.19 (Real Property), the failure to
comply with which would not have a Material Adverse Effect, (ii) not modify,
amend, cancel, extend or otherwise change in any materially adverse manner any
term, covenant or condition of any such Lease if such change would have a
Material Adverse Effect, (iii) not assign or sublet any other Lease if such
assignment or sublet would have a Material Adverse Effect of the Borrower under
any Lease simultaneously with its delivery of such notice under such Lease.

(b)        At least 15 Business Days prior to acquiring any material owned Real
Property, the Borrower shall, and shall cause such Guarantor to, provide the
Administrative Agent written notice thereof.

(c)        To the extent not previously delivered to the Administrative Agent,
upon written request of the Administrative Agent, the Borrower shall, and shall
cause each Guarantor to, execute and deliver to the Administrative Agent, for
the benefit of the Secured Parties, promptly and in any event not later than 45
days (or such later period as the Administrative Agent may approve in its sole
discretion) after receipt of such notice (or, if such notice is given by the
Administrative Agent prior to the acquisition of such Real Property, immediately
upon such acquisition), a Mortgage on any owned Real Property of the Borrower or
such Guarantor having a Fair Market Value in excess of $2,000,000, together with
(i) if requested by the Administrative Agent and such Real Property is located
in the United States, all Mortgage Supporting Documents relating thereto or
(ii) documents similar to Mortgage Supporting Documents deemed by the
Administrative Agent to be appropriate in the applicable jurisdiction to obtain
the equivalent in such jurisdiction of a first-priority mortgage on such Real
Property.

Section 7.15        Interest Rate Contracts

The Borrower shall within 20 days after the delivery of a Compliance Certificate
pursuant to Section 6.1(a) (Financial Statements) indicating that the Leverage
Ratio exceeds 4.50 to 1.00, enter into an Interest Rate Contract or Contracts,
on terms and with counterparties reasonably satisfactory to the Administrative
Agent, to the extent necessary to ensure that no less than 50% of the Borrower’s
Consolidated Indebtedness (other than the Revolving Credit Outstandings)
effectively bears interest at a fixed rate for a term of at least two
consecutive years following the date thereof.

Section 7.16        Ratings

The Borrower shall at all times use commercially reasonable efforts to maintain
a public corporate credit rating from S&P and a public corporate family rating
from Moody’s, in

 

95



--------------------------------------------------------------------------------

each case with respect to the Borrower, and a public rating of the Facilities by
each of S&P and Moody’s (collectively, the “Ratings”).

Section 7.17        Post-Effectiveness Matters

(a)        The Borrower shall, and shall cause each of its Subsidiaries to,
deliver each of the documents, instruments and agreements and take each of the
actions set forth on Schedule 7.17, as of the Effective Date, within the time
periods set forth on such Schedule.

(b)        Within forty-five (45) days after the Restatement Date (or such
additional period reasonably acceptable to the Administrative Agent in its sole
discretion), the Borrower shall deliver to the Administrative Agent favorable
written opinions of (i) Kelley Drye & Warren LLP, special counsel to the Loan
Parties as to FCC matters, and (ii) counsel to the Loan Parties in the States of
Alabama, Florida, Georgia, Kansas, South Carolina and Tennessee, in each case,
addressed to the Administrative Agent, the Collateral Agent and the Lenders and
addressing such other matters as any Lender through the Administrative Agent may
reasonably request and otherwise in a form satisfactory to the Administrative
Agent.

ARTICLE VIII

NEGATIVE COVENANTS

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Commitment remains
outstanding and, in each case, unless the Requisite Lenders otherwise consent in
writing:

Section 8.1        Indebtedness

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness except for the
following:

(a)        the Secured Obligations (other than in respect of Hedging Contracts
not permitted to be incurred pursuant to clause (h) below) and Guaranty
Obligations with respect thereto;

(b)        Indebtedness existing on the Effective Date (after giving effect to
the Transactions) and disclosed on Schedule 8.1 (Existing Indebtedness);

(c)        Guaranty Obligations incurred by the Borrower or any Guarantor in
respect of Indebtedness of the Borrower or any Guarantor that is otherwise
permitted by this Section 8.1 (other than clause (a) above);

(d)        Capital Lease Obligations and purchase money Indebtedness (i) set
forth in Schedule 8.1(d) (Capital Leases) or (ii) incurred after the Effective
Date by the Borrower or a Subsidiary of the Borrower to finance the acquisition
of assets; provided, however, that the Capital Expenditure related thereto is
otherwise permitted by Section 5.3 (Capital Expenditures) and that the aggregate
outstanding principal amount of all such Capital Lease Obligations and purchase
money Indebtedness shall not exceed $50,000,000 at any time on or after the
Effective Date;

(e)        Renewals, extensions, refinancings and refundings of Indebtedness
permitted by clauses (b) and (d) above, clause (k) below or this clause (e);
provided, however, that any such renewal, extension, refinancing or refunding is
in an aggregate principal amount not

 

96



--------------------------------------------------------------------------------

greater than the principal amount of the Indebtedness being renewed, extended,
refinanced or refunded (plus accrued but unpaid interest on or premium, if any,
under such Indebtedness);

(f)        Indebtedness arising from intercompany loans (i) from the Borrower to
any Guarantor, (ii) from any Guarantor to the Borrower or any other Guarantor or
(iii) from the Borrower or any Guarantor to any Subsidiary of the Borrower that
is not a Guarantor; provided, however, that in each case the Investment in such
intercompany loan is permitted under Section 8.3 (Investments);

(g)        Indebtedness arising under any performance or surety bond entered
into in the ordinary course of business;

(h)        Secured Obligations under Interest Rate Contracts mandated by
Section 7.15 (Interest Rate Contract) and other Hedging Contracts permitted
under Section 8.16 (No Speculative Transactions);

(i)        Indebtedness not otherwise permitted under this Section 8.1;
provided, however, that the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $20,000,000 at any time;

(j)        Indebtedness under unsecured promissory notes issued by the Borrower
as consideration in connection with any Permitted Acquisition; provided,
however, that (x)(i) the obligations under such notes are subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent,
(ii) no principal in respect of such notes is, or may be, payable before the
first anniversary of the Term Loan B Maturity Date and (iii) no interest in
respect of such notes is required to be paid in cash prior to the Term Loan B
Maturity Date or (y) the aggregate outstanding principal amount of all such
Indebtedness incurred, shall not exceed $20,000,000 at any time on or after the
Effective Date;

(k)        Indebtedness assumed pursuant to, or incurred to finance, a Permitted
Acquisition; provided that (i) in the case of assumed Indebtedness, such
Indebtedness was not created in contemplation of such Permitted Acquisition and
(ii) before and after giving effect to such assumption or such incurrence of
such Indebtedness, the Borrower is in pro forma compliance with each covenant
set forth in Article V (Financial Covenants) hereof;

(l)        Permitted MDU Transactions and Permitted CIU Transactions, in each
case, to the extent accounted for as Capital Lease Obligations; and

(m)        Indebtedness incurred by the Borrower or any Guarantor pursuant to
programs established under The American Recovery and Reinvestment Act of 2009 or
other similar federal or state economic stimulus programs in an aggregate
outstanding principal amount not to exceed $75,000,000 at any time.

Section 8.2        Liens, Etc.

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
create or suffer to exist, any Lien upon or with respect to any of its
properties or assets, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, except
for the following:

(a)        Liens created pursuant to the Loan Documents;

(b)        Liens existing on the Effective Date (after giving effect to the

 

97



--------------------------------------------------------------------------------

Transactions) and disclosed on Schedule 8.2 (Existing Liens);

(c)        Customary Permitted Liens on the assets of the Borrower and the
Borrower’s Subsidiaries;

(d)        purchase money Liens granted by the Borrower or any of its
Subsidiaries (including the interest of a lessor under a Capital Lease and
purchase money Liens to which any property is subject at the time, on or after
the Effective Date, of the Borrower’s or such Subsidiary’s acquisition thereof)
securing Indebtedness permitted under Section 8.1(d) (Indebtedness) and limited
in each case to the property purchased with the proceeds of such purchase money
Indebtedness or subject to such Capital Lease;

(e)        any Lien securing the renewal, extension, refinancing or refunding of
any Indebtedness secured by any Lien permitted by clauses (b) or (d) above,
clauses (h) or (j) below or this clause (e) without any change in the assets
subject to such Lien and to the extent such renewal, extension, refinancing or
refunding is permitted by Section 8.1(e) (Indebtedness);

(f)        Liens in favor of lessors securing operating leases to the extent
such operating leases are permitted hereunder and, to the extent such
transactions create a Lien, sale and leaseback transactions permitted by
Section 8.4(f) (Asset Sales);

(g)        Liens not otherwise permitted by the foregoing clauses of this
Section 8.2 securing obligations or other liabilities of any Loan Party;
provided, however, that the aggregate outstanding amount of all such obligations
and liabilities shall not exceed $10,000,000 at any time;

(h)        Liens securing Indebtedness permitted under Section 8.1(k)
(Indebtedness); provided that (i) such Liens were not created in contemplation
of such Permitted Acquisitions and (ii) such Liens are purchase money Liens
granted by the Proposed Acquisition Target or its Subsidiaries (including the
interest of a lessor under a Capital Lease and purchase money Liens on any
property of Proposed Acquisition Target or its Subsidiaries) and limited in each
case to the property purchased with the proceeds of such purchase money
Indebtedness or subject to such Capital Lease;

(i)        Liens securing judgments that do not constitute an Event of Default
(or securing bonds that secure such judgments) that do not exceed, in the
aggregate, $10,000,000; and

(j)        Liens in favor of U.S. government agencies securing Indebtedness
permitted under Section 8.1(m) (Indebtedness); provided, however, that such
Liens shall be limited to assets and property developed or acquired with the
proceeds of such Indebtedness.

Section 8.3        Investments

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to
make or maintain, directly or indirectly, any Investment except for the
following:

(a)        Investments existing on the Effective Date (after giving effect to
the Transactions) and disclosed on Schedule 8.3 (Existing Investments);

(b)        Investments in cash and Cash Equivalents held in a Deposit Account or
a

 

98



--------------------------------------------------------------------------------

Control Account or otherwise in compliance with Section 7.13 (Control Accounts,
Approved Deposit Accounts) or outside such accounts to the extent permitted by
Section 7.13(a) (Control Accounts, Approved Deposit Accounts);

(c)        Investments in payment intangibles, chattel paper (each as defined in
the UCC) and Accounts, notes receivable and similar items arising or acquired in
the ordinary course of business consistent with the past practice of the
Borrower and its Subsidiaries;

(d)        Investments received in settlement of amounts due to the Borrower or
any Subsidiary of the Borrower effected in the ordinary course of business;

(e)        Investments by (i) the Borrower or any Guarantor in the Borrower or
any other Guarantor or (ii) any Subsidiary of the Borrower that is not a
Guarantor in the Borrower or any other Subsidiary of the Borrower;

(f)        Investments by the Borrower or any Guarantor in a Permitted
Acquisition;

(g)        loans or advances to employees of the Borrower or any Subsidiaries of
the Borrower in the ordinary course of business as presently conducted other
than any loans or advances that would be in violation of Section 402 of the
Sarbanes-Oxley Act; provided, however, that the aggregate principal amount of
all loans and advances permitted pursuant to this clause (g) shall not exceed
$500,000 at any time;

(h)        Guaranty Obligations permitted by Section 8.1 (Indebtedness);

(i)        Investments in promissory notes received in consideration for Asset
Sales permitted by Section 8.4(f) (Asset Sales); and

(j)        Investments not otherwise permitted hereby; provided, however, that
the aggregate outstanding amount of all such Investments shall not, at any time,
exceed $40,000,000.

Section 8.4        Sale of Assets

The Borrower shall not nor shall it permit any Subsidiary of the Borrower to,
sell, convey, transfer, lease or otherwise dispose of, any of their respective
assets or any interest therein (including the sale or factoring at maturity or
collection of any accounts) to any Person or permit or suffer any other Person
to acquire any interest in any of their respective assets, nor shall the
Borrower permit any of its Subsidiaries to issue or sell any shares of their
Stock or any Stock Equivalents (any such disposition being an “Asset Sale”),
except for the following:

(a)        the sale or disposition of Cash Equivalents, Inventory, customer
premise equipment and fiber optic cable, in each case, in the ordinary course of
business;

(b)        the sale or disposition of Equipment that has become obsolete or is
to be replaced in the ordinary course of business;

(c)        a true lease or sublease of Real Property not constituting
Indebtedness and not constituting a sale and leaseback transaction;

(d)        assignments and licenses of intellectual property of the Borrower and
its Subsidiaries in the ordinary course of business;

 

99



--------------------------------------------------------------------------------

(e)        any Asset Sale to the Borrower or any Guarantor;

(f)        as long as no Default or Event of Default is continuing or would
result therefrom, any other Asset Sale (including in the form of a sale and
leaseback transaction) for Fair Market Value, payable at least 75% in cash upon
such sale; provided, however, that with respect to any such Asset Sale pursuant
to this clause (f), (i) the aggregate consideration received during any Fiscal
Year for all such Asset Sales shall not exceed $50,000,000, and (ii) an amount
equal to all Net Cash Proceeds of such Asset Sale are applied to the payment of
the Obligations as set forth in, but only to the extent required by, Section 2.9
(Mandatory Prepayments);

(g)        any Asset Sale in the form of a divestiture of assets acquired after
the Effective Date either in connection with a Permitted Acquisition or an
Investment permitted by clauses (f) or (i) of Section 8.3 (Investments);
provided, however, an amount equal to all Net Cash Proceeds of such Asset Sale
are applied to the payment of the Obligations as set forth in, but only to the
extent required by, Section 2.9 (Mandatory Prepayments);

(h)        any Asset Sale (including any cash payment of any true-up amount) in
connection with any asset swap involving assets or property of the Borrower or
any of its Subsidiaries (“Sold Swap Assets”) exchanged for assets or property of
a Person that is not an Affiliate of the Borrower (the “Seller”, and such assets
or property, “Purchased Swap Assets”); provided, however, that (i) the aggregate
amount of EBITDA of the Borrower on a Consolidated basis attributable to the
Sold Swap Assets subject to any such asset swap transaction or series of related
transactions (“Attributable EBITDA”) for the most recently ended Fiscal Year
plus the aggregate amount of Attributable EBITDA of all Sold Swap Assets
previously disposed pursuant to this clause (h) (in each case, measured at the
time of such previous disposition) shall not exceed 20% of the EBITDA of the
Borrower on a Consolidated basis for the most recently ended Fiscal Year;
(ii) the aggregate amount of EBITDA attributable to Purchased Swap Assets
(calculated based on the Seller’s EBITDA after giving effect to Permitted Pro
Forma Adjustments) shall equal or exceed the Attributable EBITDA of the Sold
Swap Assets; (iii) each such asset swap transaction shall be on arm’s length
basis with the Seller; (iv) no Default of Event of Default shall have occurred
or be continuing or would result therefrom; (v) an amount equal to all Net Cash
Proceeds received by the Borrower or any of its Subsidiaries (including any cash
true-up amounts received by the Borrower or any Subsidiary) in connection
therewith is applied to the payment of the Obligations to the extent required by
Section 2.9 (Mandatory Prepayments); and (vi) the Borrower have delivered a
certificate to the Administrative Agent certifying compliance with the
foregoing; and

(i)        the sale or disposition of assets having a Fair Market Value not to
exceed $5,000,000 for any sale or disposition (or series of related sales or
dispositions) and $50,000,000 in the aggregate for all such sales or
dispositions during any Fiscal Year.

Section 8.5        Restricted Payments

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Payment except for the following:

(a)        Restricted Payments by any Subsidiary of the Borrower to the Borrower
or any Guarantor;

(b)        dividends and distributions declared and paid on the common Stock of

 

100



--------------------------------------------------------------------------------

the Borrower and payable only in common Stock of the Borrower;

(c)        Restricted Payments in an aggregate amount not to exceed $30,000,000;
provided that the Borrower has delivered an RP Certificate to the Administrative
Agent in connection with such Restricted Payment;

(d)        following delivery of the Financial Statements for the Fiscal Year
ending December 31, 2011 pursuant to Section 6.1(c) (Financial Statements),
additional Restricted Payments not otherwise permitted hereby; provided,
however, that (i) the aggregate amount of all such Restricted Payments permitted
pursuant to this clause (d) shall not, during any Fiscal Year, exceed the lesser
of (A) $25,000,000 and (B) the Cumulative RP Amount; (ii) both before and after
giving effect to the payment of any such Restricted Payment pursuant to this
clause (d), the Leverage Ratio does not exceed 3.5 to 1.00; and (iii) the
Borrower has delivered an RP Certificate to the Administrative Agent in
connection with such Restricted Payment;

provided, however, that such Restricted Payments shall not be permitted pursuant
to this Section 8.5 (other than pursuant to clause (a) above) if an Event of
Default or Default shall have occurred and be continuing at the date of
declaration or payment thereof or would result therefrom.

Section 8.6        Prepayment and Cancellation of Indebtedness

(a)        The Borrower shall not, nor shall it permit any Subsidiary of the
Borrower to, cancel any claim or Indebtedness owed to any of them except (i) in
the ordinary course of business consistent with past practice and/or the
reasonable business judgment of the Borrower and (ii) in respect of intercompany
Indebtedness among the Borrower and the Guarantors that are Domestic
Subsidiaries.

(b)        The Borrower shall not, nor shall the Borrower permit any of its
Subsidiaries to, prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner, or make any payment in violation
of any subordination terms of, any Indebtedness; provided, however, that the
Borrower and each Subsidiary of the Borrower may prepay, redeem or repurchase
the Obligations in accordance with the terms of this Agreement, make regularly
scheduled or otherwise required repayments or redemptions of Indebtedness,
prepay in full the Existing Indebtedness with the proceeds of the initial
Borrowings hereunder, prepay Indebtedness payable to the Borrower by any of its
Subsidiaries, (v) renew, extend, refinance and refund Indebtedness, as long as
such renewal, extension, refinancing or refunding is permitted under
Section 8.1(e) (Indebtedness), (vi) prepay Capital Lease Obligations and
purchase money Indebtedness permitted under Section 8.1(d) (Indebtedness),
(vii) prepay any Indebtedness (A) following delivery of the Financial Statements
for the Fiscal Year ending December 31, 2011 pursuant to Section 6.1(c)
(Financial Statements), in an aggregate amount not exceeding the Cumulative RP
Amount or (B) with Net Cash Proceeds of any Equity Issuance not otherwise used
for Permitted Acquisitions, to finance Capital Expenditures or to prepay Loans
under clause (a) of Section 2.9 (Mandatory Prepayments); provided that Financial
Statements have been delivered for such preceding Fiscal Year pursuant to
Section 6.1(c) (Financial Statements); provided, however that (x) if any such
prepayment is in respect of subordinated Indebtedness, before and after giving
effect to the payment of such dividends, the Leverage Ratio does not exceed 3.5
to 1.00, (y) that such prepayment shall not be permitted if an Event of Default
or Default shall have occurred and be continuing at the date of declaration or
payment thereof or would result therefrom and (z) in connection with clause
(b)(vii) above, the Borrower has delivered an RP Certificate to the
Administrative Agent in connection with such prepayment, (viii) prepay or repay
Indebtedness in an aggregate amount not to exceed $2,500,000 for all such

 

101



--------------------------------------------------------------------------------

prepayments or repayments in any Fiscal Year and (ix) make payments required
pursuant to Hedging Contracts entered into in accordance with Section 8.16 (No
Speculative Transactions), including upon termination or amendment thereof in
the ordinary course of business.

Section 8.7        Restriction on Fundamental Changes; Permitted Acquisitions;
Restricted Subsidiaries

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
(a) except in connection with a Permitted Acquisition and the Sunflower
Acquisition, (i) merge or consolidate with any Person (other than (x) with other
Subsidiaries of the Borrower or (y) with the Borrower so long as the Borrower is
the surviving Person following such merger or consolidation), (ii) acquire all
or substantially all of the Stock or Stock Equivalents of any Person or
(iii) acquire all or substantially all of the assets of any Person or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any Person, (b) enter into any joint venture or
partnership with any Person (except as permitted by Section 8.3(j)
(Investments)) or (c) acquire or create any Subsidiary unless, after giving
effect to such creation or acquisition, such Subsidiary is a Wholly-Owned
Subsidiary of the Borrower (unless such Subsidiary is permitted under clause
(j) of Section 8.3 (Investments) or is a Guarantor), the Borrower is in
compliance with Section 7.11 (Additional Collateral and Guaranties) and the
Investment in such Subsidiary is permitted under Section 8.3(e) (Investments)
(unless such Subsidiary is permitted under clause (j) of Section 8.3
(Investments)).

Section 8.8        Change in Nature of Business

The Borrower shall not, and shall not permit any of its Subsidiaries to, make
any material change in the nature or conduct of its business as carried on at
the Effective Date, whether in connection with a Permitted Acquisition or
otherwise, except for the entry into business reasonably related or ancillary
thereto or a reasonable extension thereof.

Section 8.9        Transactions with Affiliates

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
except as otherwise expressly permitted herein, do any of the following:
(a) make any Investment in an Affiliate of the Borrower that is not a Subsidiary
of the Borrower, (b) transfer, sell, lease, assign or otherwise dispose of any
asset to any Affiliate of the Borrower that is not a Subsidiary of the Borrower,
(c) merge into or consolidate with or purchase or acquire assets from any
Affiliate of the Borrower that is not a Subsidiary of the Borrower, (d) repay
prior to its scheduled maturity any Indebtedness, issued or incurred after the
Effective Date, to any Affiliate of the Borrower that is not a Subsidiary of the
Borrower, (e) enter into any other transaction directly or indirectly with or
for the benefit of any Affiliate of the Borrower that is not a Guarantor
(including guaranties and assumptions of obligations of any such Affiliate),
except for (i) transactions in the ordinary course of business on a basis no
less favorable to the Borrower or, as the case may be, such Subsidiary thereof
as would be obtained in a comparable arm’s length transaction with a Person not
an Affiliate thereof (as determined in good faith by the board of directors of
the Borrower) and (ii) salaries and other director or employee compensation to
officers or directors of the Borrower or any of its Subsidiaries commensurate
with current compensation levels.

Section 8.10        Limitations on Restrictions on Subsidiary Distributions; No
New Negative Pledge; Restricted Subsidiaries

 

102



--------------------------------------------------------------------------------

(a)        Except pursuant to the Loan Documents, agreements governing purchase
money Indebtedness or Capital Lease Obligations permitted by Section 8.1(b),
(d) or (e) (Indebtedness) or other unsecured Indebtedness assumed pursuant to
Section 8.1(k) (Indebtedness) (in the case of agreements permitted by such
clauses, any prohibition or limitation shall only be effective against the
assets financed thereby) and agreements relating to Asset Sales permitted under
Section 8.4 (Sales of Assets) (in the case of such agreements, any prohibition
or limitation shall only be effective against the assets or Stock subject to
such Asset Sate), the Borrower shall not, and shall not permit any of its
Subsidiaries to, (i) agree to enter into or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of such
Subsidiary to pay dividends or make any other distribution or transfer of funds
or assets or make loans or advances to or other Investments in, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary of the Borrower or
(ii) enter into or suffer to exist or become effective any agreement prohibiting
or limiting the ability of the Borrower or any Subsidiary of the Borrower to
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, to secure the
Obligations, including any agreement requiring any other Indebtedness or
Contractual Obligation to be equally and ratably secured with the Obligations.

(b)        Notwithstanding anything herein to the contrary, until the local
franchising authority consents contemplated by Section 7.12(a) (Regulatory
Consents) and the PUC Authorizations contemplated by Section 7.12(b) (Regulatory
Consents) are obtained and each Subsidiary listed on Schedule 8.10(b)
(Restricted Subsidiaries) has satisfied the Subsidiary Guaranty Requirements, no
such Subsidiary of the Borrower shall (i) conduct any business or engage in any
activities other than the businesses related to the CATV Franchises or PUC
Authorizations, as applicable; (ii) incur any Indebtedness directly or on behalf
of the Borrower or any of its other Subsidiaries (other than the incurrence of
accounts payable or accrued liabilities in the ordinary course of business;
provided that such accounts payable or accrued liabilities do not exceed in the
aggregate $5,000,000 for all Subsidiaries listed on Schedule 8.10(b) (Restricted
Subsidiaries); or (iii) receive, collect, retain or hold any funds, proceeds or
assets (other than such Permits) either directly or on behalf of the Borrower or
any of its other Subsidiaries other than in the ordinary course of business;
provided, that any funds, proceeds or assets are received by such Subsidiary
other than in the ordinary course of business shall be immediately transferred
to the Borrower.

Section 8.11        Modification of Constituent Documents

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to
amend its Constituent Documents (including in the terms of its outstanding
Stock), except for changes and amendments that do not materially and adversely
affect the interests of the Secured Parties under the Loan Documents or in the
Collateral.

Section 8.12        Modification of Related Documents

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
alter, rescind, terminate, amend, supplement, waive or otherwise modify any
provision of any Related Document (except for modifications that do not
materially and adversely affect the rights and privileges of the Borrower or any
Subsidiary of the Borrower under such Related Document and that do not
materially and adversely affect the interests of the Secured Parties under the
Loan Documents or in the Collateral).

Section 8.13        Accounting Changes; Fiscal Year

 

103



--------------------------------------------------------------------------------

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
change its (a) accounting treatment and reporting practices or tax reporting
treatment, except as required by GAAP or any Requirement of Law and disclosed to
the Lenders and the Administrative Agent or (b) fiscal year.

Section 8.14        Margin Regulations

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
use all or any portion of the proceeds of any credit extended hereunder to
purchase or carry margin stock (within the meaning of Regulation U of the
Federal Reserve Board) in contravention of Regulation U of the Federal Reserve
Board.

Section 8.15        Sale/Leasebacks

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
enter into any sale and leaseback transaction, except as permitted by
Section 8.4(f) (Asset Sales).

Section 8.16        No Speculative Transactions

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
engage in any speculative transaction or in any transaction involving Hedging
Contracts except as required by Section 7.15 (Interest Rate Contract) or for the
sole purpose of hedging in the normal course of business and not for speculative
purposes.

Section 8.17        Compliance with ERISA

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower or
any ERISA Affiliate to, cause or permit to occur, (a) an event that could result
in the imposition of a Lien under Section 412 of the Code or Section 302 or 4068
of ERISA or (b) ERISA Events that would have a Material Adverse Effect in the
aggregate.

Section 8.18        Environmental

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
allow a Release of any Contaminant in violation of any Environmental Law;
provided, however, that the Borrower shall not be deemed in violation of this
Section 8.18 if all Environmental Liabilities and Costs incurred or reasonably
expected to be incurred by the Loan Parties as the consequence of all such
Releases shall not exceed $10,000,000 in the aggregate.

Section 8.19        Patriot Act

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
take any action or permit any circumstance (whether directly or indirectly) the
result of which would result in a breach of Section 4.21 (Prohibited Persons;
Trade Restrictions).

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1        Events of Default

Each of the following events shall be an Event of Default:

 

104



--------------------------------------------------------------------------------

(a)        the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or

(b)        the Borrower shall fail to pay any interest on any Loan, any fee
under any of the Loan Documents or any other Obligation (other than one referred
to in clause (a) above) and such non-payment continues for a period of three
Business Days after the due date therefor; or

(c)        any representation or warranty made or deemed made by any Loan Party
in any Loan Document or by any Loan Party (or any of its officers) in connection
with any Loan Document shall prove to have been incorrect in any material
respect when made or deemed made; or

(d)        any Loan Party shall fail to perform or observe (i) any term,
covenant or agreement contained in Article V (Financial Covenants), 6.2 (Default
Notices), 7.1 (Preservation of Corporate Existence, Etc.), 7.6 (Access), 7.9
(Application of Proceeds) or Article VIII (Negative Covenants) or (ii) any other
term, covenant or agreement contained in this Agreement or in any other Loan
Document if such failure under this clause (ii) shall remain unremedied for 30
days after the earlier of (A) the date on which a Responsible Officer of the
Borrower becomes aware of such failure and (B) the date on which written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender; or

(e)        (i) the Borrower or any Subsidiary of the Borrower shall fail to make
any payment on any Indebtedness of the Borrower or any such Subsidiary (other
than the Obligations) or any Guaranty Obligation in respect of Indebtedness of
any other Person, and, in each case, such failure relates to Indebtedness having
a principal amount of $10,000,000 or more, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), (ii) any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Indebtedness, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness or (iii) any such Indebtedness shall become or be
declared to be due and payable, or be required to be prepaid or repurchased
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or

(f)        (i) the Borrower or any Material Subsidiary of the Borrower shall
generally not pay its debts as such debts become due, shall admit in writing its
inability to pay its debts generally or shall make a general assignment for the
benefit of creditors, (ii) any proceeding shall be instituted by or against the
Borrower or any Material Subsidiary of the Borrower seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts,
under any Requirement of Law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee or other similar official
for it or for any substantial part of its property; provided, however, that, in
the case of any such proceedings instituted against the Borrower or any Material
Subsidiary of the Borrower (but not instituted by the Borrower or any Material
Subsidiary of the Borrower) either such proceedings shall remain undismissed or
unstayed for a period of 30 days or more or any action sought in such
proceedings shall occur or (iii) the Borrower or any Material Subsidiary of the
Borrower shall take any corporate action to authorize any action set forth in
clauses (i) and (ii) above; or

(g)        one or more judgments or orders (or other similar process) involving,
in

 

105



--------------------------------------------------------------------------------

the case of money judgments, an aggregate amount in excess of $10,000,000, to
the extent not covered by insurance, shall be rendered against one or more of
the Borrower and its Subsidiaries and such judgment or order shall continue for
a period of 30 days without being discharged, stayed or bonded pending appeal;
or

(h)        an ERISA Event shall occur and the amount of all liabilities and
deficiencies resulting therefrom, whether or not assessed, exceeds $10,000,000
in the aggregate; or

(i)        any provision of any Loan Document after delivery thereof shall for
any reason fail or cease to be valid and binding on, or enforceable against, any
Loan Party party thereto, or any Loan Party shall so state in writing; or

(j)        any Collateral Document shall for any reason fail or cease to create
a valid and enforceable Lien on any Collateral purported to be covered thereby
or, except as permitted by the Loan Documents, such Lien shall fail or cease to
be a perfected and first-priority Lien, or any Loan Party shall so state in
writing; or

(k)        there shall occur any Change of Control; or

(l)        the Borrower or any Subsidiary of the Borrower shall have entered
into one or more consent or settlement decrees or agreements or similar
arrangements with a Governmental Authority or one or more judgments, orders,
decrees or similar actions shall have been entered against one or more of the
Borrower or any Subsidiary of the Borrower based on or arising from the
violation of or pursuant to any Environmental Law, or the generation, storage,
transportation, treatment, disposal or Release of any Contaminant and, in
connection with all the foregoing, the Borrower or any Subsidiary of the
Borrower is likely to incur Environmental Liabilities and Costs exceeding
$10,000,000 in the aggregate that were not reflected in the Projections or the
Financial Statements delivered pursuant to Section 4.4 (Financial Statements)
prior to the Effective Date; or

(m)        Any Communications License, CATV Franchise or PUC Authorization of
the Borrower or of any Subsidiary of the Borrower is revoked, suspended,
cancelled or otherwise terminated by reason of any illegal activities or
negligence of the Borrower or any Subsidiary or by reason of any breach of any
applicable agreement, order or regulation by the Borrower or any Subsidiary of
the Borrower and such revocation, suspension, cancellation or termination would
have a Material Adverse Effect of the type described in clause (d) of the
definition of “Material Adverse Change”.

Section 9.2        Remedies

During the continuance of any Event of Default, the Administrative Agent may,
and, at the request of the Requisite Lenders, shall, by notice to the Borrower
declare that all or any portion of the Commitments be terminated, whereupon the
obligation of each Lender to make any Loan and each Issuer to Issue any Letter
of Credit shall immediately terminate and may and, at the request of the
Requisite Lenders, shall, by notice to the Borrower, declare the Loans, all
interest thereon and all other amounts and Obligations payable under this
Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts and Obligations shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower; provided, however,
that upon the occurrence of any Event of Default specified in Section 9.1(f)

 

106



--------------------------------------------------------------------------------

(Events of Default), (x) the Commitments of each Lender to make Loans and the
commitments of each Lender and Issuer to Issue or participate in Letters of
Credit shall each automatically be terminated and (y) the Loans, all such
interest and all such amounts and Obligations shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower. In addition to the
remedies set forth above, the Administrative Agent may exercise any remedies
provided for by the Collateral Documents in accordance with the terms thereof or
any other remedies provided by applicable law in each case.

Section 9.3        Actions in Respect of Letters of Credit

At any time (i) upon the Revolving Credit Termination Date, (ii) after the
Revolving Credit Termination Date when the aggregate funds on deposit in Cash
Collateral Accounts shall be less than 105% of the Letter of Credit Obligations,
(iii) as may be required by Section 2.9(c) or (d) (Mandatory Prepayments), the
Borrower shall pay to the Administrative Agent in immediately available funds at
the Administrative Agent’s office referred to in Section 11.8 (Notices, Etc.),
for deposit in a Cash Collateral Account, (x) in the case of clauses (i) and
(ii) above, the amount required so that, after such payment, the aggregate funds
on deposit in the Cash Collateral Accounts equals or exceeds 105% of the sum of
all outstanding Letter of Credit Obligations and (y) in the case of clause
(iii) above, the amount required by Section 2.9(c) or (d) (Mandatory
Prepayments). The Administrative Agent may, from time to time after funds are
deposited in any Cash Collateral Account, apply funds then held in such Cash
Collateral Account to the payment of any amounts, in accordance with
Section 2.9(c) or (d) (Mandatory Prepayments) and Section 2.13(g) (Payments and
Computations), as shall have become or shall become due and payable by the
Borrower to the Issuers or Lenders in respect of the Letter of Credit
Obligations. The Administrative Agent shall promptly give written notice of any
such application; provided, however, that the failure to give such written
notice shall not invalidate any such application.

Section 9.4        Regulatory Approvals

Upon any action by the Administrative Agent or Collateral Agent to commence the
exercise of remedies hereunder or under the other Loan Documents, the Borrower
hereby undertakes, and agrees to cause each of its Subsidiaries to undertake, to
cooperate and join with the Administrative Agent or Collateral Agent in any
application to any regulatory body (including the FCC or any PUC),
administrative agency, court or other forum, with respect thereto and to provide
such assistance in connection therewith as the Administrative Agent or the
Collateral Agent may request, including the preparation of filings and
appearances of officers and employees of the Borrower or any of its Subsidiaries
before any Governmental Authority, in each case, in support of any such
application made by the Administrative Agent or the Collateral Agent and the
Borrower shall not, nor shall the Borrower permit any of its Subsidiaries to,
directly or indirectly, oppose any such action by the Administrative Agent or
the Collateral Agent before any Governmental Authority.

Section 9.5        Rescission

If at any time after termination of the Commitments or acceleration of the
maturity of the Loans, the Borrower shall pay all arrears of interest and all
payments on account of principal of the Loans and Reimbursement Obligations that
shall have become due otherwise than by acceleration (with interest on principal
and, to the extent permitted by law, on overdue interest, at the rates specified
herein) and all Events of Default and Defaults (other than non-

 

107



--------------------------------------------------------------------------------

payment of principal of and accrued interest on the Loans due and payable solely
by virtue of acceleration) shall be remedied or waived pursuant to Section 11.1
(Amendments, Waivers, Etc.), then upon the written consent of the Requisite
Lenders and written notice to the Borrower, the termination of the Commitments
or the acceleration and their consequences may be rescinded and annulled;
provided, however, that such action shall not affect any subsequent Event of
Default or Default or impair any right or remedy consequent thereon. The
provisions of the preceding sentence are intended merely to bind the Lenders and
the Issuers to a decision that may be made at the election of the Requisite
Lenders, and such provisions are not intended to benefit the Borrower and do not
give the Borrower the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.

ARTICLE X

THE ADMINISTRATIVE AGENT

Section 10.1        Authorization and Action

(a)        Each Lender and each Issuer hereby appoints Credit Suisse, acting
through one or more of its branches, as the Administrative Agent and the
Collateral Agent hereunder, and each Lender and each Issuer authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
their behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent or the Collateral Agent,
as applicable, under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender and
each Issuer hereby authorizes the Administrative Agent and the Collateral Agent
to execute and deliver, and to perform its respective obligations under, each of
the Loan Documents to which it is a party, to exercise all rights, powers and
remedies that the Administrative Agent or the Collateral Agent, as applicable,
may have under such Loan Documents and, in the case of the Collateral Agent with
respect to the Collateral Documents, to act as agent for the Lenders, the
Issuers and the other Secured Parties under such Collateral Documents.

(b)        As to any matters not expressly provided for by this Agreement and
the other Loan Documents (including enforcement or collection), the
Administrative Agent and the Collateral Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders, and such instructions
shall be binding upon all Lenders; provided, however, that the Administrative
Agent and the Collateral Agent shall not be required to take any action that
(i) the Administrative Agent or the Collateral Agent in good faith believes
exposes it to personal liability unless it receives an indemnification
satisfactory to it from the Lenders with respect to such action or (ii) is
contrary to this Agreement or applicable law. The Administrative Agent and the
Collateral Agent each agree to give to each Lender and each Issuer prompt notice
of each notice given by any Loan Party pursuant to Article II hereof or as
otherwise expressly required by the terms of this Agreement or the other Loan
Documents.

(c)        In performing its functions and duties hereunder and under the other
Loan Documents, each of the Administrative Agent and the Collateral Agent is
acting solely on behalf of the Lenders and the Issuers except to the limited
extent provided in Section 2.7(b) (Evidence of Debt), and their respective
duties are entirely administrative in nature. Neither the Administrative Agent
nor the Collateral Agent assume and shall not be deemed to have assumed any
obligation other than as expressly set forth herein and in the other Loan
Documents or any

 

108



--------------------------------------------------------------------------------

other relationship as the agent, fiduciary or trustee of or for any Lender or
holder of any other Secured Obligation.

The Administrative Agent and the Collateral Agent may perform any of its duties
under any Loan Document by or through its agents or employees.

(d)        The Arrangers shall have no obligations or duties whatsoever in such
capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity.

(e)        Notwithstanding anything to the contrary contained in this Agreement,
each of the Syndication Agents is a Lender designated as “Term A Syndication
Agent”, “Term B Syndication Agent” or “Revolver Syndication Agent” (as
applicable) for title purposes only and in such capacity shall have no
obligations or duties whatsoever under this Agreement or any other Loan Document
to any Loan Party, any Lender or any Issuer and shall have no rights separate
from its rights as a Lender except as expressly provided in this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, each
Co-Documentation Agent is a Lender designated as a “Co-Documentation Agent” for
title purposes only and in such capacity shall have no obligations or duties
whatsoever under this Agreement or any other Loan Document to any Loan Party,
any Lender or any Issuer and shall have no rights separate from its rights as a
Lender except as expressly provided in this Agreement.

Section 10.2        Reliance by Agents, Etc.

None of the Administrative Agent, the Collateral Agent, nor any of their
respective Affiliates or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it,
him, her or them under or in connection with this Agreement or the other Loan
Documents, except for its, his, her or their own gross negligence or willful
misconduct. Without limiting the foregoing, the Administrative Agent and the
Collateral Agent (a) may treat the payee of any Note as its holder until such
Note has been assigned in accordance with Section 2.7 (Evidence of Debt),
(b) may rely on the Register to the extent set forth in Section 11.2
(Assignments and Participations), (c) may consult with legal counsel (including
counsel to the Borrower or any other Loan Party), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, (d) makes no warranty or representation to any
Lender or Issuer and shall not be responsible to any Lender or Issuer for any
statements, warranties or representations made by or on behalf of the Borrower
or any of its Subsidiaries in or in connection with this Agreement or any other
Loan Document, (e) shall not have any duty to ascertain or to inquire either as
to the performance or observance of any term, covenant or condition of this
Agreement or any other Loan Document, as to the financial condition of any Loan
Party or as to the existence or possible existence of any Default or Event of
Default, shall not be responsible to any Lender or Issuer for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto and
(g) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which writing may be a telecopy or electronic mail) or
any telephone message believed by it to be genuine and signed or sent by the
proper party or parties.

Section 10.3        Posting of Approved Electronic Communications

 

109



--------------------------------------------------------------------------------

(a)        Each of the Lenders, the Issuers and the Borrower agree, and the
Borrower shall cause each Guarantor to agree, that the Administrative Agent and
the Collateral Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lenders and Issuers by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent and the Collateral Agent
to be its electronic transmission system (the “Approved Electronic Platform”).

(b)        Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
the Issuers and the Borrower acknowledges and agrees, and the Borrower shall
cause each Guarantor to acknowledge and agree, that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the Issuers
and the Borrower hereby approves, and the Borrower shall cause each Guarantor to
approve, distribution of the Approved Electronic Communications through the
Approved Electronic Platform and understands and assumes, and the Borrower shall
cause each Guarantor to understand and assume, the risks of such distribution.

(c)        The Approved Electronic Communications and the Approved Electronic
Platform are provided “as is” and “as available”. None of the Administrative
Agent, the Collateral Agent or any of their respective Affiliates or any of
their respective officers, directors, employees, agents, advisors or
representatives (the “Agent Affiliates”) warrant the accuracy, adequacy or
completeness of the Approved Electronic Communications and the Approved
Electronic Platform and each expressly disclaims liability for errors or
omissions in the Approved Electronic Communications and the Approved Electronic
Platform. No Warranty of any kind, express, implied or statutory (including any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects) is made by
the Agent Affiliates in connection with the Approved Electronic Communications
or the Approved Electronic Platform.

(d)        Each of the Lenders, the Issuers and the Borrower agree, and the
Borrower shall cause each Guarantor to agree, that the Administrative Agent and
the Collateral Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

Section 10.4        The Agents Individually

With respect to its Ratable Portion, each Agent that is a Lender shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders”, “Revolving Credit Lenders”, “Term A Loan Lenders”,
“Term B Loan Lenders”, “Requisite Lenders”, “Requisite Term A Loan Lenders”,
“Requisite Term B Loan Lenders”, “Requisite Revolving Credit Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender, a Revolving Credit Lender,

 

110



--------------------------------------------------------------------------------

Term A Loan Lender, Term B Loan Lender, or as one of the Requisite Lenders,
Requisite Term A Loan Lenders, Requisite Term B Loan Lenders or Requisite
Revolving Credit Lender. Each Agent and each of its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with, any Loan Party as if such Agent were not acting as an
Agent.

Section 10.5        Lender Credit Decision

Each Lender and each Issuer acknowledges that it shall, independently and
without reliance upon any Agent or any other Lender conduct its own independent
investigation of the financial condition and affairs of the Borrower and each
other Loan Party in connection with the making and continuance of the Loans and
with the issuance of the Letters of Credit. Each Lender and each Issuer also
acknowledges that it shall, independently and without reliance upon the Agents
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and other Loan Documents.

Section 10.6        Indemnification

Each Lender agrees to indemnify the Administrative Agent, the Collateral Agent
and, in each case, each of its Affiliates, and each of their respective
directors, officers, employees, agents and advisors (to the extent not
reimbursed by the Borrower), from and against such Lender’s aggregate Ratable
Portion (in each case, determined as if no Lender were a Non-Funding Lender) of
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements (including fees, expenses
and disbursements of financial and legal advisors) of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against, the
Administrative Agent, the Collateral Agent or any of its Affiliates, directors,
officers, employees, agents and advisors in any way relating to or arising out
of this Agreement or the other Loan Documents or any action taken or omitted by
the Administrative Agent or the Collateral Agent under this Agreement or the
other Loan Documents; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or Collateral Agent’s or such Affiliate’s gross
negligence or willful misconduct. Without limiting the foregoing, each Lender
agrees to reimburse the Administrative Agent and Collateral Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including fees,
expenses and disbursements of financial and legal advisors) incurred by the
Administrative Agent or the Collateral Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of its rights or responsibilities under, this Agreement or the
other Loan Documents, to the extent that the Administrative Agent or the
Collateral Agent is not reimbursed for such expenses by the Borrower or another
Loan Party.

Section 10.7        Successor Agents

The Administrative Agent and the Collateral Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent or Collateral Agent, as applicable. If no successor
Administrative Agent or Collateral Agent shall have been so appointed by the
Requisite Lenders, and shall have accepted such appointment, within 30 days
after the retiring Agent’s giving of notice of resignation, then the retiring
Agent may, on behalf of

 

111



--------------------------------------------------------------------------------

the Lenders, appoint a successor Administrative Agent or Collateral Agent, as
applicable, selected from among the Lenders. Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent or as
Collateral Agent by a successor Collateral Agent, such successor Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the applicable retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Agent’s resignation hereunder as
Administrative Agent or Collateral Agent, the retiring Agent shall take such
action as may be reasonably necessary to assign to the successor Agent its
rights as Administrative Agent or Collateral Agent, as applicable, under the
Loan Documents. After such resignation, any retiring Agent shall continue to
have the benefit of this Article X as to any actions taken or omitted to be
taken by it while it was Administrative Agent or Collateral Agent, as
applicable, under this Agreement and the other Loan Documents. If no Person has
accepted the appointment as successor Collateral Agent, as provided above, the
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of, the applicable retiring Collateral Agent
effective upon its resignation until a successor Collateral Agent has been
appointed in accordance with the terms hereof. If no Person has accepted the
appointment as successor Administrative Agent or the Administrative Agent has
not succeeded a retiring Collateral Agent, in each case, as provided above, the
Requisite Lenders shall succeed to, and become vested with, all the rights,
powers, privileges and duties of, the applicable retiring Agent effective upon
its resignation.

Section 10.8        Concerning the Collateral and the Collateral Documents

(a)        Each Lender and each Issuer agrees that any action taken by the
Administrative Agent, the Collateral Agent or the Requisite Lenders (or, where
required by the express terms of this Agreement, a greater proportion of the
Lenders) in accordance with the provisions of this Agreement, or of the other
Loan Documents, and the exercise by the Administrative Agent, the Collateral
Agent or the Requisite Lenders (or, where so required, such greater proportion)
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders, Issuers and other Secured Parties. Without limiting the generality
of the foregoing and, in each case, subject to Section 10.7 (Successor Agents),
(i) the Administrative Agent shall have the sole and exclusive right and
authority to act as the disbursing and collecting agent for the Lenders and the
Issuers with respect to all payments and collections arising in connection
herewith and with the Collateral Documents, (ii) the Collateral Agent shall have
the sole and exclusive right and authority to (A) execute and deliver each
Collateral Document and accept delivery of each such agreement delivered by the
Borrower or any of its Subsidiaries, (B) act as collateral agent for the
Lenders, the Issuers and the other Secured Parties for purposes of the
perfection of all security interests and Liens created by such agreements and
all other purposes stated therein, provided, however, that the Collateral Agent
hereby appoints, authorizes and directs each Lender and Issuer to act as
collateral sub-agent for the Administrative Agent, the Lenders and the Issuers
for purposes of the perfection of all security interests and Liens with respect
to the Collateral, including any Deposit Accounts maintained by a Loan Party
with, and cash and Cash Equivalents held by, such Lender or such Issuer,
(C) manage, supervise and otherwise deal with the Collateral and (D) take such
action as is necessary or desirable to maintain the perfection and priority of
the security interests and Liens created or purported to be created by the
Collateral Documents and (iii) the Administrative Agent, and the Collateral
Agent at the direction of the Administrative Agent, shall have the exclusive
right and authority to (except as may be otherwise specifically restricted by
the terms hereof or of any other Loan Document) exercise all remedies given to
the Administrative Agent, the Lenders, the Issuers and the other Secured Parties
with respect to the Collateral under the Loan Documents relating thereto,
applicable law or otherwise.

 

112



--------------------------------------------------------------------------------

(b)        Each of the Lenders and the Issuers hereby consents to the release
and hereby directs, in accordance with the terms hereof, the Administrative
Agent and the Collateral Agent to release (or, in the case of clause (ii) below,
release or subordinate) any Lien held by the Administrative Agent or the
Collateral Agent for the benefit of the Lenders and the issuers against any of
the following:

(i)        all of the Collateral and all Loan Parties, upon termination of the
Commitments and payment and satisfaction in full of all Loans, all Reimbursement
Obligations and all other Secured Obligations that the Administrative Agent has
been notified in writing are then due and payable (and, in respect of contingent
Letter of Credit Obligations, with respect to which cash collateral has been
deposited or a back-up letter of credit has been issued, in either case in the
appropriate currency and on terms satisfactory to the Administrative Agent and
the applicable Issuers);

(ii)        any assets that are subject to a Lien permitted by Section 8.2(d) or
(e) (Liens, Etc.); and

(iii)        any part of the Collateral sold or disposed of by a Loan Party if
such sale or disposition is permitted by this Agreement (or permitted pursuant
to a waiver of or consent to a transaction otherwise prohibited by this
Agreement).

Each of the Administrative Agent, Lenders and the Issuers hereby directs the
Collateral Agent to execute and deliver or file such termination and partial
release statements and do such other things as are necessary to release Liens to
be released pursuant to this Section 10.8 promptly upon the effectiveness of any
such release.

Section 10.9        Actions by the Collateral Agent

The Collateral Agent shall take, or refrain from taking, any action as directed
in writing by the Administrative Agent or the Requisite Lenders. Notwithstanding
anything to the contrary provided herein or in the Collateral Documents, the
Collateral Agent shall not be obligated to take, or refrain from taking, any
action (a) to the extent the Collateral Agent has received a written advice from
its counsel that such action is in conflict with any applicable law, Collateral
Document or order of any Governmental Authority or (b) with respect to which the
Collateral Agent, in its reasonable judgment, has not received adequate security
or indemnity hereunder or under the Collateral Documents. Nothing in this
Section 10.9 shall impair the right of the Collateral Agent in its discretion to
take or omit to take any action which is deemed proper by the Collateral Agent
under the Collateral Documents and which it believes in good faith is not
inconsistent with any direction of the Administrative Agent or the Requisite
Lenders delivered pursuant to this Section 10.9; provided, however, the
Collateral Agent shall not be under any obligation to take any discretionary
action under the provisions of this Agreement or any other Collateral Document
unless so directed by the Administrative Agent or the Requisite Lenders. The
Collateral Agent shall be obliged to perform only such duties as are
specifically set forth in this Agreement or any Collateral Document, and no
implied covenants or obligations shall be read into this Agreement or any
Collateral Document against the Collateral Agent. The Collateral Agent shall,
upon receipt of any written direction pursuant to this Section 10.9, exercise
the rights and powers vested in it by any Collateral Document with respect to
such direction, and the Collateral Agent shall not be liable with respect to any
action taken or omitted in accordance with such direction. If the Collateral
Agent shall seek directions from the Administrative Agent or the Requisite
Lenders with respect to any action under any Collateral Document, the Collateral
Agent shall not be required to take, or refrain from taking, such action until
it shall have received such

 

113



--------------------------------------------------------------------------------

direction. The Collateral Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as with similar property for its own
account. The powers conferred on the Collateral Agent hereunder and under the
Collateral Documents are solely to protect the Collateral Agent’s interest in
the Collateral (for itself and for the benefit of the Secured Parties) and,
except as expressly set forth herein, shall not impose any duty upon the
Collateral Agent to exercise any such powers. The Collateral Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers at the direction of the Administrative Agent, and
neither the Collateral Agent nor any of its officers, directors, employees or
agents shall be responsible to any Secured Party or any Loan Party for any act
or failure to act hereunder, except for its own gross negligence or willful
misconduct.

Section 10.10        Collateral Matters Relating to Related Obligations

The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Secured Obligation arising under any Secured Hedging Contract or that is
otherwise owed to Persons other than the Administrative Agent, the Collateral
Agent, the Lenders and the Issuers (collectively, “Related Obligations”) solely
on the condition and understanding, as among the Administrative Agent, the
Collateral Agent and all Secured Parties, that (a) the Related Obligations shall
be entitled to the benefit of the Loan Documents and the Collateral to the
extent expressly set forth in this Agreement and the other Loan Documents and to
such extent the Collateral Agent shall hold, and have the right and power to act
with respect to, the Guaranty and the Collateral on behalf of and as agent for
the holders of the Related Obligations, but the Collateral Agent is otherwise
acting solely as agent for the Lenders and the Issuers and shall have no
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any holder of Related Obligations, (b) all matters,
acts and omissions relating in any manner to the Guaranty, the Collateral, or
the omission, creation, perfection, priority, abandonment or release of any
Lien, shall be governed solely by the provisions of this Agreement and the other
Loan Documents and no separate Lien, right, power or remedy shall arise or exist
in favor of any Secured Party under any separate instrument or agreement or in
respect of any Related Obligation, (c) each Secured Party shall be bound by all
actions taken or omitted, in accordance with the provisions of this Agreement
and the other Loan Documents, by the Administrative Agent, the Collateral Agent
and the Requisite Lenders, each of whom shall be entitled to act at its sole
discretion and exclusively in its own interest given its own Commitments and its
own interest in the Loans, Letter of Credit Obligations and other Secured
Obligations to it arising under this Agreement or the other Loan Documents,
without any duty or liability to any other Secured Party or as to any Related
Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, (d) no holder of Related
Obligations and no other Secured Party (except the Administrative Agent, the
Collateral Agent, the Lenders and the Issuers, to the extent set forth in this
Agreement) shall have any right to be notified of, or to direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under this Agreement or the Loan Documents and (e) no holder of any Related
Obligation shall exercise any right of setoff, banker’s lien or similar right
except to the extent provided in Section 11.6 (Right of Set-off) and then only
to the extent such right is exercised in compliance with Section 11.7 (Sharing
of Payments, Etc.).

 

114



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

Section 11.1        Amendments, Waivers, Etc.

(a)        No amendment or waiver of any provision of this Agreement or any
other Loan Document (other than the Deposit Account Control Agreements, the
Securities Account Control Agreements and the Letter of Credit Reimbursement
Agreements) nor consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be in writing and (w) in the case
of an amendment to cure any ambiguity, omission, defect or inconsistency, signed
by the Administrative Agent and the Borrower (except as provided in clause
(x) below), (x) in the case of any such waiver or consent, signed by the
Requisite Lenders (or by the Administrative Agent with the consent of the
Requisite Lenders), (y) in the case of any amendment necessary to implement the
terms of a Facility Increase in accordance with the terms hereof, by the
Borrower and the Administrative Agent and (z) in the case of any other
amendment, by the Requisite Lenders (or by the Administrative Agent with the
consent of the Requisite Lenders) and the Borrower, and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by each Lender directly and adversely
affected thereby, in addition to the Requisite Lenders (or the Administrative
Agent with the consent thereof), do any of the following:

(i)        waive any condition specified in Section 3.1 (Conditions Precedent to
Term Loans) or Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) except with respect to a condition based upon another provision hereof,
the waiver of which requires only the concurrence of the Requisite Lenders and,
in the case of the conditions specified in Section 3.1 (Conditions Precedent to
Term Loans), subject to the provisions of Section 3.3 (Determinations of Initial
Borrowing Conditions);

(ii)        increase the Commitment or Incremental Term Loan Commitment of such
Lender or subject such Lender to any additional obligation;

(iii)        extend the scheduled final maturity of any Loan owing to such
Lender, or waive, reduce or postpone any scheduled date fixed for the payment or
reduction of principal or interest of any such Loan or fees owing to such Lender
(it being understood that Section 2.9 (Mandatory Prepayments) does not provide
for scheduled dates fixed for payment) or for the reduction of such Lender’s
Commitment;

(iv)        reduce, or release the Borrower from its obligations to repay, the
principal amount of any Loan or Reimbursement Obligation owing to such Lender
(other than by the payment or prepayment thereof);

(v)        reduce the rate of interest on any Loan or Reimbursement Obligation
outstanding and owing to such Lender or any fee payable hereunder to such
Lender;

(vi)        postpone any scheduled date fixed for payment of interest or fees
owing to such Lender or waive any such payment;

(vii)        change the aggregate Ratable Portions of Lenders required for

 

115



--------------------------------------------------------------------------------

any or all Lenders to take any action hereunder;

(viii)        release all or substantially all of the Collateral except as
provided in Section 10.8(b) (Concerning the Collateral and the Collateral
Documents) or release the Borrower from its payment obligation to such Lender
under this Agreement or the Notes owing to such Lender (if any) or release any
Guarantor from its obligations under the Guaranty except in connection with the
sale or other disposition of a Guarantor (or all or substantially all of the
assets thereof) permitted by this Agreement (or permitted pursuant to a waiver
or consent of a transaction otherwise prohibited by this Agreement); and
provided that any proceeds from such sale or disposition are applied as required
hereby;

(ix)        amend Section 11.2 (Assignments and Participations) to impose any
additional restrictions on such Lender’s ability to assign any of its rights or
obligations hereunder;

(x)        amend Section 10.8(b) (Concerning the Collateral and the Collateral
Documents), Section 11.7 (Sharing of Payments, Etc.), this Section 11.1 or
either definition of the terms “Requisite Lenders”, “Requisite Revolving Credit
Lenders”, “Requisite Term A Loan Lenders”, “Requisite Term B Loan Lenders” or
“Ratable Portion”; provided, further, that (w) any modification of the
application of payments to the Term Loans pursuant to Section 2.9 (Mandatory
Prepayments) shall require the consent of the Requisite Term A Loan Lenders or
the Requisite Term B Loan Lenders (as the case may be) and any such modification
of the application of payments to the Revolving Loans pursuant to Section 2.9
(Mandatory Prepayments) shall require the consent of the Requisite Revolving
Credit Lenders, (x) no amendment, waiver or consent shall, unless in writing and
signed by any Special Purpose Vehicle that has been granted an option pursuant
to Section 11.2(e) (Assignments and Participations), affect the grant or nature
of such option or the right or duties of such Special Purpose Vehicle hereunder,
(y) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or the other Loan Documents and (z) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Loan Lender in addition to the
Lenders required above to take such action, affect the rights or duties of the
Swing Loan Lender under this Agreement or the other Loan Documents; and
provided, further, that the Administrative Agent may, with the consent of the
Borrower, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or any Issuer.

(b)        The Administrative Agent may, but shall have no obligation to, with
the written concurrence of any Lender, execute amendments, modifications,
waivers or consents on behalf of such Lender. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

(c)        If, in connection with any proposed amendment, modification, waiver
or termination requiring the consent of any Lender whose consent is required is
not obtained when due (each such Lender, a “Non-Consenting Lender”), then, as
long as the Lender acting as the Administrative Agent is not a Non-Consenting
Lender, at the Borrower’s request (and sole cost

 

116



--------------------------------------------------------------------------------

and expense), an Eligible Assignee acceptable to the Administrative Agent shall
have the right with the Administrative Agent’s consent and in the Administrative
Agent’s sole discretion (but shall have no obligation) to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, upon
the Administrative Agent’s request, sell and assign to the Lender acting as the
Administrative Agent or such Eligible Assignee, all or any portion of the
Revolving Credit Commitments and Revolving Credit Outstandings of such
Non-Consenting Lender if such Non-Consenting Lender is a Revolving Credit Lender
and all or any portion of the Term Loans (or prior to the Effective Date, Term
Loan Commitments, as applicable) of such Non-Consenting Lender if such
Non-Consenting Lender is a Term Loan Lender, in each case, for an amount equal
to (i) following the Effective Date, the principal balance of all such Revolving
Loans or Term Loans, as applicable, held by the Non-Consenting Lender and all
accrued and unpaid interest and fees with respect thereto through the date of
sale and (ii) prior to the Effective Date, the amount of accrued and unpaid fees
(if any) with respect thereto through the date of such sale; provided, however,
that such purchase and sale shall be recorded in the Register maintained by the
Administrative Agent and not be effective until (x) the Administrative Agent
shall have received from such Eligible Assignee an agreement in form and
substance satisfactory to the Administrative Agent and the Borrower whereby such
Eligible Assignee shall agree to be bound by the terms hereof and (y) such
Non-Consenting Lender shall have received payments of all Revolving Loans or
Term Loans, as applicable, held by it and all accrued and unpaid interest, fees,
unreimbursed costs and expenses and indemnities with respect thereto, or in
respect of its Commitments, as applicable, through the date of the sale. Each
Lender agrees that, if it becomes a Non-Consenting Lender, it shall execute and
deliver to the Administrative Agent an Assignment an Acceptance to evidence such
sale and purchase and shall deliver to the Administrative Agent any Note (if the
assigning Lender’s Loans are evidenced by Notes) subject to such Assignment and
Acceptance; provided, however, that the failure of any Non-Consenting Lender to
execute an Assignment and Acceptance shall not render such sale and purchase
(and the corresponding assignment) invalid and, such assignment shall be
recorded in the Register and such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Acceptance for all purposes of this
Agreement and the other Loan Documents.

Section 11.2        Assignments and Participations

(a)        Each Lender may sell, transfer, negotiate or assign to one or more
Eligible Assignees all or a portion of its rights and obligations hereunder
(including all of its rights and obligations with respect to the Term Loans, the
Revolving Loans, the Swing Loans and the Letters of Credit); provided, however,
that (i) if any such assignment shall be of the assigning Lender’s Revolving
Credit Outstandings and Revolving Credit Commitments, such assignment (A) shall
cover the same percentage of such Lender’s Revolving Credit Outstandings and
Revolving Credit Commitment and (B) shall be subject to the prior consent of the
Administrative Agent, the Issuer and the Swing Loan Lender (which consent, in
each case, shall not be unreasonably withheld or delayed), (ii) the aggregate
amount being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event (if less than the assigning Lender’s entire interest) be less than
$1,000,000 or an integral multiple of $1,000,000 in excess thereof (treating
multiple, simultaneous assignments by or to two or more Approved Funds which are
Affiliates or share the same (or affiliated) manager or advisor as a single
assignment for purposes of this clause (a)), except, in either case, (A) with
the consent of the Borrower and the Administrative Agent or (B) if such
assignment is being made to a Lender or an Affiliate or Approved Fund of such
Lender and (iii) if such Eligible Assignee is not, prior to the date of such
assignment, a Lender or an Affiliate or Approved Fund of a Lender, such
assignment shall be subject to (A) the prior consent of the Administrative Agent
(which consent shall not be unreasonably withheld or delayed) and

 

117



--------------------------------------------------------------------------------

(B) in the case of (1) an assignment with respect to the Revolving Credit
Facility or (2) an assignment that causes any Person (other than Credit Suisse
or an Affiliate of Credit Suisse), together with any Affiliates of such Person,
to hold in excess of 35% of the principal amount of the Obligations, or such
assignment is to a Person holding in excess of 35% of the principal amount of
the Obligations, in each case, so long as no Default or Event of Default has
occurred and is continuing, the prior consent of the Borrower (which consent
shall not be unreasonably withheld, delayed or conditioned and which consent
shall be deemed to be granted if no response is received from the Borrower
within five (5) Business Days following a request for such consent). Any such
assignment need not be ratable as among the Term Loan Facilities and the
Revolving Credit Facility.

(b)        The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, and any administrative questionnaire, tax forms or
other documents required by the Administrative Agent. Upon its receipt of an
Assignment and Acceptance executed by the assigning Lender and the Eligible
Assignee, the Lender or Eligible Assignee shall pay to the Administrative Agent
a registration and processing fee of $3,500 for each assignment (unless
otherwise agreed by the Administrative Agent in its sole discretion). Subject to
acceptance and recording thereof by the Administrative Agent in the Register and
the receipt of the registration and processing fee referenced in this clause
(b), from and after the effective date specified in such Assignment and
Acceptance, (i) the Eligible Assignee thereunder shall become a party hereto
and, to the extent that rights and obligations under the Loan Documents have
been assigned to such assignee pursuant to such Assignment and Acceptance, have
the rights and obligations of a Lender, and if such Lender were an Issuer, of
such Issuer hereunder and thereunder, (ii) the Notes (if any) corresponding to
the Loans assigned thereby shall be transferred to such assignee by notation in
the Register and (iii) the assigning Lender thereunder shall, to the extent that
rights and obligations under this Agreement have been assigned by it pursuant to
such Assignment and Acceptance, relinquish its rights (except for those
surviving the payment in full of the Obligations) and be released from its
obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto).

(c)        The Administrative Agent shall maintain at its address referred to in
Section 11.8 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
to and accepted by it and shall record in the Register the names and addresses
of the Lenders and Issuers and the principal amount of the Loans and
Reimbursement Obligations owing to each Lender from time to time and the
Commitments of each Lender. Any assignment pursuant to this Section 11.2 shall
not be effective until such assignment is recorded in the Register. For so long
as any Term Loans are outstanding, the Administrative Agent shall promptly
deliver to the Borrower a report following the end of each calendar month
summarizing all assignments made and recorded in the Register during such month
pursuant to this Section 11.2.

(d)        Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an Eligible Assignee, the Administrative Agent shall, if
such Assignment and Acceptance has been completed, (i) accept such Assignment
and Acceptance and (ii) record or cause to be recorded the information contained
therein in the Register. Within five Business Days after its receipt of such
notice, the Borrower, at its own expense, shall, if requested by such assignee,
execute and deliver to the Administrative Agent new Notes to the order of such
assignee in an amount equal to the Commitments and Loans assumed by it pursuant
to such Assignment and Acceptance and, if the assigning Lender has surrendered
any Note for exchange in

 

118



--------------------------------------------------------------------------------

connection with the assignment and has retained Commitments or Loans hereunder,
new Notes to the order of the assigning Lender in an amount equal to the
Commitments and Loans retained by it hereunder. Such new Notes shall be dated
the same date as the surrendered Notes and be in substantially the form of
Exhibit B-1 (Form of Revolving Credit Note), Exhibit B-2 (Form of Term A Loan
Note) or Exhibit B-3 (Form of Term B Loan Note), as applicable.

(e)        In addition to the other assignment rights provided in this
Section 11.2, each Revolving Credit Lender may do each of the following:

(i)        grant to a Special Purpose Vehicle the option to make all or any part
of any Loan that such Lender would otherwise be required to make hereunder and
the exercise of such option by any such Special Purpose Vehicle and the making
of Loans pursuant thereto shall satisfy (once and to the extent that such Loans
are made) the obligation of such Lender to make such Loans thereunder; provided,
however, that (x) nothing herein shall constitute a commitment or an offer to
commit by such a Special Purpose Vehicle to make Loans hereunder and no such
Special Purpose Vehicle shall be liable for any indemnity or other obligation
(other than the making of Loans for which such Special Purpose Vehicle shall
have exercised an option, and then only in accordance with the relevant option
agreement) and (y) such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain responsible to the other parties for
the performance of its obligations under the terms of this Agreement and shall
remain the holder of the Obligations for all purposes hereunder; and

(ii)        assign, as collateral or otherwise, any of its rights under this
Agreement, whether now owned or hereafter acquired (including rights to payments
of principal or interest on the Loans), to (A) without notice to or consent of
the Administrative Agent or the Borrower, any Federal Reserve Bank (pursuant to
Regulation A of the Federal Reserve Board) and (B) without consent of the
Administrative Agent or the Borrower, (1) any holder of, or trustee for the
benefit of, the holders of such Revolving Credit Lender’s Securities and (2) any
Special Purpose Vehicle to which such Revolving Credit Lender has granted an
option pursuant to clause (i) above;

provided, however, that no such assignment or grant shall release such Revolving
Credit Lender from any of its obligations hereunder except as expressly provided
in clause (i) above and except, in the case of a subsequent foreclosure pursuant
to an assignment as collateral, if such foreclosure is made in compliance with
the other provisions of this Section 11.2 other than this clause (e) or clause
(f) below. Each party hereto acknowledges and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any such Special Purpose Vehicle, such
party shall not institute against, or join any other Person in instituting
against, any Special Purpose Vehicle that has been granted an option pursuant to
this clause (e) any bankruptcy, reorganization, insolvency or liquidation
proceeding (such agreement shall survive the payment in full of the
Obligations). The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender’s ability to, or grant such
Special Purpose Vehicle the right to, consent to any amendment or waiver to this
Agreement or any other Loan Document or to the departure by the Borrower from
any provision of this Agreement or any other Loan Document without the consent
of such Special Purpose Vehicle except, as long as the Administrative Agent and
the Lenders, Issuers and other Secured Parties shall continue to, and shall be
entitled to continue to, deal solely and directly with such Lender in connection
with such Lender’s obligations under this Agreement, to the extent any such
consent would reduce the principal amount of, or the rate of interest on, any
Obligations,

 

119



--------------------------------------------------------------------------------

amend this clause (e) or postpone any scheduled date of payment of such
principal or interest. Each Special Purpose Vehicle shall be entitled to the
benefits of Sections 2.15 (Capital Adequacy) and 2.16 (Taxes) and of 2.14(d)
(Illegality) as if it were such Lender; provided, however, that anything herein
to the contrary notwithstanding, no Borrower shall, at any time, be obligated to
make under Section 2.15 (Capital Adequacy), 2.16 (Taxes) or 2.14(d) (Illegality)
to any such Special Purpose Vehicle and any such Lender any payment in excess of
the amount the Borrower would have been obligated to pay to such Lender in
respect of such interest if such Special Purpose Vehicle had not been assigned
the rights of such Lender hereunder; and provided, further, that such Special
Purpose Vehicle shall have no direct right to enforce any of the terms of this
Agreement against the Borrower, the Administrative Agent or the other Lenders.

(f)        Each Lender may sell participations to one or more Persons in or to
all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Term Loans,
Revolving Loans and Letters of Credit). The terms of such participation shall
not, in any event, require the participant’s consent to any amendments, waivers
or other modifications of any provision of any Loan Documents, the consent to
any departure by any Loan Party therefrom, or to the exercising or refraining
from exercising any powers or rights such Lender may have under or in respect of
the Loan Documents (including the right to enforce the obligations of the Loan
Parties), except if any such amendment, waiver or other modification or consent
would (i) reduce the amount, or postpone any date fixed for, any amount (whether
of principal, interest or fees) payable to such participant under the Loan
Documents, to which such participant would otherwise be entitled under such
participation, (ii) increase the Commitment in which such participant
participates or (iii) result in the release of all or substantially all of the
Collateral other than in accordance with Section 10.8(b) (Concerning the
Collateral and the Collateral Documents). In the event of the sale of any
participation by any Lender, (w) such Lender’s obligations under the Loan
Documents shall remain unchanged, (x) such Lender shall remain solely
responsible to the other parties for the performance of such obligations,
(y) such Lender shall remain the holder of such Obligations for all purposes of
this Agreement and (z) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
participant shall be entitled to the benefits of Sections 2.15 (Capital
Adequacy) and 2.16 (Taxes) and of 2.14(d) (Illegality) as if it were a Lender;
provided, however, that anything herein to the contrary notwithstanding, the
Borrower shall not, at any time, be obligated to make under Section 2.15
(Capital Adequacy), 2.16 (Taxes) or 2.14(d) (Illegality) to the participants in
the rights and obligations of any Lender (together with such Lender) any payment
in excess of the amount the Borrower would have been obligated to pay to such
Lender in respect of such interest had such participation not been sold;
provided, further, that such participant in the rights and obligations of such
Lender shall have no direct right to enforce any of the terms of this Agreement
against the Borrower, the Administrative Agent or the other Lenders.

(g)        Any Issuer may at any time assign its rights and obligations
hereunder to any other Lender by an instrument in form and substance
satisfactory to the Borrower, the Administrative Agent, such Issuer and such
Lender, subject to the provisions of Section 2.7(b) (Evidence of Debt) relating
to notations of transfer in the Register. If any Issuer ceases to be a Lender
hereunder by virtue of any assignment made pursuant to this Section 11.2, then,
as of the effective date of such cessation, such Issuer’s obligations to Issue
Letters of Credit pursuant to Section 2.4 (Letters of Credit) shall terminate
and such Issuer shall be an Issuer hereunder only with respect to outstanding
Letters of Credit issued prior to such date.

(h)        In the event that any Revolving Credit Lender shall become a Non-

 

120



--------------------------------------------------------------------------------

Funding Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long term certificate deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)) (or, with respect to any
Revolving Credit Lender that is not rated by any such ratings service or
provider, any Issuer or the Swing Loan Lender shall have reasonably determined
that there has occurred a material adverse change in the financial condition of
any such Lender, or a material impairment of the ability of any such Lender to
perform its obligations hereunder, as compared to such condition or ability as
of the date that any such Lender became a Revolving Credit Lender), then any
Issuer shall have the right, but not the obligation, at its own expense, upon
notice to such Lender and the Administrative Agent, to replace such Lender with
an assignee (in accordance with and subject to the restrictions contained in
clause (a) above), and such Lender hereby agrees to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in clause
(a) above) all its interests, rights and obligations in respect of its Revolving
Credit Commitment to such assignee; provided, however, that (i) no such
assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority and (ii) such Issuer or such assignee, as the case may
be, shall pay to such Lender in immediately available funds on the date of such
assignment the principal of and interest accrued to the date of payment on the
Loans made by such Lender hereunder and all other amounts accrued for such
Lender’s account or owed to it hereunder.

(i)        The parties to this Agreement acknowledge that the provisions of this
Section 11.2 and Section 2.7(b) concerning assignments relate only to absolute
assignments and that such provisions do not prohibit pledges or assignments
creating security interests in the Loans or Notes, including any such pledge or
assignment by any Lender to any Federal Reserve Bank in accordance with
applicable law.

Section 11.3        Costs and Expenses

(a)        The Borrower agrees upon demand to pay, or reimburse the
Administrative Agent and the Collateral Agent for, all of its respective
reasonable internal and external audit, legal, appraisal, valuation, filing,
document duplication and reproduction and investigation expenses and for all
other reasonable out-of-pocket costs and expenses of every type and nature
(including the reasonable fees, expenses and disbursements of the Administrative
Agent’s and Collateral Agent’s counsel, local legal counsel, auditors,
accountants, appraisers, printers, insurance and environmental advisors, and
other consultants and agents) incurred by the Administrative Agent or the
Collateral Agent in connection with any of the following: (i) such Agent’s audit
and investigation of the Borrower and its Subsidiaries in connection with the
preparation, negotiation or execution of any Loan Document or Administrative
Agent’s periodic audits of the Borrower or any of its Subsidiaries, as the case
may be, (ii) the preparation, negotiation, execution or interpretation of this
Agreement (including the satisfaction or attempted satisfaction of any condition
set forth in Article III (Conditions To Loans And Letters Of Credit)), any Loan
Document or any proposal letter or commitment letter issued in connection
therewith, or the making of the Loans hereunder, (iii) the creation, perfection
or protection of the Liens under any Loan Document (including any reasonable
fees, disbursements and expenses for local counsel in various jurisdictions),
(iv) the ongoing administration of this Agreement and the Loans, including
consultation with attorneys in connection therewith and with respect to such
Agent’s rights and responsibilities hereunder and under the other Loan
Documents, (v) the protection, collection or enforcement of any Secured
Obligation or the enforcement of any Loan

 

121



--------------------------------------------------------------------------------

Document, (vi) the commencement, defense or intervention in any court proceeding
relating in any way to any Secured Obligation, any Loan Party, any of the
Borrower’s Subsidiaries, the 2011 Refinancing, the Sunflower Acquisition, the
Related Documents, this Agreement or any other Loan Document, (vii) the response
to, and preparation for, any subpoena or request for document production with
which either such Agent is served or deposition or other proceeding in which
such Agent is called to testify, in each case, relating in any way to any
Secured Obligation, any Loan Party, any of the Borrower’s Subsidiaries, the 2011
Refinancing, the Sunflower Acquisition, the Related Documents, this Agreement or
any other Loan Document or (viii) any amendment, consent, waiver, assignment,
restatement, or supplement to any Loan Document or the preparation, negotiation
and execution of the same.

(b)        The Borrower further agrees to pay or reimburse each Agent and each
of the Lenders and Issuers upon demand for all out-of-pocket costs and expenses,
including reasonable attorneys’ fees (including allocated costs of internal
counsel and costs of settlement), incurred by the such Agent, such Lenders or
such Issuers in connection with any of the following: (i) in enforcing any Loan
Document or Secured Obligation or any security therefor or exercising or
enforcing any other right or remedy available by reason of an Event of Default,
(ii) refinancing or restructuring of the credit arrangements provided hereunder
in the nature of a “work-out” or in any insolvency or bankruptcy proceeding,
(iii) in commencing, defending or intervening in any litigation or in filing a
petition, complaint, answer, motion or other pleadings in any legal proceeding
relating to any Secured Obligation, any Loan Party, any of the Borrower’s
Subsidiaries and related to or arising out of the transactions contemplated
hereby or by any other Loan Document or Related Document or (iv) in taking any
other action in or with respect to any suit or proceeding (bankruptcy or
otherwise) described in clause (i), (ii) or (iii) above.

Section 11.4        Indemnities

(a)        The Borrower agrees to indemnify and hold harmless the Administrative
Agent, the Collateral Agent, each Arranger, each Lender and each Issuer
(including each Person obligated on a Secured Hedging Contract if such Person
was a Lender, Issuer, Agent or an Affiliate of an Agent at the time it entered
into such Secured Hedging Contract) and each of their respective Affiliates, the
directors, officers, employees, agents, trustees, shareholders, controlling
persons, members, representatives, attorneys, consultants, advisors of or to any
of the foregoing (including those retained in connection with the satisfaction
or attempted satisfaction of any condition set forth in Article III (Conditions
To Loans And Letters Of Credit) (each such Person being an “Indemnitee”) from
and against any and all claims, damages, liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, disbursements and expenses, joint
or several, of any kind or nature (including reasonable fees, disbursements and
expenses of financial and legal advisors to any such Indemnitee) that may be
imposed on, incurred by or asserted against any such Indemnitee in connection
with or arising out of any investigation, litigation or proceeding, whether or
not such investigation, litigation or proceeding is brought by the Borrower, the
Acquired Business, the Seller, or a third party or any of their respective
Affiliates, any such Indemnitee or any of its directors, security holders or
creditors or any such Indemnitee, director, security holder or creditor is a
party thereto, whether direct, indirect, or consequential and whether based on
any federal, state or local law or other statutory regulation, securities or
commercial law or regulation, or under common law or in equity, or on contract,
tort or otherwise, in any manner relating to or arising out of this Agreement,
any other Loan Document, any Secured Obligation, any Letter of Credit, any
Disclosure Document, any Related Document, the Transactions or any act, claim,
event or transaction related or attendant to any thereof, or the use or intended
use of the proceeds of the Loans or Letters of Credit or in connection with any
investigation of any potential matter covered hereby (collectively, the
“Indemnified Matters”);

 

122



--------------------------------------------------------------------------------

provided, however, that the Borrower shall not have any liability under this
Section 11.4 to an Indemnitee with respect to any Indemnified Matter to the
extent it that has resulted primarily from the bad faith, gross negligence or
willful misconduct of that Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Without limiting the
foregoing, “Indemnified Matters” include (i) all Environmental Liabilities and
Costs arising from or connected with the past, present or future operations of
the Borrower or any of its Subsidiaries involving any property subject to a
Collateral Document, or damage to real or personal property or natural resources
or harm or injury alleged to have resulted from any Release of Contaminants on,
upon or into such property or any contiguous real estate, (ii) any costs or
liabilities incurred in connection with any Remedial Action concerning the
Borrower or any of its Subsidiaries, (iii) any costs or liabilities incurred in
connection with any Environmental Lien and (iv) any costs or liabilities
incurred in connection with any other matter under any Environmental Law,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (49 U.S.C. § 9601 et seq.) and applicable state property transfer
laws, whether, with respect to any such matter, such Indemnitee is a mortgagee
pursuant to any leasehold mortgage, a mortgagee in possession, the successor in
interest to the Borrower or any of its Subsidiaries, or the owner, lessee or
operator of any property of the Borrower or any of its Subsidiaries by virtue of
foreclosure, except, with respect to those matters referred to in clauses (i),
(ii), (iii) and (iv) above, to the extent (x) incurred following foreclosure by
the Administrative Agent, the Collateral Agent, any Lender or any Issuer, or the
Administrative Agent, any Lender or any Issuer having become the successor in
interest to the Borrower or any of its Subsidiaries and (y) attributable solely
to acts of the Administrative Agent, the Collateral Agent, such Lender or such
Issuer or any agent on behalf of such Agent, such Lender or such Issuer.

(b)        The Borrower shall indemnify the Administrative Agent, the Collateral
Agent, the Lenders and each Issuer for, and hold the Administrative Agent, the
Collateral Agent, the Lenders and each issuer harmless from and against, any and
all claims for brokerage commissions, fees and other compensation made against
the Administrative Agent, the Collateral Agent, the Lenders and the Issuers for
any broker, finder or consultant with respect to any agreement, arrangement or
understanding made by or on behalf of any Loan Party or any of its Subsidiaries
in connection with the transactions contemplated by this Agreement.

(c)        The Borrower, at the request of any Indemnitee, shall have the
obligation to defend against any investigation, litigation or proceeding or
requested Remedial Action, in each case contemplated in clause (a) above, and
the Borrower, in any event, may participate in the defense thereof with legal
counsel of the Borrower’s choice. In the event that such Indemnitee requests the
Borrower to defend against such investigation, litigation or proceeding or
requested Remedial Action, the Borrower shall promptly do so and such Indemnitee
shall have the right to have legal counsel of its choice participate in such
defense. No action taken by legal counsel chosen by such Indemnitee in defending
against any such investigation, litigation or proceeding or requested Remedial
Action, shall vitiate or in any way impair the Borrower’s obligation and duty
hereunder to indemnify and hold harmless such Indemnitee.

(d)        The Borrower agrees that any indemnification or other protection
provided to any Indemnitee pursuant to (x) the Prior Credit Agreement (including
pursuant to Section 11.4 thereof) or any other Loan Document (as defined in the
Prior Credit Agreement and each an “Prior Loan Document”) and (y) the Existing
Credit Agreement (including pursuant to Section 11.4 thereof) or any other Loan
Document (as defined in the Existing Credit Agreement and each an “Existing Loan
Document”) shall survive the effectiveness of this Agreement and any
indemnification or other protection provided to any Indemnitee pursuant to the
Prior Credit Agreement, any other Prior Loan Document, the Existing Credit
Agreement, any other Existing

 

123



--------------------------------------------------------------------------------

Loan Document, this Agreement (including pursuant to this Section 11.4) or any
other Loan Document shall (i) survive payment in full of the Obligations and
(ii) inure to the benefit of any Person that was at any time an Indemnitee under
the Prior Credit Agreement, any other Prior Loan Document, the Existing Credit
Agreement, any other Existing Loan Document, this Agreement or any other Loan
Document.

(e)        Notwithstanding the foregoing Section 11.4, an Indemnitee shall
effect no settlement or any claims or proceeding for which indemnification is
sought without the prior written consent of the Borrower (such consent shall not
be unreasonably withheld or delayed).

(f)        In connection with any Indemnified Matters or any other claim or
proceeding (or group of dated claims or proceedings) subject to the foregoing
Section 11.4, the Borrower shall not be required to reimburse the Administrative
Agent and the Lenders for the expenses of more than one counsel for the
Administrative Agent and one counsel for the Lenders (in each case, in addition
to the expenses of any appropriate local and special counsel).

Section 11.5        Limitation of Liability

(a)        The Borrower agrees that no Indemnitee shall have any liability
(whether in contract, tort or otherwise) to any Loan Party or any of their
respective Subsidiaries or any of their respective equity holders or creditors
for or in connection with the Transactions, except to the extent such liability
is determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnitee’s gross negligence
or willful misconduct. In no event, however, shall any Indemnitee be liable on
any theory of liability for any special, indirect, consequential or punitive
damages (including any loss of profits, business or anticipated savings) in
connection with the Transactions. The Borrower hereby waives, releases and
agrees (each for itself and on behalf of its Subsidiaries) not to sue upon any
such claim for any special, indirect, consequential or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

(b)        IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY LOAN
PARTY, LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY OR ANY AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC
COMMUNICATIONS THROUGH THE INTERNET OR ANY USE OF THE APPROVED ELECTRONIC
PLATFORM, EXCEPT TO THE EXTENT SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

Section 11.6        Right of Set-off

Upon the occurrence and during the continuance of any Event of Default each
Lender and each Affiliate of a Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of the Borrower against any and
all of the Secured Obligations now or hereafter existing whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and even though such

 

124



--------------------------------------------------------------------------------

Secured Obligations may be unmatured. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender or its
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section 11.6 are in addition to the other rights and remedies
(including other rights of set-off) that such Lender may have.

Section 11.7        Sharing of Payments, Etc.

(a)        Subject to the express provisions of this Agreement which require, or
permit, differing payments to be made to Lenders that are not Non-Funding
Lenders as opposed to Non-Funding Lenders, if any Lender (directly or through an
Affiliate thereof) obtains any payment (whether voluntary, involuntary, through
the exercise of any right of set-off (including pursuant to Section 11.6 (Right
of Set-off) or otherwise) of the Loans owing to it, any interest thereon, fees
in respect thereof or amounts due pursuant to Section 11.3 (Costs and Expenses)
or 11.4 (Indemnities) (other than payments pursuant to Section 2.14 (Special
Provisions Governing Eurodollar Rate Loans), 2.15 (Capital Adequacy), 2.16
(Taxes) or 2.18 (Discounted Voluntary Prepayments)) or otherwise receives any
Collateral or any “Proceeds” (as defined in the Pledge and Security Agreement)
of Collateral (other than payments pursuant to Section 2.14 (Special Provisions
Governing Eurodollar Rate Loans), 2.15 (Capital Adequacy), 2.16 (Taxes) or 2.18
(Discounted Voluntary Prepayments) (in each case, whether voluntary,
involuntary, through the exercise of any right of set-off or otherwise
(including pursuant to Section 11.6 (Right of Set-off))) in excess of its
Ratable Portion of all payments of such Obligations obtained by all the Lenders,
such Lender (a “Purchasing Lender”) shall forthwith purchase from the other
Lenders (each, a “Selling Lender”) such participations in their Loans or other
Obligations as shall be necessary to cause such Purchasing Lender to share the
excess payment ratably with each of them.

(b)        If all or any portion of any payment received by a Purchasing Lender
is thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and such Selling Lender shall repay to the
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.

(c)        The Borrower agrees that any Purchasing Lender so purchasing a
participation from a Selling Lender pursuant to this Section 11.7 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.

Section 11.8        Notices, Etc.

(a)        Addresses for Notices. All notices, demands, requests, consents and
other communications provided for in this Agreement shall be given in writing,
or by any telecommunication device capable of creating a written record, and
addressed to the party to be notified as follows:

(i)        if to the Borrower:

           Knology, Inc.

           1241 O.G. Skinner Driver

 

125



--------------------------------------------------------------------------------

           West Point, GA 31833

           Attention: Todd Holt

           Telecopy no:

           E-Mail Address:

           with a copy to:

           Alston & Bird LLP

           1201 West Peachtree Street

           Atlanta, Georgia 30309

           Attention: Richard W. Grice

           Telecopy no: 404 881 4777

           E-Mail Address: rgrice@alston.com

(ii)       if to any Lender, at its Domestic Lending Office specified opposite
its name on Schedule II (Applicable Lending Offices and Addresses for Notices)
or on the signature page of any applicable Assignment and Acceptance;

(iii)      if to any Issuer, at the address set forth under its name on Schedule
II (Applicable Lending Offices and Addresses for Notices); and

(iv)      if to the Administrative Agent, Collateral Agent or the Swing Loan
Lender:

           Credit Suisse AG

           One Madison Avenue

           New York, NY 10010

           Attention: Sean Portrait, Agency Manager

           Fax: (212) 322-2291

           Email: agency.loanops@credit-suisse.com

or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent, the Collateral Agent and the Swing Loan
Lender, to the other parties and (y) in the case of all other parties, to the
Borrower, the Administrative Agent and the Collateral Agent.

(b)        Effectiveness of Notices. All notices, demands, requests, consents
and other communications described in clause (a) above shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by posting to an Approved Electronic Platform (to
the extent permitted by Section 10.3 (Posting of Approved Electronic
Communications) to be delivered thereunder), an Internet website or a similar
telecommunication device requiring a user prior access to such Approved
Electronic Platform, website or other device (to the extent permitted by
Section 10.3 (Posting of Approved Electronic Communications) to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified that such communication has
been posted to the Approved Electronic Platform, (iii) if approved in advance by
the Administrative Agent, if delivered by electronic mail, when transmitted to
an electronic mail address (or by

 

126



--------------------------------------------------------------------------------

another means of electronic delivery) as provided in clause (a) above; and
(iv) if delivered by telecopy, when transmitted as provided in clause (a) above;
provided, however, that notices and communications to the Administrative Agent
pursuant to Article II (The Facilities) or Article X (The Administrative Agent)
(A) shall not be effective until received by the Administrative Agent and (B) if
given by telephone, shall not be effective unless confirmed in writing
(including by telecopy) on the next Business Day.

(c)        Use of Electronic Platform. Notwithstanding clause (a) and (b) above
(unless the Administrative Agent requests that the provisions of clause (a) and
(b) above be followed) and any other provision in this Agreement or any other
Loan Document providing for the delivery of, any Approved Electronic
Communication by any other means, the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications (in a format acceptable to the
Administrative Agent) to such electronic mail address (or similar means of
electronic delivery) as the Administrative Agent may notify the Borrower.
Nothing in this clause (c) shall prejudice the right of the Administrative Agent
or any Lender or Issuer to deliver any Approved Electronic Communication to any
Loan Party in any manner authorized in this Agreement or to request that the
Borrower effect delivery in such manner.

Section 11.9        No Waiver; Remedies

No failure on the part of any Lender, Issuer or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11.10 Binding Effect

This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Lender and Issuer that such Lender or Issuer has
executed it and, thereafter, shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent and each Lender and Issuer and, in each
case, their respective successors and assigns; provided, however, that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

Section 11.11    Governing Law

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.

Section 11.12    Submission to Jurisdiction; Service of Process

(a)        Any legal action or proceeding with respect to this Agreement or any
other Loan Document shall be brought in the courts of the State of New York
located in the City of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Agreement,
each party hereto hereby accepts for itself and in respect of its property,
generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the

 

127



--------------------------------------------------------------------------------

laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such respective jurisdictions.

(b)        The Borrower hereby irrevocably consents to the service of any and
all legal process, summons, notices and documents in any suit, action or
proceeding brought in the United States of America arising out of or in
connection with this Agreement or any other Loan Document by the mailing (by
registered or certified mail, postage prepaid) or delivering of a copy of such
process to the Borrower at its respective address specified in Section 11.8
(Notices, Etc.). The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(c)        Nothing contained in this Section 11.12 shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrower or any other Loan Party in any other jurisdiction in connection with
the exercise of any rights under any Collateral Document or the enforcement of
any judgment.

(d)        If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase Dollars with such
other currency at the spot rate of exchange quoted by the Administrative Agent
at 11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

Section 11.13    Waiver of Jury Trial

EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUERS AND THE BORROWER
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

Section 11.14    Marshaling; Payments Set Aside

None of the Administrative Agent, any Lender or any Issuer shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Secured Obligations. To the extent
that the Borrower makes a payment or payments to the Administrative Agent, the
Lenders or the Issuers or any such Person receives payment from the proceeds of
the Collateral or exercise its right of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

Section 11.15    Section Titles

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement

 

128



--------------------------------------------------------------------------------

between the parties hereto, except when used to reference a section. Any
reference to the number of a clause, sub-clause or subsection hereof immediately
followed by a reference in parenthesis to the title of the Section containing
such clause, sub-clause or subsection is a reference to such clause, sub-clause
or subsection and not to the entire Section; provided, however, that, in case of
direct conflict between the reference to the title and the reference to the
number of such Section, the reference to the title shall govern absent manifest
error. If any reference to the number of a Section (but not to any clause,
sub-clause or subsection thereof) is followed immediately by a reference in
parenthesis to the title of a Section, the title reference shall govern in case
of direct conflict absent manifest error.

Section 11.16    Execution in Counterparts

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Agreement by facsimile transmission, electronic mail or by posting on the
Approved Electronic Platform shall be as effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
parties shall be lodged with the Borrower and the Administrative Agent.

Section 11.17    Entire Agreement

This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.

Section 11.18    Confidentiality

Each Lender and the Administrative Agent agree to use all reasonable efforts to
keep information obtained by it pursuant hereto and the other Loan Documents
confidential in accordance with such Lender’s or the Administrative Agent’s, as
the case may be, customary practices and agrees that it shall only use such
information in connection with the transactions contemplated by this Agreement
and not disclose any such information other than (a) to such Lender’s or the
Administrative Agent’s, as the case may be, employees, representatives,
advisors, attorneys, and agents that are or are expected to be involved in the
evaluation of such information in connection with the transactions contemplated
by this Agreement and are advised of the confidential nature of such
information, (b) to the extent such information presently is or hereafter
becomes available to such Lender or the Administrative Agent, as the case may
be, on a non-confidential basis from a source other than the Borrower or any
other Loan Party, (c) to the extent disclosure is required by law, regulation or
judicial order or requested or required by bank regulators or auditors or (d) to
current or prospective pledgees, assignees, participants and Special Purpose
Vehicle grantees of any option described in Section 11.2(f) (Assignments and
Participations), contractual counterparties in any Hedging Contract permitted
hereunder and to their respective legal or financial advisors, in each case and
to the extent such pledgees, assignees, participants, grantees or counterparties
agree to be bound by, and to cause their advisors to comply with, the provisions
of this Section 11.18. Notwithstanding any other provision in this Agreement,
the Administrative Agent hereby agrees that the Borrower (and each

 

129



--------------------------------------------------------------------------------

of its officers, directors, employees, accountants, attorneys and other
advisors) may disclose to any and all persons of any kind, the U.S. tax
treatment and U.S. tax structure of the Facilities and the transactions
contemplated hereby and all materials of any kind (including opinions and other
tax analyses) that are provided to it relating to such U.S. tax treatment and
U.S. tax structure.

Section 11.19    PATRIOT Act Notification.

Each Lender and Issuer hereby notifies the Borrower that, pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “PATRIOT Act”), each Lender and Issuer is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name, address, tax identification number and other
information regarding the Borrower that will allow such Lender or Issuer to
identify the Borrower in accordance with the PATRIOT Act. This notice is given
in accordance with the requirements of the PATRIOT Act and is effective as to
each Lender and Issuer. The Borrower agrees to comply with any requests made by
Lenders or the Administrative Agent in connection with the Patriot Act.

Section 11.20    Effect of Restatement.

This Agreement shall, except as otherwise expressly set forth herein, supersede
the Existing Credit Agreement from and after the Restatement Date with respect
to the Loans and Letters of Credit outstanding under the Existing Credit
Agreement as of the Restatement Date. The parties hereto acknowledge and agree,
however, that (a) this Agreement and all other Loan Documents executed and
delivered herewith do not constitute a novation, payment and reborrowing or
termination of the Obligations (under and as defined in the Existing Credit
Agreement) and the other Loan Documents as in effect prior to the Restatement
Date except as expressly provided for in the Amendment Agreement and (b) such
Obligations are in all respects continuing with only the terms being modified as
provided in this Agreement and the other Loan Documents. The parties hereto
further acknowledge and agree that (i) the liens and security interests in favor
of the Collateral Agent for the benefit of the Secured Parties securing payment
of the Obligations (under and as defined in the Existing Credit Agreement) are
in all respects continuing and in full force and effect with respect to all
Obligations and (ii) all references in the other Loan Documents to the Existing
Credit Agreement shall be deemed to refer without further amendment to this
Agreement. In addition, unless specifically amended hereby, each of the Loan
Documents and Exhibits and Schedules to the Existing Credit Agreement shall
continue in full force and effect and, if applicable, in the forms attached to
the Existing Credit Agreement, and with the effect that from and after the
Restatement Date all references therein shall be references to this Agreement.

[Remainder of the page intentionally left blank]

 

130



--------------------------------------------------------------------------------

Schedule I-A

 

Name of Lender

 

 

Term A Loan Commitment

 

 

Pro Rata Share

 

Credit Suisse AG

 

 

$195,000,000

 

 

100.00%

 

Total

 

 

$195,000,000

 

 

100.00%

 



--------------------------------------------------------------------------------

Schedule I-B

 

Name of Lender

 

 

Term B Loan Commitment

 

 

Pro Rata Share

 

Credit Suisse AG

 

 

$545,000,000

 

 

100.00%

 

Total

 

 

$545,000,000

 

 

100.00%

 



--------------------------------------------------------------------------------

Schedule I-C

 

Name of Lender

 

 

Revolving Credit

Commitment

 

 

Pro Rata Share

 

Credit Suisse AG

 

 

$15,000,000

 

 

30.00%

 

Bank of America NA

 

 

$8,000,000

 

 

16.00%

 

CoBank ACB

 

 

$3,000,000

 

 

6.00%

 

Deutsche Bank Trust

Company Americas

 

 

$8,000,000

 

 

16.00%

 

Raymond James Bank FSB

 

 

$2,000,000

 

 

4.00%

 

Royal Bank of Canada

 

 

$4,000,000

 

 

8.00%

 

SunTrust Bank

 

 

$7,000,000

 

 

14.00%

 

Wells Fargo Bank NA

 

 

$3,000,000

 

 

6.00%

 

Total

 

 

$50,000,000

 

 

100.00%

 